Ladies and gentlemen, the next item is the Council and Commission statements on the preparation for the European Council in Brussels on 15 and 16 December, including the Development Strategy.
To this end, we welcome the President of the Commission, Mr Barroso. No member of the Council is here yet, unfortunately: they must be finishing off their preparation of the new British proposal.
– Mr President, I wish to rise on a point of order, to offer the Presidency the opportunity to request that this debate be rescheduled for this afternoon. It is my understanding that the President-in-Office, the European Affairs Minister, intended to be with us this morning to discuss the preparations for the Presidency and yet the Presidency-in-Office did not intend to unveil its budget proposals until this afternoon. We have had the great pleasure of debating with one of the more assiduous and intelligent European Affairs Ministers who has come before this House. To engage in some kind of shadow boxing when we do not know what the proposals are seems to me to be really quite ridiculous and a waste of our time.
The Presidency-in-Office is not here to be able to make this request. I hope it will be here later. Mr President, I hope you will seek an assurance from the Presidency-in-Office that it will have proper debate with us and outline what it intends to put to the Council as a budget proposal.
Thank you, Mr Watson. For the moment, we would not be so much boxing shadows as boxing a void, because the representative of the Council is not yet here. Nevertheless, I have been told that he is on his way and that there are traffic problems. I therefore assume that he will be here in a few minutes.
With regard to your request for the Council to refer in its speech to the new proposal which is apparently going to be made public today, I must inform you that yesterday, at the lunch to mark the end of their Presidency, I asked the British Presidency to do that, since it would appear strange to Parliament that a new proposal that is going to be made public today should not be included in the debate, since it would surely be a merely formal debate.
I did not receive a guarantee but I did note a degree of understanding that I imagine will in practice lead, at least, to a foretaste of what the Presidency is going to say later. If that is not the case, I certainly believe that Parliament would have good reason to feel under-valued.
Furthermore, I do not believe that we should suspend the sitting now, Mr Watson, since I know that the Minister will be with us very soon. I hope that the common sense and sense of humour of which the British are so proud will help them in their speech and that they can tell us what is going to happen later.
. Mr President, ladies and gentlemen, I do not need to convince you that tomorrow’s European Council is a crucial stage for Europe.
We identified the immediate challenges at Hampton Court; we must now provide ourselves with the resources to meet these challenges, and that is what is at stake in the financial perspective. I will return to the financial perspective shortly, but allow me first of all to say a few words about other important issues to be addressed at the European Council.
At Hampton Court, we discussed the way in which Europe can prepare itself for globalisation. We agreed to restart our work in several areas, in particular research, universities, demographics, energy, immigration, security and external relations. I will report to the European Council on the work under way following the informal summit. In this context, I would draw your attention to a few key issues.
Yesterday, the Commission put the finishing touches to the revision of its sustainable development strategy. The aim is to increase the level of ambition of this strategy by making sure that the latter is implemented more effectively. The most important factors are as follows: to see to it that all Community policies are underpinned by the principles of sustainable development; to make a firm commitment to accomplish the aims by scheduling regular meetings between our institutions with a view to taking stock of the situation and of reviewing the Member States’ practices; and more systematically to involve the main actors in the area of sustainable development, and not only the institutions, but also the world of business – which must make significant efforts – as well, of course, as the regional and local authorities.
The Commission will work closely with Parliament and the Council to prepare as well as possible for this important stage. You can count on my personal commitment and on that of the College. In this context, the success of the Montreal Conference comes as very welcome news. It shows that the European Commission’s and the European Union’s leadership in the context of climate change has borne fruit.
I shall now turn to the issue of growth and employment in the context of the new Lisbon Strategy. The Commission is pleased to observe that the renewed strategy for growth and employment is now well under way. The national programmes that have been established show that the Lisbon Strategy’s new system of governance is beginning to be integrated by the Member States.
I should now like, for my part, to note the following points: there is clearly a very close link between the economic challenges we identified at the informal summit and those that the Member States are identifying in their national programmes. The Commission will assume all of its responsibilities in its report in January by explaining in a clear and constructive way the strengths and weaknesses of these national programmes. It will also make sure that it singles out good ideas and practices that everybody could use.
Another important, and extremely topical, issue is that of immigration. The Commission is determined to make progress in the development of a horizontal approach to migration issues. This approach would consist of looking at immigration from the angle of prosperity, solidarity and security within the European Union and of doing so in close cooperation with the third countries concerned. This is the spirit of the communication on an action programme relating to legal immigration, which the College is to debate next week.
The Commission also welcomes the comprehensive strategy to combat terrorism, which should result from the forthcoming European Council. The instruments recently proposed by the Commission with regard to information exchange, the interoperability of databases or the protection of critical infrastructure should be adopted and implemented as soon as possible. We desperately need these instruments in order to strengthen the effectiveness of our action. This is, once again, one of the areas in which there is distinct European added value when viewed in the light of the contribution Europe can make to the action carried out at national level.
Finally, I am very pleased that the three institutions should be in agreement on the initiative taken by the Commission with regard to the European consensus for development. As you know, this consensus will also – we hope – be the subject of the European Council conclusions. For the first time in 50 years of cooperation, this European consensus for development defines a common set of values, principles, aims and resources designed to eradicate poverty.
With the adoption of the European Parliament’s resolution on the European Union’s development policy statement, this consensus becomes a genuine European tripartite statement on development. Today, the seal is set on an agreement promoting development. We must now take the promises of extra money and apply them in specific ways in the real world. The Commission will actively call on the Member States to honour their commitments. We not only made these commitments between ourselves, but also at the United Nations. Once again, we are proud, as Europeans, to champion this dossier at international level, but we must now turn this ambition and these commitments into practical measures.
I am now going to speak to you about the of this European Council: the financial perspective.
As you know, whenever I speak about financial matters I switch to English! I have been doing that for the last month, so I shall now continue in English.
We all know what is at stake this week. This is the opportunity for Europe to show its citizens that it is capable of deciding on tough issues, that it can meet their expectations and that it will hold true to its values. The Commission has set out its ideas. Parliament has done the same. Now we are waiting for the Council. Any further delay and implementation of our policies will be delayed. Policies delayed are policies denied. I know that there are other technical options for keeping spending programmes going, but let us be frank: these are temporary measures only. The Europe of today needs greater security and ambition for its new priorities.
The Commission is playing its role. To unblock negotiations in October, I set out five proposals which have helped to kick-start discussions. On Monday I set out to Prime Minister Blair and other national leaders and to the President of this Parliament principles and 12 specific proposals to reach what I believe can be an ambitious and fair agreement this week on the financial perspectives. I welcome the support I have received within this House and amongst the Member States for the Commission’s position. I want to set out today where the European Council should focus its attention in the coming days.
We need an ambitious Europe. The Hampton Court Summit showed the scale of the challenges before us and the role which the European Union must play in meeting them. But we must be coherent. Having defined the objectives, the Member States must now provide the means to achieve them. To support enlargement, we need investment; to support reform and modernisation, we need investment; to increase trade liberalisation, we need investment. Ambition is not realised through communiqués and great and grand statements. It needs action. And action needs means and instruments.
Europe’s credibility is severely damaged when some do not put their money where their mouth is. A modern budget needs to recognise the realities of an enlarged Europe, so it must support growth, with cohesion policy focused on competitiveness. It must support Europeans adjusting to globalisation, immigration and the threats to security. It must avoid reversing recent reforms, such as the shift to rural development in agriculture, and it cannot downgrade the essential task of reconnecting with our citizens. Heading 3b of the financial perspectives is not an optional extra; it is of central importance to the Union’s work.
There is another direct consequence of a tight budget. It makes it all the more essential that every euro be used to best effect, and seven years is a long time. We must not close the door to sensible adjustments in the future. With our original proposals, the emphasis Parliament’s resolution put on flexibility was prudent: at much lower levels it is indispensable. The European Council must leave room for these issues to be debated within Parliament and the Council, as the two arms of the budgetary authority.
The principle of flexibility should be carried through to the review clause. I said in June that this will be essential in reaching a deal. I remain convinced of that. We need a comprehensive, ambitious and open review clause. Of course, any change must be agreed unanimously, but it is essential that this Commission and this Parliament have the opportunity to launch a genuine debate, without taboos, about the future of the European Union’s spending and resources.
The budget also needs to be fair: fair in spending, but fair in contributions too. I think that we have come a long way in this respect, with a true recognition that the impact of enlargement on the budget has changed the situation. Now we need one further step to ensure that the burden of that impact is genuinely shared. That means further movement from the British side on their abatement. That will be crucial to reaching an agreement. That change should be linked to enlargement and, since this enlargement is permanent, so should the change be permanent, just as it was when the United Kingdom agreed changes to its abatement in 1988 and 1999.
One aspect of last week’s proposals which concerns the Commission is the creation of parallel rules: one set for the Europe of 15, one set for the rest. This creates a very unfortunate effect. A two-speed cohesion policy, with one set of rules focused on competitiveness and another on financial transfers, is not the way to build a competitive Europe or a cohesive Europe. We need to ensure the coherence of our instruments. If there is some differentiation – and in some cases we need differentiation – it should be based on objective criteria in terms of the relative development of the Member States or the different regions, and not on those who were already members and new members. The European Union we want to build is not the European Union of old members and new members, it is a Union of all members with exactly the same dignity, and that is a very important point.
Making exceptions and special arrangements not only undermines coherence, it creates new risks for financial management. As you know, we take our accountability to this House and to the public at large very seriously. We take seriously the fiscal pressure on the Member States. The Commission made great efforts to develop a package of measures which were simple and comprehensible and will permit high standards of control. Alongside the revised financial regulation, they aim to make programmes more user-friendly and more efficient, so I regret that the principles of value for money and sound financial management seem to be sacrificed in order to achieve an agreement. The proposals on managing cohesion policy and voluntary modulation must be revised.
Sound management can also be undermined if cost-cutting takes the easy way out and targets administration. It is simply not credible to suddenly bring to an end the process of bringing our institutions up to speed with the last enlargement, and still less credible to make zero provision for Bulgaria and Romania.
I have to tell you, very frankly, that I know it is very easy and popular – I would say demagogic – whenever there is a need to make some cuts, to make those cuts in the administration. But in the next financial perspectives, we have to accommodate Bulgaria and Romania in all the institutions: in the Commission, in Parliament, in all the rest. I have to say that we do not have the resources now for that. So, if you want to have Bulgaria and Romania, we should have this in our budget.
I know that you share many of the concerns I have set out today. I know this because many of them echo your own resolution and your own comments. I welcome Parliament’s position. It contains sound principles and imaginative solutions which can only make agreement more likely and results more effective. I am determined to do everything I can to help the European Council reach agreement this week.
I urge the Presidency, with its special responsibility, and the Member States to show the courage and determination to reach a deal which matches our ambitions. I fervently hope that when I address the Conference of Presidents next week our task will be to chart the path towards an interinstitutional agreement that will take Europe into the next decade with real confidence. But we must do that with confidence and ambition. I myself, you in this House, and, I hope, all here today will always reject the narrow, nationalistic vision of a mini Europe.
. Mr President, let me begin by apologising to honourable Members for the momentary delay in my arrival here from the airport this morning. Let me also assure this House that I have listened with great care to the statement that we have just heard from the President of the Commission and I look forward to the contributions of honourable Members to this important and timely debate that we are having here today ahead of the European Council.
This week’s European Council in Brussels takes place at the end of a tumultuous year for the European Union. It has been a year in which the voters of France and the Netherlands rejected the draft Constitutional Treaty; a year in which the need for Europe to face the realities of a globalised economy has become ever clearer; and most tragically, a year in which terrorism has once again struck in the streets and trains of a European capital. But Europe has responded. We have developed a clearer sense of our common response to globalisation. We have shown a sheer determination, which Mr Schulz has been generous enough to acknowledge in previous debates in this Chamber, in the face of terrorism which has reaffirmed the strength of our solidarity, our democratic values and our common resolve to see those values triumph. We have asserted Europe’s truly global role and responsibility, whether it is in New York, in Montreal last week, the Gaza Strip, or in Aceh, Indonesia.
The United Kingdom has been truly proud to hold the Presidency of the Council during these last six months. Let me put on record, on this occasion, our gratitude to the Members of this Parliament for the cooperation they have shown in facing this challenging but shared agenda.
The primary task facing the European Council this week is both necessarily and appropriately to agree the financial perspectives of the European Union for 2007-2013, to which the President of the Commission directed the majority of his remarks this morning. It has always been one of the key challenges of our Presidency. Following the failure to reach political agreement last June, we listened to the calls of those, not least in the new Member States, who underlined the importance of agreement being reached by the European Council this year, and we have worked long and hard towards that end.
The proposals we put on the table a week last Monday, which were discussed by foreign ministers first in the informal conclave last week and then again briefly at the General Affairs Council this week, are challenging for Member States – I acknowledge that – and so, too, will be the revised proposals which we will table later today. Those revised proposals will be realistic, too, given the budgetary context in which most Member States are now operating nationally. Let me be candid: the room for negotiation is narrow. We remain convinced, on the basis of our extensive consultations with other Member States, including at the level of Heads of Government over the last week when a number of Heads of Government came to London and there was a range of bilateral contact beyond London, that these proposals remain the best and only basis for agreement within the Council and subsequent discussion with Parliament. They are an important and necessary step in the direction of a modern, reformed budget, fit for the purposes of the 21st century, about which our Prime Minister spoke so eloquently on the eve of the British Presidency at the European Parliament.
The review we propose to hold of all Community expenditure in 2008 and 2009 offers us a chance to assess the global and domestic challenges which the Union faces, where and how Community action and spending can best add value to national and regional efforts, and how the resources to sustain that spending can be most fairly found. It is an important opportunity for us all, for this Parliament, for the Council and the Commission and our European citizens, to consider the best way forward.
Amidst all the debate in the press and the media, let us keep our eyes on the very considerable prize before us: a budget that enshrines a fundamental shift of spending towards the new Member States, EUR 260 billion in receipts for the new Member States over the next seven years, EUR 2 500 for every man, woman and child.
The economic dynamism of those new Member States is already truly an inspiration for us all. The new flexibilities we have proposed for the structural and cohesion funds should ensure that more of the allocations to new Member States can be spent and that each euro absorbed by Member States, their regions and their cities can have more impact. This will deliver greater improvements in the infrastructure and skills which this Union collectively will need if it is to rise to the global economic challenge and if it is to deliver the social justice which all of our people rightly demand.
Future financing lies at the heart of this week’s European Council, but it is not the only issue, so let me briefly touch on other points to be discussed by our Heads of Government this week. First, there is the follow-up to the October informal Heads of Government meeting at Hampton Court. At the summit we agreed to make more concrete progress in a series of key areas: boosting research and development with the creation of a European research council; improving our universities and their links with business; creating a more competitive energy market; examining how migration can boost our economy; how we can use more extensive and better quality child care to give people a fairer balance between work and family life; how we can re-skill workers to meet the global challenge, and how we can strengthen Europe’s place in the world and our collective security.
President Barroso and High Representative Solana will report back to Heads of Government on the progress made and on the next steps. Let me pay tribute to the work that they have already done and the close cooperation they have offered on those and so many other issues in the course of our Presidency.
Secondly, there is the issue of economic reform. Here we continue to work closely with the Commission in pursuing the jobs and growth agenda for Europe. This has borne fruit these last few months with the launch of the Lisbon national reform programmes, setting a forward-looking agenda of reforms for every Member State. The summit will welcome this progress, as well as the significant steps taken already on the issue of better regulation. That includes simplifying European Union legislation, both for citizens and for European businesses, and underlining our common responsibility as Council, Commission and Parliament to reduce unnecessary administrative burdens.
Thirdly, we will adopt a Europe-wide counter-terrorism strategy, creating a clear and coherent framework for the European Union’s work on counter-terrorism and setting out concrete objectives for action. The strategy enhances the European Union’s work to prevent people turning to terrorism. We will adopt an action plan to tackle radicalisation and recruitment by terrorist organisations. It will work to protect further the European Union citizens and infrastructure. We will put in place a programme for protecting critical infrastructure right across Europe from terrorist attack. It improves the European Union’s efforts to disrupt terrorists and their terrorist networks, in particular combating terrorist financing. The strategy will help the European Union build its ability to respond to a terrorist attack by improving our crisis management capability and coordination. The Council hopes that we will have reached agreement on the measure on data retention, on which we have worked very closely and effectively with this Parliament in recent days and months.
Next, the summit will set out a global approach to migration. This is an approach that learns the lessons of the events of the last few months and is informed by the discussions we had here in the plenary debate in October. It focuses on the problems of Africa and the Mediterranean but does not exclude the important and necessary cooperation which we need to foster with other regions. It identifies priority actions for the Union to take so as better to help countries of origin and transit to manage migration better and to combat illegal immigration.
Fifthly, let me highlight the regular report on European security and defence policy to the Council. The report will register the difference our European missions are already making on the ground, including the two latest missions: in Aceh – our first in Asia – and on the Rafah border crossing in Gaza, a practical manifestation of the Union’s longstanding commitment to the lives and freedoms of the Palestinian people.
The European Council is also expected to adopt an overarching declaration on that area of the world – the Middle East. This will renew our commitment to a secure, prosperous and peaceful Middle East, as well as our efforts to support political, social and economic reform within that region. The declaration will reflect what the European Union has achieved over the course of our Presidency: the first ever EuroMed Summit in November, which has set the agenda for our future relations with our southern Mediterranean neighbours, support for disengagement from Gaza, building Palestinian institutional and security capacity, launching the European Union border assistance mission to Rafah and increased European Union engagement with Iraq. But it will also set out the continued challenges that we face in that region: the search for peace between Israel and its neighbours, the political processes within Iraq and Lebanon, Iran’s nuclear programme – a subject that we have debated here in this Chamber – and ending support for groups that use violence.
Let me just pause here to note that the Presidency has been unequivocal in its condemnation of the comments attributed to President Ahmadinejad of Iran which relate to Israel, firstly saying that Israel should ‘be wiped off the map’ and then denying the Holocaust and calling for Israel to be removed to Europe. The comments are wholly unacceptable and we condemn them unreservedly. They have no place in civilised political debate.
Finally, Heads of State or Government will also adopt a comprehensive global strategy for Africa, tackling peace and security, governance, regional integration, trade and development assistance. It will refocus the Union’s relationship with Africa to cover the whole continent. It will be a fitting end to a year in which the continent has taken centre stage in the European Union and internationally, and in which we have seen extraordinary popular calls for change throughout Europe to make poverty history.
The European consensus on development is the second theme of today’s debate. It is right that we should return to the subject of development as we approach the end of this year and the end of this Presidency. Over the course of the year the European Union – already the largest provider of global aid – has again demonstrated the leading role which it plays in this area of work. The European Union set the tone for the Millennium Review Summit with its commitment from the International Development Ministers to increase aid back in June, a decision that was then ratified by Ecofin. As the consensus on development shows, however, this is not the time for us to rest on our laurels: we must not only spend the money but also spend that money well.
This tripartite declaration sets out the aims and principles guiding European Union development cooperation efforts. The first part is a political declaration that sets out common objectives, principles and methods for delivering development cooperation at both Member State and Community level. The second part guides the implementation of development aid at Community level. The Council and the Commission agreed the consensus on 22 November, following extensive discussions between all relevant European Union institutions and after consultation with other key stakeholders, including European civil society. We hope Parliament will agree to this today so that it can be a truly joint tripartite declaration.
The Presidency would like to extend particular thanks to the rapporteur, Mr Wijkman, for his commendable efforts to ensure Parliament’s substantive and constructive input to this important text. This agreement would be the first time we would have a common European Union approach to development, which will guide the actions of the Community and all 25 Member States. The consensus focuses squarely on poverty eradication to help meet the Millennium Development Goals, on partner country ownership, on ensuring we provide more effective aid and on joined-up policies to promote development. This agreement is particularly important, given that the European Union already provides over half of all global aid and is set to provide two thirds of aid by 2015 on the basis of the commitments that have now been made.
The consensus also sets out a revised EC development policy which clarifies the Commission’s role and establishes where it adds value. It ensures that we give priority to the poorest countries and that we take into account development objectives in all other policy-making that affects developing countries. The consensus is an important political statement, against which all parties can be held to account. I hope that it will receive your support.
This will, frankly, be an important but difficult European Council, but, approached with flexibility and vision, we can make significant progress on some of the most important issues facing the Union and set the scene for further work by our Austrian and Finnish colleagues in the coming year. I will listen with great interest to the points that you make and ensure that they are narrated back ahead of what will be important discussions in Brussels towards the end of this week.
Minister, as I imagine you know, this plenary sitting is intended to prepare for the European Council that will take place this weekend. The Presidency regrets that you have missed an opportunity to inform Parliament of the proposal that you are going to make shortly.
I asked this yesterday of your Minister responsible for relations with Parliament, and I believe that it is a shame that this request has not been granted, undoubtedly reducing the significance of this debate.
I regret that I did not take any notice of the proposal that you made at the beginning of the sitting, Mr Watson.
. Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, that this Chamber is so splendidly decorated today is not in celebration of the achievements of the British Presidency, but because we shall shortly be welcoming the winners of the Sakharov Prize, who do so much, and so outstandingly, for the cause of human rights in the world. That the President-in-Office has arrived rather late is not something I want to use as an occasion for criticism; it simply shows that he too is subject to human limitations, but it does also show, symbolically, how the Council generally is a latecomer where the practical politics of moving Europe forward are concerned, and, if we are to have the results we want for Europe, we would like the Council to get up earlier in the morning.
The President of the European Parliament said, to great applause, that it would be nice if we were to be informed about what is going on now. I presume, Mr President-in-Office, that the fact that you waited until midday to present your proposals for the Financial Perspective indicates that you have chosen a time after this debate in order to allow what emerges from it to influence your proposals. I hope that it will.
The Group of the European People’s Party would like to see a result for the Financial Perspective, but the crucial thing for us is that that result must be an acceptable one, and the reason why this is so is that Europe, after the difficulties we have had in various areas, needs renewed success. We would point out, Mr President, that we have as yet nothing to show for it. As you said, the President of the European Council, Tony Blair, gave an eloquent speech; indeed he did, and was applauded for it by many in my group, perhaps by more than in the group to which he politically belongs. Style is, of course, important, and I would certainly concede that the British Presidency – whether in the person of the Home Secretary or any other minister, not to mention the Prime Minister and President of the European Council – has been good at getting its message across. We have been getting along well with each other in this House, but style on its own is not enough. If style is not backed up by political substance, then it is the substance that loses out and must come in for criticism from us, and that is why we hope that results will be forthcoming from what you do in Brussels tomorrow and the day after.
We were told by the British Prime Minister, the President of the European Council, that more must be done for research. Indeed so, but it appears to me from the British Presidency’s proposals that what is now provided for research is less than what Mr Juncker offered us. Where, then, is the logic in what the British are doing?
We see it as crucial, and as cause for rejoicing by all of us, that there are among us representatives of the eight Central European countries that joined the European Union on 1 May 2004. We believe that it will be crucial to see whether what you on the Council propose – on the assumption that such a proposal is made – actually expresses European unity and solidarity, for if there is no such solidarity, we will be obliged to reject your proposal. For us, solidarity and the community of Europeans come first and there can be no first- and second-class Europeans.
I am addressing the President of the Commission when I say that we very much appreciate his writing to the British Presidency on 12 December, and that we endorse what he had to say in that letter. I have to tell the President-in-Office that the British rebate has had its day, and must therefore be reduced, the ultimate objective being that it should disappear altogether. We are, of course, aware, that this is tied in with the agricultural policy, and that is why we are in favour of a review clause with the effect that the whole EU Budget for 2008–2009 would be re-examined, but what we must not allow to happen is for the Central Europeans, who need our solidarity most, to end up footing the bill for the British rebate. That is not in your interests; it is not in our interests, and we will not agree to it.
We also demand that the European Parliament’s legislative rights be taken seriously. To take one example of which we have heard, we would remind you that promising money to the Hungarians for house-building touches upon this House’s rights, for it is we who have to pass the legislation that would make it possible for this to be done. We therefore urge you to take this House, and its reforming goals seriously; we want to be able to make use of our right in both internal and external policy areas, and we will not allow the Council to disregard them.
Where Iran is concerned, we are right there by your side. We must unequivocally express our opposition to Ahmadinejad and our support for Israel and its right to exist. Those who call that into question are, in essence, also questioning the right of the Palestinians to live as they are entitled to, for, if you deny Israel the right to exist, you are opposing any sort of Palestinian state; the fact is that, without Israel, there will not be one. So, in dealing with Iran, speak out against Ahmadinejad and in favour of peace in the Middle East; in this respect, we are one your side.
. Mr President, ladies and gentlemen, the time has come for us to have things out with the British Presidency of the Council. It is time for us to get to grips with the politics of the European Council. As Mr Barroso wrote in his letter to the Council, to which Mr Poettering referred, ‘We need a strong and effective European Union, and I am prepared to fight for one’.
I recently had an interesting telephone conversation with Mr Barroso. After reading an interview with him in the , and liking what I read, I phoned him up and said, ‘That was a good interview; it was a pleasure to read it’. I have to admit that his response down the phone line was a sharp one. He said, ‘Whenever you have criticisms of me, you write them in a newspaper; when you have something good to say about me, you phone me up. Why not give me credit for something in public?’ Well, Mr President of the Commission, I am doing it now.
That is the right way to go about things – so fight! An overwhelming majority in this House support your position and oppose the line we have just heard taken by the Council, which will not move Europe forward or foster cohesion, but will make for less solidarity in it. That is something that this House will not take lying down!
I would like to come back to what Mr Alexander said to this House; he referred back to what the President of the Council said six months ago. He was perfectly right in what he said, and we all heard him say it. He said something important that Mr Alexander has not quoted, and so I will. He said that, if there is a crisis in the European institutions, it is there because there is a lack of strong leadership in Europe. Five and a half months later, Mr President-in-Office, I get the impression that that is still the case, and let me tell you what impression my group gets: whatever country holds the Presidency – not just the British – we always get told the same thing by the Presidents of the Council. We are always told not to talk too loudly about Europe, not to plead its case too strongly, as it puts people off. It is clear that if the Heads of State or Government constantly talk Europe down, they cannot be surprised when Europe’s peoples get the idea that their Heads of State or Government are right.
The state of affairs in the Council that you lament is one that you yourselves have brought about. To put it bluntly, we have now had it up to here; things cannot go on like this. In the European institutions generally, there is no crisis: Parliament acts and takes decisions; they may perhaps not always be the right ones, but, to take one example, a few days ago, we achieved a very good compromise on chemicals policy. That was this European Parliament in action. The Commission acts, perhaps not always in the right way, but it does take action; it is active. The only people in Europe who are in a permanent state of disagreement are the members of the Council of Heads of State or Government, and things have now got to such a pass that they cannot even agree on their own order of business without fearing a veto. If there is a crisis in the European Union, then it is above all a crisis in the European Council, and I hope there will be no repetition of it this weekend.
Fifty or sixty years ago, the European project did not call forth enthusiasm from all the peoples of Europe. I was born where the borders of Germany, the Netherlands and Belgium meet, and when, 60 years ago, Paul-Henri Spaak or the Dutch Prime Minister or the Head of the Luxembourg Government turned up there and said that the Germans were getting more funding from the Marshall Plan, that we had to rebuild the country and establish the European Coal and Steel Community, I do not suppose that all the Luxembourgers, Belgians, Dutch and French people burst into applause. They, too, said, ‘What? That lot on the other side were over here only recently, wrecking our country and killing millions of people, and now they are supposed to be getting more money?’ And the people in positions of government said, ‘If you want peace in Europe, you have to have integration. This is the only way to go, and it is the way we are going, because we are convinced that it is the right one.’ That is why we call them statesmen and name buildings after them. There have indeed been times when Europe has been led by statesmen, but I get the impression that it is now led by businessmen whose only interest is in working out how much they can make out of the project.
That is what makes the European Summit this weekend such an important one. It is not just about selling the new maths to Europe, for I have now learned that there is such a thing as new maths, according to which a reduced increase is the same thing as a reduction. That, though, is wrong; slightly increasing the British rebate is not the same thing as reducing it. That is certainly no way to bring about agreement; what really is needed instead is an attempt at putting Europe’s real needs in a financial framework.
While I am on the subject of financial frameworks, let me say that my colleague Mr Walter always does a brilliant job of analysing the things that are put before us. In this Parliament’s proposals, set out in the Böge report, agricultural policy is given a share of 40% of the Financial Perspective over the next seven years. The British proposal gives it 44%. Our proposals are more up to date than what the Council has now put on the table. If we are talking about modern policy, that much is clear.
Now, out of personal affection for the British Presidency of the Council, because the Labour Members are my friends and because I am very fond of you, Douglas, I will do something I do not usually do and speak English:
To avoid any misunderstanding, I will now speak in English Six months ago, Mr Alexander, we all applauded when the President-in-Office of the Council set out his vision for reform, including great investment in research, education and the hi-tech future for our Union, and you repeated it today. In preparing these remarks today, I recalled what I learned at school about the United Kingdom: 10 April 1912 was the date of another launch of a hi-tech future for Europe. The crowds applauded enthusiastically, as they did when Tony Blair spoke here five months ago. They applauded enthusiastically as the symbol of that hi-tech future sailed from Southampton. The symbol was, of course, the .
Today, we are on the . The captain is not Edward John Smith, but Anthony Charles Lynton Blair. Our captain has a huge advantage over poor Mr Smith. The iceberg is staring him in the face, but he still has time to avoid it. To avoid this iceberg, Mr Alexander, you have to sail in the direction of the Böge report.
To be absolutely clear, let me give you our iceberg coordinates: Böge. Certainly not 1.03%. That is the centre of the iceberg. Do not sail in this direction or the and its crew will be lost. Choose another route and do it urgently.
I strongly hope that, by the end of the week, Captain Blair will have avoided the iceberg and steered the British Presidency to a safe harbour and a secure financial future for the European Union. Mr Alexander, that is what I wish. Then you will have a successful British Presidency. Otherwise we will fail altogether in Europe.
Thank you, Mr Schulz, the services of the House will verify the precise coordinates of the iceberg which sank the so that we can be sure that they were one zero three.
. Mr President, two years ago today a letter was written to President Prodi. It bore the signatures of one head of state – President Chirac – and five prime ministers: Balkenende, Blair, Persson, Schröder and Schüssel, four of whom, alas, are still in office today. Signed with poison pens, it is the root of our problems today. That letter called for a limit to EU spending of 1% of gross national income.
Those same heads of state and government simultaneously demanded of the Union policies that they are not prepared to finance. They are Member State leaders who urge on the Union abroad but duck the debate at home; leaders who will the ends, but not the means. Words like ‘unacceptable’ rarely flow from the very moderate lips of the Commission President, who is reportedly one of Mr Blair’s best friends, but the Commission and Parliament must be at one in rejecting a budget that puts the concerns of the accountants above the broader view of the boardroom. I welcome Mr Barroso’s letter to the Presidency-in-Office about this week’s Council.
For Liberals and Democrats in this House, no deal is better than a bad deal. Liberals and Democrats will not compromise Europe’s long-term interests. We will not be implicated in creating a two-tier Europe.
What have the new Member States found in their brave new world? A French President who tells them to shut up, a German Prime Minister who denies them their own tax policies and a British Presidency that moves the goalposts of solidarity. What we expect from the Presidency is a budget that puts long-term strengths and common concerns above individual satisfaction and personal gain. What it seems we will get is a proposal that will paralyse the Union’s priorities and satisfy no one.
President-in-Office, 1.03% of gross national income will not pay for our new policies or for enlargement. This House understood that when we estimated the future financial needs at 1.08% of GNI, and that was a conservative estimate. What about money for challenges, such as security? What about the ambitions of the Lisbon Agenda? Five years ago, we said we would raise research spending to 3% of GDP by 2010. It has slipped down even further: to below 2% last year, compared to 2.5% in the USA and over 3% in Japan.
This is not just a budget for tomorrow. It is a framework that will bind us until 2013. It is a budget that must provide for competitiveness and jobs for our young people. It is a budget that must pay for the social solidarity Europe wants. Parliament should reject any Council agreement that does our Union down.
The Presidency has ambitions for a wider Council agenda. I wish you success. My group hopes that you will review the so-called war on terror. Complicity of EU Member States in warfare using depleted uranium and white phosphorous, detention without trial, torture and turning a blind eye to a clampdown on the freedom of millions in countries with whom we cultivate strategic partnerships debases our Union. Two days ago, the General Affairs Council called for a comprehensive approach to combating terrorism while respecting human rights. Liberals and Democrats want the Council to restate the European Union’s respect for the rule of law and protection of human rights and fundamental freedoms, and to mean it.
. Mr President, ladies and gentlemen, I have just learnt something this morning: even on a cold December morning, a May-time atmosphere can develop in a room, and I can suddenly see a spirit of revolt arise against the Council and against the governments. I find that very, very interesting.
Mr President, Mr Alexander, you spoke of Mr Blair’s eloquence. I, on the other hand, would say that it is the inadequacy of the UK Presidency that is eloquent. It is extraordinary, and if the policy you are proposing to us is truly on a par with the manner in which you exploit this Parliament and the European institutions when you need them – I am talking about data retention, which you cannot arrange for your own Parliament to approve, because you have the obligation and the duty to go via ours – if this is how you conceive of Europe, then I have one thing to say to you: not only will you fail – I do not care whether the UK Presidency fails – but Europe will also fail, and that is dangerous.
On the subject of the financial perspective: when you speak of reform proposals and of your desire to reform agriculture, you are, in reality, cutting funding for the development of rural areas. These are the most modern aspects of our budget that you want to sacrifice!
Hold your applause; I fear that you will find less to applaud in what I am about to say.
You said something extraordinary: we need to be modern – there will be less applause heading my way right now – and yet what are you proposing to us? Nuclear energy! This is an energy source from the past, from the 1960s! Do not stay in the 1960s. Modernity means something else, namely hydrogen. You have not understood a thing, and that is what is dangerous. When a presidency has not understood a thing, it does just about anything.
– I would now like to say that in German, so that Mr Poettering and Mr Schulz can get my drift. One thing is true: say to your governments what you have said to the Presidency today! The fact of the matter is that these miserly governments, to which Mr Watson has already referred, and who do exactly what the Council wants of them, are part of the problem. Tell Mr Steinbrück that things cannot go on the way they are! In the days when the Greens were in government, I told them to make things public! This finance minister’s aspirations are a scandal! Likewise, I have this to say to Mrs Grossetête:
Tell Mr Chirac too: the defence of French agricultural policy, such as it is, is a scandal that does not help us make progress.
– It is not only the Presidency that bears responsibility for what happens, although it does share in it through being every bit as feeble and poor as the other governments in the Council. It is not one whit better than any of them, but the governments that they represent are part of the problem, too. Not when they are in here, but when they are out there, they form part of a total artwork called the Council – and what a total work of art that is!
I would now like to say something about two things that strike me as important in this connection. Earlier on in this debate, reference was made to Iran. Mr Poettering is right to say that what is said by that country’s President touches and affects us all. If, though, we are going to think about what to do about him, then I have an idea. The fact of the matter, whether we like it or not, is that he is an elected President! At present, the only effective way to get this discussed at last, would seem to be to consider the possibility or otherwise of excluding Iran from the World Cup. That would spark off debate in Iran, and the debate would be a serious one. Bread and circuses on the one hand, and everyone on the other being able to do and say what they like is something I regard as inconsistent. It is that sort of debate that would bring home to people in Iran the reality of what their leadership is currently doing – cutting them off from the world! If people are being cut off, that needs to be said and there must be no illusions about it. This is also something that one might suggest that the Council Presidency might discuss, along with, ultimately, the war on terrorism.
Fighting against terrorism cannot mean fighting against democracy. Do you understand? It cannot mean fighting against democracy. Having heard about the events involving the CIA here in Europe, I can tell you that this is not about fighting terrorists; this is about creating the conditions for bigotry. We must stop the wrong fight against terrorism. If you want to fight terrorists, please, come back to the rule of law and then you will have us, the Greens, on your side.
. Mr President, last June, the majority of Parliament warmly welcomed Mr Blair. Six months later, the chairmen of the political groups took a very unusual step and unanimously rejected his budgetary proposals on the grounds, I quote, ‘of a lack of solidarity’.
The President of the Commission has just made a speech along the same lines, and our entire debate could not be clearer. This turnaround in the situation ought to make the outgoing Presidency reflect.
The UK Presidency’s offhand manner towards its partners in general and to the new Member States in particular has, this time round, crossed the threshold between what is acceptable and what is not. How can one dare envisage resolving Britain’s internal political and budgetary quarrels on the back of the new Member States, which have the most need of Community funds, while at the same time professing to be the champion of enlargement?
On the one hand, the new Member States would be granted EUR 14 billion less in appropriations than what was proposed in the June compromise, the amount of which was itself meagre. On the other hand, Great Britain, on account of its notorious rebate, would benefit from an extra EUR 12 billion in savings in comparison with what had been envisaged six months earlier. This is a Thatcher-style touch that could cost us dear.
As for the desire expressed by the Presidency-in-Office to reform the CAP with a view to making it fairer, let us leave it to the 7 December issue of the to assess the sincerity of that desire. I quote: ‘When the Commission proposed to set a ceiling on the size of the farms eligible for subsidies during the last reform of the CAP, the initiative was blocked by the United Kingdom because the latter has fewer small farms than the other Member States’. The great European principles of the current Presidency obviously stop at the point where major domestic interests come into play.
Thus, it took a fair amount of composure to look down on the new Member States, as Mr Straw did, by comparing the funds allocated to these countries in the forthcoming financial perspective to two Marshall Plans, even though, according to your Foreign Secretary’s own figures, the cheque would, to all intents and purposes, amount to nothing less than a 2000-2013 Marshall Plan exclusively for Great Britain, the fifth global economic power. This is no longer about Europe; it is about winning the lottery.
Let us not allow the bad old days of ‘I want my money back’ to return with a vengeance. The letter from the six biggest net contributors announcing, two years ago, that they intended to limit future budgets to 1% of gross national product sadly re-opened this dead end. Mr Blair leapt unrestrainedly into the breach. We must arrest this wayward trend while there is still time.
It appears that we are in the middle of a period of reflection on the direction to be taken by the European adventure. It seems to me that the time has come to choose between integration via the market and political integration, between fierce rivalry and solidarity and between capitulation and ambition. We will soon see who really wants Europe.
. – Mr President, if you sat down and deliberately tried to plan the family Christmas from hell, you could not do a better job than the British Presidency has managed to achieve in the last six months. I am certain, Mr Alexander, that you have been very ably backed up by the utterly useless and treacherous Foreign Office sitting behind you, but perhaps this morning you as a great Europhile will begin to understand the reality about the UK’s position inside the European Union.
We have never been more isolated, more alienated, more disliked by our European neighbours in our entire history than we are today, sitting here in this Chamber this morning – and I guess that is why Mr Blair has sent you here today to do his dirty work. Because he promised us back in June – did he not? – that he would report back to the European Parliament as often as he could. Well he has not got the guts to turn up today. Perhaps it is the abuse, I do not know. Perhaps he is upset that Mr Barroso has likened him to the Sheriff of Nottingham. I know that many of the new Member States think that Mr Blair is behaving like Ebenezer Scrooge. Well, that is actually rather unfair because the British are still paying GBP 30 million a day into an organisation whose accounts have not been signed off for the last 11 years in a row, and we are paying our fair share of the new underground system in Warsaw, and the sewers in Budapest, and goodness knows how many hectares of French farmland.
But the ghost of Christmas past for Mr Blair will be the spectre of failure. He will not want history to see him coming out of a six-month Presidency without a deal and that is why there will be a deal. There will be a further surrender of the British rebate. And the only real victor in all of this is Mr Barroso! And my goodness me, Mr Barroso, you could do with a few successes, could you not? You wrote to Mr Blair on 20 October with five proposals to relaunch negotiations, and the British Presidency has followed those to the letter, including accepting that in 2008 there will be a complete review of the EU budget, when the whole of the UK rebate will be on the table. So there will be a deal over the next couple of days, but it will not settle the matter.
I have a positive proposal for all of you.
Yes, honestly! Why do we not extend the British Presidency for a further six months? Six more months of the Foreign Office, Mr Blair and Mr Alexander, six more months of this, and it will be obvious to all that the United Kingdom is a square peg in a round European hole. A global trading nation that is very proud of its recent history does not belong, does not fit in with this club and, from your perspective, we are like the dog in the manger, are we not? We are always holding you up. We are always stopping you. Get rid of us! Kick us out! Expel us! You can then carry on with your projects and we can get back to running our own country. It is not just a question of ‘we want our money back’ – we want our country back!
Mr President, ladies and gentlemen, we can only regret the fact that we have learnt about the United Kingdom’s proposal for the Union’s financial framework only at the end of its six-month presidency, as well as the fact that this new proposal has not even been put before this House today. That really shows a lack of consideration towards Parliament, which has been flattered in words but scorned in deeds.
Europe is in difficulties today because of an international situation that has led the globalisation process to be managed rather than experienced naturally, and in which there occur serious breaches of the rules that constitute the only guarantee for honest trade and fair competition. We all know that what is needed to reinvigorate Europe in this situation are political and economic measures based on appropriate budget lines.
That is why we might have hoped for a calmer and more thorough debate in the Council and in all the European institutions over the past few months. Instead, this last-minute proposal, which is worse than the Luxembourg one, makes it even less likely that we can press ahead with the development policies and social policies that are needed to address the problem of over 40 million people living in poverty and over 20 million unemployed.
The UK proposal does not even take account of the geographical diversity of the Member States and cuts those Structural Funds that are vital to southern and eastern Europe. This proposal lacks ambition and diminishes Europe’s role in the world.
Minister, you mentioned terrorism. Well, to combat terrorism it is necessary not only to strengthen the structures for monitoring and fighting it, but also to improve living standards within the European Union and beyond, and to do that requires political will and funding, not just statements of good intentions.
The fact that President Barroso himself and the various Heads of State or Government have clearly stated their disagreement with the UK proposal, even though they are still negotiating, suggests that the proposal was probably put forward at the end of the mandate precisely because the United Kingdom is unwilling to realistically face up to the old problem of the UK rebate.
A decent agreement means that some countries must learn to give up certain privileges, even substantial ones, which they were guaranteed at a particular time in the Community’s history under specific circumstances, and which at that time were justifiable.
In the absence of a new Treaty, the Union is in great need of a financial equilibrium that penalises no one and can usher in a new economic policy.
Mr President, I almost feel sorry for Mr Alexander, but I am going to resist the temptation. Last weekend the London published Mr Blair’s next speech in Brussels, which included the words: ‘here you breathe the sweet smell of Belgium’s unique brand of corruption, which it has generously bestowed on the rest of Europe’. Then it went on to anticipate what he might say to Mr Chirac the next time they meet: ‘ Jacques, the proud upholder of the most immoral state-subsidised policy in human history – the GBP 27 billion-a-year common agricultural policy’, which transfers British taxpayers’ money to ‘bloated French landowners, pumping up food prices in Europe and creating poverty in Africa’.
Mr Blair’s real problem is that he cannot say any of that. He has to be supportive of the European Union, or at least seem to be so. However, he knows back home that the majority loathes this House and all it stands for and wants us to leave. He knows the British Presidency has been a disaster. We do not subscribe to your project.
Mr Heath’s pigeons of the 1970s have come home to roost big time in the UK. Mr Heath lied through his teeth to persuade us to join. His deceit has left successive British governments to cope with the consequences and we have gradually come to see the EU for what it really is. Today we know this emperor has no clothes. This is not a parliamentary democracy. That was never intended. This is ruled by secret committees, faceless bullying bureaucrats, and accountability by smoke and mirrors. This is the new soviet and it is no wonder that Italy now wants Russia to join it. Mr Putin would feel perfectly at home.
Since I arrived here last year, it has been remarkable how many people have admitted privately to me that we should never have joined and we should leave at the earliest opportunity. So we should!
Mr President, I too almost feel that I should be doing something to help Mr Alexander out, but, as a lawyer, it does not appear to me that there will be enough money in the EU budget to pay my fees. I am rather sorry for him, but he is here to try to convince the House that the Presidency is on top of events. Sadly, the past six months have shown that this presidency has unfortunately been unable even to comprehend events, let alone establish its position in relation to them. He is the messenger for a presidency that has run out of ideas, run out of steam and is rapidly running out of time.
It is sadly acknowledged across the political spectrum, as we are hearing today, that the British Presidency has not achieved what it said it would. It began with high hopes and prime ministerial panache. In this Chamber, it asked to be judged on its record over the six months it was in office. In June, I warned the House that there was often a yawning gap between the Prime Minister’s rhetoric and reality. Anyone who has watched the Prime Minister preside over this presidency will surely understand my caution. Unlike the Minister, I now want to concentrate on Mr Blair’s increasingly frantic attempts to get an agreement on the financial perspectives and the future EU budget.
In the past few weeks, he has left us breathless with his efforts at diplomacy. Flexibility and vision is all very well, Mr Alexander, but the Prime Minister’s actions have been successful only in securing the hostility of the countries of central and eastern Europe – which thought he was their friend – while gaining not a hint of compromise on CAP reform in discussions with governments. In addition, and crucially, he has reneged on a promise to the British people not to undermine their budget rebate, a promise that perhaps he should not have made. In June, he said the rebate would remain. He is now negotiating it away without any promises on fundamental reform, which he said previously were vital.
He should not be surprised if public reaction in the United Kingdom is hostile. He has misled the British people and they see it live on their television screens. They will be paying more because the Prime Minister has let them and the country down. I read at the weekend – and I hope the President-in-Office will react to it – that the British Treasury has not budgeted one cent for a reduction in the budget rebate, meaning that British taxpayers could end up paying higher taxes.
We will look closely at the latest budget proposals expected from the Presidency today. I am sorry that we did not have the benefit of hearing these in Parliament this morning, but we will judge them in part on how much British taxpayers will have to pay for their government’s mishandling of the issues and on whether there is any evidence that the Prime Minister has received any solid and bankable commitments on fundamental reform in Europe. As far as we are concerned, whatever our political positions, we need to have sensible and progressive reform. Under this Presidency, the omens have not been good.
Mr President, I too regret the fact that the Presidency-in-Office of the Council has come here to say nothing, but I would like to make the following comments and ask the following questions, to see if the Council can clarify things.
Firstly, the preamble to the Council’s proposal of 5 December states that the financial perspective must provide for the financial resources necessary to confront the European Union’s internal and external challenges. Do you really believe that the Union’s challenges can be tackled with fewer and fewer resources?
Secondly, you ― though you are not the only ones ― have ranted and raved, sometimes for good reasons, but also for reasons of demagoguery, against the CAP, but at the end of the day, you will carry on cutting the most sensitive part of the CAP dedicated to rural development: the most modern, the most rational and the most justifiable part of agricultural spending.
Thirdly, we all applauded the British Prime Minister when he said in this Parliament that he wanted a modern budget for Europe, and we hoped that that would include an increase in the appropriations intended for creating this Europe of excellence. Will that be a vain hope? Will you change your initial proposal, which meant a 40% cut with regard to the Commission?
Fourthly, the ‘ugly duckling’ of the Community budget: external actions. All of the Foreign Affairs Ministers are constantly delivering promises relating to the needs of developing third countries, or to provide relief following natural disasters, or not so natural disasters, such as famine. But then the cuts will come, as always. This means that we will be giving to some people what we take from others.
Fifthly, you have accepted that an agreement was not reached last June, because the financial perspective was too generous. Are you going to carry on listening to those colleagues of yours who believe that when it comes to the European budget, the smaller it is the better? Unfortunately, many countries are happy that the European budget gets smaller every year; for some, in fact, it was the only positive thing about your first proposal. Is the idea of trying to slow down European integration with the philosophy ‘with less budget, less Europe’ going to win out in the Council? In Parliament, however, I would like to make it very clear that we want to move forward with European integration. We do not believe that we have gone too far and that from now on it is better for each country to sort things out for itself. This is the great gulf between the Council and Parliament. It is not going to be a question of a few million euros more or a few million euros less. We shall judge where the financial perspective that the European Council can propose to us is going to take us.
Sixthly, we saw that all you were prepared to propose on the controversial issue of the Union’s income, or own resources, were a series of botched jobs to keep your associates who want to pull the Community budget apart happy. Do you want us to return to national contributions?
Finally, in the face of an attack on the Union’s system of own resources, Parliament only has the right to protest, according to the Treaties; nevertheless, please be in no doubt that the existence of the financial perspective does depend on Parliament. Do not forget that, and do not be so sure that we are going to do whatever the Council asks of us.
Mr President, the reason why the current debate on the Financial Perspective is so fraught with drama is because it is not just money that is at stake. What is at stake is firstly a climate of trust, and secondly the future of Europe.
I refer to a climate of trust because the outcome of this debate should reveal whether the promises that were made, and the British Prime Minister’s acknowledgement of the need to help weaker countries, have any kind of meaning. Alternatively, it may reveal that the real aim is to ensure that the EU’s only priority is something else entirely, which would violate the principle of European politics, and that brings us to the second problem. The question is whether we want a Europe that is not only enlarged, but also united, which requires a certain amount of political solidarity.
We currently have the Commission’s proposals, Parliament’s proposals and the Böge report on the table. These are all manifestations of the European spirit, and demonstrate an understanding of Europe’s future needs. Yet we also have the recent British proposal before us, which exemplifies the national egotism of the great and the rich.
We are all aware that Europe paid a high price for such egotism over many long centuries. There can be no compromise between egotism and the sense of national spirit. It is for that reason that we must wait and hope that an entirely new British proposal will be put forward. Such a proposal is the only way of resolving this crisis.
Mr President, for the first time in 11 years, we see a President-in-Office of the Council declining to avail himself of his right to speak in response to the first round of debate. So short is a presidency’s road from splendid to wretched, from its dissembling performances on the European stage to its public failure, from great affirmations to the ostracism that is the present lot of the British Presidency of the Council. It began with fanfares and ends with the passing-bell at a pauper’s grave. Six months ago, wanting to regain people’s trust, you promised them leadership. I really do pity you; Tony Blair took responsibility for the great performance, while you must take responsibility for the ostracism. I am not surprised that you do not want to talk about it.
Leadership was what you promised, but what you showed was national egoism, with Europe as a bazaar of national interests, a Europe run by governments. You wanted to regain people’s trust, but, at the end of these six months, all surveys indicate that, because of your policies, people in every country have markedly less of it in you.
Turning to the Financial Perspective, you affirmed your belief in a Europe of solidarity, yet are dividing the EU financially and creating a first- and second-class Europe. Solidarity among Member States is becoming a thing of the past. Having announced great reforms, you are making your agreement to the Financial Perspective conditional upon agricultural reform, and are now, by cutting funding for regional development, wrecking the only successful reform that we have seen. You wanted to prepare the way for the social Europe, yet what came out of Hampton Court was that the social model in Europe does not actually exist. That is what has emerged from your Presidency, and it is lamentable.
Internal security was meant to be one of your Presidency’s priorities; instead, it has become a fiasco. It was your own Home Secretary who managed to be the first representative of a democratic government to describe the European Convention on Human Rights as outdated. The whole issue of the ban on torture, in particular, shows the British Presidency in a curious light. Perhaps that is the explanation for why this Presidency of the Council has let the public down on the most fundamental of fundamental rights issues in the face of the presumed crime of abduction and transportation, and the utter inability of the government of the United Kingdom to do anything about it.
I have but one question to put to the British Presidency, and it is this: when will you stop travelling to Europe, and instead start living in it?
Mr President, there are many difficulties with the British Presidency’s proposals for the financial perspectives, which the chairman of my group, Mr Wurtz, and others have outlined here this morning. Those include lower than previously proposed amounts for rural development, cohesion funds for the newest Member States, culture, youth and health and consumer protection.
I would plead in favour of one aspect, however: the funding for the EU programme to support peace in the north of Ireland. That is necessary if we are to continue the valuable work of peace-building, tackling discrimination and promoting national reconciliation. It is imperative that the opportunity for peace in Ireland is not squandered, which means that there is also an onus on the British Government to ensure political progress in Ireland in 2006.
Mr President, the United Kingdom’s assumption of the EU Presidency meant that there was a chance that this bureaucratised and inefficient organisation would take the first step on the path towards major reforms, and that the voices of the smaller or less-developed Member States would be no less audible that those of the large Member States.
Six months ago in this very Chamber, the British Prime Minister said that we should forget about national egotism if we want to transform Europe into a politically credible and economically competitive continent on the basis of solidarity. Now that the British Presidency is coming to an end, it is apparent that this was merely brilliant rhetoric. It is highly unlikely that the EU will gain a modern and development-focused multi-annual budget in the near future. It is equally unlikely that there will be any change to the way in which decisions are taken on matters that involve the 25 Member States. The EU will continue to be governed by means of opaque negotiations conducted by the powerful Member States, during which the weak Member States are expected to keep quiet or nod in agreement. The new Member States, which were accepted into the EU ‘as a favour’ even though they pay their way in full, are otherwise accused of being ungrateful, or they are told that, in the words of the British ambassador to Warsaw, and I quote, ‘life is brutal and full of traps’. We cannot consent to an EU of this kind.
Six months ago many people in this Chamber and also in the new Member States looked with hope and sympathy to the new, dynamic British Presidency and its leader. We heard about a vision of Europe’s competitiveness in the world and about an equalisation of socio-economic conditions in Europe. In Luxembourg various new Member States also proposed reducing their requirements for funds, if the bigger states could not reach a compromise. Unfortunately, this was the basis for the British proposal for the Financial Perspective, simultaneously reducing the amount of the budget and slightly reducing the ‘British rebate’. Here the debate is not about the roads that have not been built or the jobs that have not been created in the new Europe. Here the debate is about the fact that you have demonstrated to our people that the principle of solidarity is nothing but fine words. We wanted to see that by 2013 our people would be living a little more like ‘first class’ Europe. Our people in Latvia, my people, do not want to be merely a cheap workforce for your labour market and a cheap tourist destination for the tourists on your cut-price airlines. Thank you.
Mr President, the Brussels European Council, devoted to budgetary and fiscal issues, is of the utmost importance.
Albion, embodied by the socialist Mr Blair, put forward its proposal on the 2007-2013 financial perspective just ten days before the European Council so that its partners could not present it with counter-proposals. Moreover, the British - shrewd tacticians as they are – went so far in their cunning as to annoy their friends – the countries of the East – and to give the kid-glove treatment to their opponents – France and Germany – practically without touching their budgetary rebate. All they need do is pretend to make concessions in order to obtain an agreement from the Council, which is scarcely inclined to return to this issue under the Austrian Presidency.
The big loser will, in all likelihood, be France, which will probably continue to finance the British cheque and to see its contribution to the Community budget soar on account of enlargement, while receiving less as a result of the decrease in the CAP budget.
The other topic of debate is the reduced VAT rate for labour-intensive services. It is marvellous that taxation on activities such as catering or building renovation, which have no negative bearing whatsoever on the operation of the internal market, should be debated at European level and require unanimity. Mr Chirac should have remembered that fiscal sovereignty no longer existed when he made promises to catering workers that he was unable to keep.
Be that as it may, the decisions made in Brussels will bind France for many years to come and contribute, a little more, to our country’s tragic debt.
Mr President, Minister, almost twenty years ago, with the Single European Act, when we opened up our borders in order to create a European Economic Area, we also decided to establish a series of financial mechanisms to help the least-developed countries to adapt their economic structures to free competition. From that moment, cohesion became a fundamental pillar of Europe, consolidating in the financial perspectives negotiated in 1992 and 1999.
The results of that policy have been extraordinary. As Minister Straw acknowledged a few days ago, on presenting the British Presidency’s proposal, there has been a similar increase in the commercial flows benefiting the most developed Member States and it is therefore perfectly clear that the net contributors’ budgetary deficit with the European Union is in line with the trade surplus of those countries compared to the cohesion countries.
It is therefore clear that the cohesion policy ― certainly the most effective of all Community policies ― benefits all the countries of the European Union, allowing for the true convergence of the least advantaged regions within a relatively short space of time.
Minister, the British Presidency is therefore violating that cohesion policy, which means that the financial costs of enlargement will have to be met by the least-developed territories of the European Union, despite the fact that it is the richest that benefit most from enlargement. In line with the views approved by the European Parliament, therefore, the Council must be very aware that it cannot assume that it will have parliamentary support for a proposal such as the one that the British Presidency is putting forward at the moment. And if the Council approves it, I will of course do everything possible to ensure that Parliament vetoes it.
Mr President, Mr President-in-Office of the Council, many aspects of our cooperation with the British Presidency have gone well; the problem is that you risk giving this sort of cooperation a bad name if you fail to put together a proper and realistic Budget. It was you who spoke of a realistic Budget. There are just two points I would like to touch on, and briefly.
You yourself come from a region that has managed – not least with the help of European support grants – to move away from agriculture to being a leader in research and development. Why do you now want to deny that to other regions by making massive cuts in this modern funding for research and development, or by not creating the conditions for them in an enlarged Union?
That leads me on to the issue of enlargement. I share your view that we should negotiate with Turkey, and that the creation of a greater Europe, one that included Turkey, would be a good thing. Do you think it realistic to pursue an enlargement strategy, as the British Presidency is doing, with a Budget like this one and this sort of financial perspective? Do you think it realistic that this enlargement should include the countries of the Balkans? Such a thing is not credible, and the public will not accept it.
That is why I find your proposal incomprehensible. After all, you cannot achieve your own objectives, which both you and Mr Blair have defended, and so the only thing I can do is urge you to change your mind, and come back with a Budget proposal that is realistic in the truest sense of the word, while also taking some sort of account of Europeans’ hopes and aspirations. What you have put before us so far is unacceptable either to this House or to the people of Europe!
Mr President, at the European Council on Thursday and Friday, you, Mr Alexander, and Mr Blair will have the fate of Europe in your hands. We expect you to deliver a balanced outcome. Here in Parliament, we have in actual fact delivered when it comes both to REACH and data retention, on which we are voting today, showing that it is not only when there are summits that the EU actively makes things happen. Six months ago, your Presidency made a point of presenting a very visionary programme that attached importance to future investment in research and development. It was a fantastic performance that gave rise to great enthusiasm among us MEPs. What, however, has become of those promises now? I hope that, at noon today, Mr Blair will emerge from Sherwood Forest like a proper – and not a false - Robin Hood, who gives to the poor and takes from the rich.
The new proposal should also tackle the outdated British rebate. We must show the necessary solidarity with the new Member States. That is something they deserve, and it will also be in Mr Blair’s interests clearly to distance himself from the voice of the past, embodied by Mrs Thatcher. If Mr Blair does not stand by the promises he made this summer, his Presidency will have been of no substance. Mr Blair must and should show leadership so that the EU’s by now tarnished image can be polished up. Mr Blair must show that he dares invest in the future. Research and development are to be welcomed, but not rebates and support for the industries of the past. I therefore call on the British Presidency to find a reasonable and balanced solution so that we might restore confidence in Europe. The ball lies in your court.
– Mr President, ladies and gentlemen, I am somewhat embarrassed because both I and the members of the Committee on Development from other political groups would have liked to see a more important subject for discussion in this debate and not merely the announcement of a document, which we have drawn up and which is certainly a positive one. We were hoping for some kind of assessment as well, because there are in fact a great many positive points contained in the European Consensus on Development, although the budget cuts seriously undermine our ability to put this vision of development policy into practice.
The European Parliament was jointly involved, first with the Commission and then with the Council, in the analysis and debates that took place. We also took part in a number of seminars. Throughout the process, Parliament contributed a great deal and also gained a great deal. This document, however, does not take account of the need to democratise the international financial institutions, for instance, and there is no assessment of the reasons for the lack of growth in economic equality. Instead, economic disparities are growing, as is our responsibility for the consequences of the arms that we produce, for example.
There is no doubt that the process of redefining the European Union’s development policies, financial instruments and economic agreements framework will be a challenge for the future. In that sense, and also in our document, the question of trade still takes centre stage.
I feel I must also add that, although this document contains a great many positive points, many are still missing, but that would require another debate. I should really like the Presidency and the Commission to respond appropriately to what we are doing with our development policies.
– Mr President, ladies and gentlemen, in the end Tony Blair has decided to don the robes of the Sheriff of Nottingham, with his drastic cuts to the budget and hard-line defence of the privilege of the UK rebate.
Unless there are last-minute changes, London’s proposal is liable to set the seal on a resounding failure. In actual fact, we are facing a much deeper crisis: Mr Blair has simply chosen to exacerbate the clash, to show up Europe’s weakness and to bring its contradictions to the boil; he has simply highlighted the problems of a Europe torn apart by self interest, unwilling to make any effort to support enlargement, and unable to genuinely face up to the challenges of the third millennium or to assert itself as a unitary political entity on the world stage.
Italy, as a founding member of the European Union, has always played its part and has always been willing to make sacrifices for the sake of the future. As a net contributor, it has paid 25% of the UK rebate for 20 years. Now, however, we have reached a crossroads: we cannot pay for the costs of enlargement all by ourselves. This time we cannot be the only ones to step back.
Mr President, ladies and gentlemen, punctuality is a virtue of kings. Great Britain is a kingdom, but its ministers are not punctual. As a matter of fact, this metaphor works on many levels. The EU is waiting for sensible proposals from London, but London is behind schedule, in the same way that Mr Alexander was late getting here today.
Earlier Mr Cohn-Bendit said that there was an atmosphere of springtime revolution in the House today. As I see it, however, the atmosphere is more reminiscent of winter, such as that experienced by the soldiers fighting at Stalingrad during the Second World War. Relations between the Commission and the Council, and also between the individual Member States, are positively icy.
It is a shame that at the beginning of the 21st century, at a time when films are being released in 3D, Parliament has regressed 50 years to the era of black-and-white films. The film we are currently watching features Mr Barroso, the advocate of European solidarity, as a good sheriff, and Prime Minister Blair as a baddie. Unfortunately, it is only American westerns that have happy endings.
The film of the British Presidency, however, is a horror film that will end in disaster. Zorba the Greek will not appear and say ‘what a wonderful catastrophe’, for this is a terrible catastrophe, ladies and gentlemen.
Christmas is coming. Mr President, ladies and gentlemen, over 100 years ago, Mr Blair’s fellow countryman, Charles Dickens, gave us a portrait of the current British Prime Minister in ‘A Christmas Carol’. Yet the hero of this tale, who was a real miser, underwent a transformation. I hope that the same happens to that other miser, namely Prime Minister Blair.
– Mr President, Minister, President Barroso, ladies and gentlemen, the forthcoming European Council is a vital stage in the difficult process of building the Union. Agreement on the financial perspective would restore certainty in our political action and confidence in the integration process, whereas failure would trigger a serious political crisis. The need for agreement must not, however, be mistaken for a willingness to accept just any compromise.
In his inaugural speech to this House, Tony Blair promised the revitalisation of Europe and major budgetary innovations. Today, unfortunately, we have to accept the fact that the proposal is modest and low-key. The Juncker proposal to reduce spending to EUR 871 billion was a difficult compromise to accept, but the proposed further reduction to EUR 846 billion, with substantial cuts in cohesion policies for the new Member States and in rural development, is unacceptable.
I should also like to point out that the contribution demanded from Italy would be greater than that of France or the UK. Thus it would be the poor regions of the old Member States that would be penalised, while the privileges of the countries that want a pared-down budget would remain virtually untouched.
This kind of solution contradicts everything the UK Prime Minister put forward and cannot be accepted by this Parliament. The only way to escape the squeeze affecting our countries and to give fresh impetus to our Europe is to reach an ambitious agreement that combines competitiveness and cohesion, solidarity and innovation.
To conclude, I should like to quote a man of the future: Alcide De Gasperi, whom we remembered yesterday. To reunite Europe we have to throw out a world of privileges, a world of pusillanimity and resentments. We must speak out, write and insist; we must not take a moment’s rest in order to keep Europe on the agenda.
Mr President, in June the United Kingdom blocked the Financial Perspective proposed by the Luxembourg Presidency. Prime Minister Blair told us that the EU needed a different kind of budget, in which less money was earmarked for traditional goals in the field of agricultural policy. Instead, more money should go towards furthering modern goals, such as the development of poor regions and of the new Member States. His words gave us hope that the EU would move beyond the era of national egotism, and that it might make some real progress in terms of modernisation.
Five months then passed in which nothing happened, and I regret to say that the proposal that was put before us after this five-month period was disappointing in the extreme. The United Kingdom has proved itself incapable of persuading its partners to reform the common agricultural policy, and it has also been unable to forego further increases in its rebate. The final result is that all the proposed cuts to the budget are unfair, since it will be the new Member States that are affected by most of them. It turns out that one quarter of the cuts proposed by the British Presidency will affect one country alone, namely Poland. This amounts to a figure of EUR 6 billion.
I should like to ask Mr Alexander whether he thinks that there is any chance that the Polish Prime Minister will return to his country and tell the Polish people that he intends to agree to a proposal along these lines. It would be entirely unrealistic to expect such a thing. The British Presidency’s proposal shows a lack of imagination, and it is based on a vision of Europe that this House finds unacceptable. The European Parliament cannot consent to such a vision.
Mr Alexander, never before in the history of Europe have the principles of solidarity and cohesion been at such risk, and never before have European countries been so caught up in defending their own selfish and short-term interests. I would ask you to tell the British Presidency that we expect it to rise to the occasion and to be able to achieve a compromise that upholds the principles underpinning the European Union.
– Mr President, ladies and gentlemen, this debate is important because it voices the discontent felt in Europe about a European summit which, given the way it has been structured, can only lead to predictable failure. If that is the case, it will be impossible to use the resources effectively in the early years of the programming period, that is to say from 2007 onwards, and that will result in serious harm.
It is preferable, however, to run that risk rather than permanently jeopardise the design for a strong, united Europe by agreeing to accept the 1% mini Europe. The 1% idea is indeed a dreadful solution that the European Parliament cannot accept. Worse still, it is a dreadful solution that comes without a substantial reduction in the UK rebate.
In order to grow, Europe has to be competitive, and to be competitive it needs cohesion. With a budget that cuts spending and sets a ceiling of around 1%, with a budget that only guarantees existing privileges, there will be no investment in either growth or competitiveness or cohesion, Mr President, and Europe will be betraying itself. We do not want that kind of Europe; we do not recognise ourselves in such a Europe. We shall do everything we can for Parliament to reject any agreement on that mini Europe, which is not the Europe that Parliament wants.
Mr President, Mr Barroso, Mr Alexander, Europeans deserve more than the game of cat and mouse being played by the Presidency of the Union with its 24 partners on the eve of a European Council that is crucial for the future of Europe.
The proposals put forward over the last few days by the UK Presidency on the 2007-2013 financial perspective are unacceptable for two reasons. They sacrifice the new Member States, they erect a new wall between old and new Member States and they seem designed to preserve the British rebate, which now has no reason to exist. With regard to agricultural spending, there is, furthermore, a hidden meaning to the proposals, which verges on a threat and which we cannot tolerate within our Union. If the common agricultural policy is not reformed in 2008, then the United Kingdom will hold on to its rebate as it stands.
There should be no taboo subjects whatsoever in our democracy, and this is the case whether it is a question of Europe’s overall budget, the apportionment of European expenditure, regional aid, the CAP, aid for research and innovation or any other Community policy. Any subject can be debated, be looked into and form the subject of a compromise in our interests, and this is something that we all understand.
What we cannot accept, however, is one country retaining benefits that no longer correspond at all to today’s economic and political context. This is all the more unacceptable when it is to the detriment of countries requiring aid to overcome the handicaps created by 50 years of Communist regime. Nor can we accept the extensive efforts already made by the European Union in the area of agriculture being repudiated, particularly in the context of the WTO negotiations. Europe has already done its duty on this matter and is looking forward to other agricultural powers, such as the United States, making similar efforts before Europe pursues, if necessary, its reforms.
The British Prime Minister, Mr Blair, formally declared to us in this very Chamber his desire to work for the common good of Europe, to go beyond national self-interests and to take European integration forward during his Presidency. We are waiting for him finally to turn his words into deeds if he is to deserve the applause that a number of my fellow Members might have been slightly too quick to offer him back in June.
Mr President, I would like to begin by apologising to the Presidency. When it agreed to open negotiations with Croatia, I confess I suspected that a rather grubby deal had been done to overcome Austria’s objections to Turkey. I was wrong. We now know that Croatia was cooperating very closely with The Hague and providing information which led to the very significant and important arrest of General Gotovina and I congratulate the Presidency on that progress.
If it is not too much of a shock for Mr Alexander, I would also like to congratulate the Presidency on its cooperation with the Parliament, which has led to huge progress on some very difficult dossiers, noticeably REACH, the long-running Eurovignette saga, and hopefully data retention. I also understand the Presidency is making great strides, or trying to make great strides, in introducing transparency to the Council and I would hope Mr Alexander could tell us what progress he has made on that.
Nonetheless there is still a lack of transparency in the Council, so I wonder whether he could just lift the veil momentarily by answering some questions. Which net payers, apart from the UK, are prepared to pay more money to solve the budget problem? Which net recipients are prepared to receive less in order to solve the budget problem? Which net recipients from old Europe are prepared to receive less in order to show solidarity to new Europe?
How many countries in the Council advocate spending programmes so long as they do not have to pay for them? Which of the main beneficiaries of the CAP are arguing for further reform? Which CAP beneficiaries are prepared, like the UK Government, to make public the information about where the money goes? By that I mean information that shows that the benefit is felt not by farmers but by multinational processors of food and big landowners. Which finance ministers are prepared to sign an annual statement of assurance of their accounts, which will put an end to the annual saga of us failing to sign off the accounts because of the failure of Member States to control their accounts? Which Member States come to the Council meeting and ask not what Europe can do for them, but what they can do for Europe?
Mr President, the EU needs a budget, but not at any cost. The Commission’s proposal was optimal and in agreement with the commitments of the Edinburgh Council of 1992. Do you still remember the 1.27% of GNI from Edinburgh?
The European Parliament’s bigger budget is realistic in protecting crucial areas of EU priorities. Our Parliament wants to free the dynamism of new Member States and use it to the advantage of the economy of the whole Union. We should not, as under the humiliating British proposal, penalise them and push them into second class membership status.
The Luxembourg proposal was already scarce and at the limits of acceptability. The British proposal has crossed the red line in terms of the overall level of commitments and unacceptable reduction of funds for the poorest Member States. Non-agreement is better than an agreement that contradicts the very principle of European integration. The budget is not only about figures; it is about principles and policy choices. Reducing the budget when our Union is larger and has new tasks is contrary to logic and common sense. It means amputating EU policies, slice by slice: real salami tactics.
The budget is about the solidarity, cohesion and competitiveness of an enlarged Union, not about charity. We do not want charity. We are not beggars. We want our money back. But, even applying an accountant’s approach, the proposal is contrary to honest business practice. New Members opened their markets and committed themselves to apply high and costly EU standards. Matching transfers of 4% of GNI was a legitimate expectation based on political promise. Limiting that support today means breaking the contract. Our Parliament, showing self-respect, should prevent the erosion of the EU in the name of the impossible and destructive doctrine of ‘more Europe for less money’. The primary source of that doctrine is the 1% budget proposal, the famous ‘Letter of Six’: the proposal to have, to use the words of President Barroso, ‘a mini Europe’. The 1% philosophy means of the Union and leading the Union into a trap of doing .
When there is a crisis of leadership – and there is – the European Parliament should take the lead and the responsibility, together with the European Commission, and veto the Council proposal if there is any bottom line set by the Luxembourg proposal.
Best wishes and Merry Christmas to the outgoing British Presidency.
Mr President, the structure of this debate creates great confusion, mixing up the Council on Thursday with the European consensus on development. It is surely because of this misunderstanding that Mr Durão Barroso has not said a word about the latter, although Mr Alexander has referred to it. I wish to talk about it on behalf of the Socialist Group.
With regard to the European consensus on development, we feel very satisfied, though we also have certain concerns. Satisfaction at the process employed in drawing up the declaration; satisfaction at the initiative of the Commission and of Commissioner Louis Michel that a document should be produced to replace that of 2000; and also satisfaction at the decisive involvement of the British Presidency and of Minister Hilary Benn in this operation.
The flexibility demonstrated by the Commission and the Council with a view to achieving the final agreed text is also worthy of note. The Presidency’s determination to convince the other twenty-four governments, some of which were very unwilling at the beginning, to accept the compromise that was taking shape, has also been notable.
One significant change was the Commission and the Council’s will to involve Parliament in the signature and, before that, in the process that has led to the wording of the statement defining the Union’s development policy for the coming years.
Our participation, through Anders Wijkman and followed by all of the groups in the Committee on Development, has been effective; it was essential that we acted firmly and in a united fashion. Thanks to this, the statement includes most of our suggestions.
By providing them with a political framework, this statement should enhance the commitments that were made a few months ago on the proposal of the Council of Development Ministers and which drastically increase the efforts of the Union and its Member States to overcome under-development and its consequences for the people suffering from it. At least we are acting in accordance with the provisions of the European Constitution, which indicates that the Union’s responsibilities in the field of solidarity with the South are one of our priorities.
We could talk about coherence if it were not for other greater incoherences, which are the source of the concern mentioned earlier: the financial perspectives announced by the British Presidency, showing a worrying degree of schizophrenia, are incompatible with the budgetary commitments made at the Leeds Council and the actions laid down in the statement being debated today.
That is why we are so worried that all our hopes are destined to be dashed. And that is why my group would like to make it clear that we will not accept such a prospect and we will act to ensure that the hopes raised today are not dashed when the resources available for the coming years are approved.
Congratulations to everybody today, but I would point out that there will be great resistance if there is any intention to take with one hand tomorrow what is given today with the other.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, I have to tell the President-in-Office that the United Kingdom is the main cause underlying the failure of the summit in Luxembourg. The abandonment by the Heads of State or Government of their responsibility for Europe as a whole, along with their almost daily attempts at renationalisation and at the splitting of the European Union’s policies into internal and European policy are, of course, not your problem alone, but you are constantly provocative, and you also play the blackmail card.
You are here today, and Tony Blair is again absent. I had good reason for posting him as missing on 12 October. You are here, and the proposal for the summit follows the debate; a few days ago, you told us that, if we did not agree to what you propose, you would reject everything next year. That is blackmail. What have you done over the past six months to combat this concept of the Council’s political role, which is so lacking in solidarity and any sense of responsibility?
It takes more to make a successful presidency of the Council than two performances or rhetorical pyrotechnics by Tony Blair. On the contrary, they confirm the fact that a gulf lies between speeches and reality, between aims and deeds, between tasks and competences, between what is announced and what is actually achieved, between the dueller’s glove thrown down in writing and the obligations to be found in the Treaties, as well as those of a moral and political nature. Your mentality is one that I cannot fathom. How do you tell the public that the want to reduce competitiveness, that you want less money spent on internal and external security, that you will, in 2007, be putting less money on the table than we agreed for the 2006 Budget, that you want to play down Europe’s role on the global stage? The more arrogant your attitude to the citizens of Europe and to their Parliament becomes, the greater our confidence and determination, and all the greater the rage of the public.
Negotiation is possible only where there is mutual respect; it requires compliance with shared rules and must be between equals. Far from us being the agents of the governments’ national and individualistic interests, our cause is that of Europe as a community, of an effective and decisive European Union united in solidarity. We will not allow the future of the European Union to be determined by the success or failure of a Council Presidency or of the Council itself. It is Parliaments such as our own that must assume leadership and responsibility in view of the vacuum that you are leaving behind you.
– Mr President, I believe that anyone wanting to put a title to the opinions being expressed by certain Member States in the Council would choose the title: 'How to have more Europe with less money'. This, in my view, simply cannot be done. I believe that there are numerous contradictions in the discussions being held in the Council and in the proposals by the British Presidency.
In this debate there is a huge contradiction between words and ambitions, on the one hand, and the fact that we only give the Community budget 2.5% of public spending in the 25 Member States, on the other.
Similarly, numerous Member States are putting the emphasis in this debate on how much money they personally give the Community budget. However, these same Member States are forgetting what they receive, the net contributions, via the single market and via the Structural Funds, given that a significant portion of the budget of the Structural Funds finds its way back to these Member States in various ways, which everyone knows and I need not analyse.
In addition, farmers are being discussed. If the common agricultural policy is ever revised, I propose to the British Presidency that we start with the large-scale farmers, who receive the lion's share of subsidies, rather than the poor farmers in the south, if we want the common agricultural policy to have a social content.
In all events, as coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats on cohesion policy, I should like to say that Parliament has expressed its views. They are views that support a credible budget for cohesion, a cohesion policy without two tracks and with efficient management. Parliament will not keep quiet; it is not prepared to accept every Council agreement, every decision taken next week; we are here to fight to the end for the cohesion policy and we shall exercise all our rights.
Six months ago I called attention to the fact that the changes needed in the European Union should start with the elimination of the long-standing unfair discrimination still evident against new Member States. We had to be disappointed. Now, at the end of the year, not only did we fail to make any progress on the road taking Europe out of the crisis, but we actually started off in the wrong direction, in the opposite direction. Mr Schulz, the iceberg is not ahead of us, but behind us. We have already managed to successfully avoid it once. The problem is that we are moving in reverse. It is obvious that the outcome will still be certain shipwreck. It has to be said that the budget proposal is not suited to serve as the foundation of the huge historical undertaking of European reunification. It does not reduce the crisis of Europe, but increases it; it does not unite European Union Member States, but divides them. It does not help new Member States, but humiliates them. It does not make Europe more competitive, but pulls it back.
This budget proposal is a budget that slows us down and divides us. A few years ago the new Member States of the European Union accepted the transitional disadvantages and differentiations in Copenhagen in the hope that they would be able to participate in the seven-year financial plan with full rights, without differentiation. However, what we can now see is that the old Member States intend to solve their long-standing unsolved problems to the detriment of the new Member States. This is unacceptable, humiliating and inadmissible. This is not worthy of Europe. The governments need to change their approach. They should follow the European Parliament! In spite of our differing interests, we already agreed on the budget in spring, and this House has more than 700 Members, while there are only 25 governments.
Mr President, I have little time in which to speak, and I shall therefore focus on the agreement reached on EU aid policy on the theme, ‘European consensus’. I feel entirely positive about this agreement and the process that has led up to it, as I did not about the debate on the budget and the lack of leadership in that sphere. The dialogue conducted during the autumn between the Commission, the Council and Parliament has been both positive and constructive. I would thank Mr Barroso and Mr Alexander for their positive comments in this Chamber today, and I should like to convey my thanks both to Commissioner Michel and to Secretary of State Hilary Benn for what I consider to be their very constructive cooperation.
As has already been stated in this Chamber today, the EU is, overall, the world’s largest aid donor. To date, the effectiveness and quality of the aid has not, however, been commensurate with its size. The EU Member States are poorly coordinated both among themselves and in relation to the Commission. This means high transaction costs, duplication of effort and major difficulties for many of the countries with which we cooperate. The new development policy, with one part now dealing with the EU’s work and another specifically with the Commission’s, will mean major progress in this area.
Better donor coordination, greater coherence and increased efficiency are, then, the cornerstones of this policy. We have also obtained an agreement to define the Commission’s specific role in development cooperation, something I believe will become very important.
Regarding the issues of substance, the fight against poverty continues to be given high priority. We also give increased attention to issues such as democracy and human rights, the importance of utilising natural resources in a sustainable way and the role of women in development work etc. In conclusion, I wish to thank my colleagues in the Committee on Development for their very constructive cooperation.
. Mr President, I always enjoy these debates. On the basis of this morning’s debate, I shall miss them! Whether you will miss the British Presidency is perhaps a different judgement altogether, given the comments I have listened to during the last hour-and-a-half!
I will not be able to address every single point or charge that has been put to me in the course of the last couple of hours, but I will endeavour to answer some of the specific points that have been put to me by honourable Members.
Mr Poettering began the debate with what I judged a rather unworthy charge that I, and the Presidency, had got out of our beds too late. If 4.30 a.m. is judged to be too late, then I apologise unreservedly to this House! In the last 24 hours, more seriously, not only – as you would expect – have I met with our Prime Minister, our Chancellor of the Exchequer and our Foreign Minister as we prepare our revised proposals, but I have also met with the heads of mission in London of every one of the other 24 Member States of the European Union. So I will happily discuss how late we are working and how early we get up, as we endeavour to secure the deal that we believe is necessary for Europe’s future this weekend.
As to the issue that you raised, Mr President, I can assure you that there was no discourtesy intended, nor is any intended now, in relation to the timing of the revised proposals being tabled by the European Presidency later today – not least given the timing of this important debate.
First, these will not be wholly new proposals but will simply be revised proposals, the principles of which I set out in my introductory remarks. Secondly, the charge has been levelled that our Prime Minister is somehow not available for scrutiny on this, the second negotiating box. Our Prime Minister will be coming to Strasbourg tomorrow to hold further discussions with the Conference of Presidents. Thirdly, notwithstanding the criticism that has been directed toward the British Presidency in the course of this debate, I would respectfully reply that, as Mr Titley generously acknowledged, criticism of the Presidency’s engagement with this Parliament is surely not something that deserves to be articulated by honourable Members. My visit today is one of more than 80 visits by British ministers in the course of the British Presidency.
Mr Schulz was brave enough to acknowledge our friendship before this House, so let me further imperil his reputation by saying that I also like and admire him. Let me return the candour with which he spoke to me directly. Mr Schulz, you discussed whether a cut on a rise was still a rise, and spoke of what you described as ‘the new arithmetic’. I should like to be clear that in relation to both the Commission’s proposals and the Luxembourg Presidency proposals, an unfunded offer is no offer at all. We need a deal that commands the support, not simply of those who spend the money, but also of those who contribute the money.
As to the , I accept that trying to secure agreement amongst 25 Member States of this Union does involve a ‘titanic’ challenge, but I believe that it can end in agreement rather than tragedy. In only a few days’ time we will all find out.
To Mr Watson, who said that no deal is better than a bad deal, I certainly find myself on common ground on that particular issue. Although I admire his erudition, his critique of how budgeting should work did rather call to my mind that it perhaps accounts for why the Liberals have now been out of power in the United Kingdom since 1929.
Mr Cohn-Bendit spoke of a vacuum of achievements during the British Presidency. Perhaps he chose to ignore the development agenda, of which a number of honourable Members have spoken in this debate today. Also, given his concern for the environment, I am surprised that he did not pay due tribute to the work of Margaret Beckett, on behalf of the European Union, in persevering to secure agreement during what I judge to have been a hugely significant conference on climate change in Montreal, just last week.
Mr Farage began his speech by accusing my Foreign Office officials behind me as being both able and ‘treacherous’. I was on the point of jumping to their defence and refuting this allegation, before one of them asked me to say that yes, that was entirely true! We had the ghosts of Christmas past and Robin Hood bumping into the Sheriff of Nottingham in Mr Farage’s contribution. Suffice to say, the kindest thing I can find to say about that particular speech is rather than being a convincing case, it turned into more of a fairy tale.
Mr Kirkhope, who, perhaps in a sign of disrespect to the Presidency, has now left the Chamber – I wonder whether he has returned to his bed rather than got up from it – made perhaps one of his final appearances as part of the EPP before this Chamber. Something of a swansong before being banished to new irrelevance by the incoming leader of the Conservative Party! He suggested that the Presidency would not be able to afford his fees, if he was representing us. I do not know the level of the charge-out rates being sought by the present leader of the Conservative Party in the European Parliament, but I sincerely hope it is not very much, on the basis of the speech we heard this morning!
Mr Voggenhuber did not hold back and accused us of being surrounded by ruins at this stage in our Presidency. He then went on to follow the charge by suggesting that our Presidency proposals were framed by national egotism. This is a serious point, and I think it deserves a serious reply. There is absolutely no doubt in my mind that had the British Presidency sought to succumb to national egotism, it would have been far easier domestically for the United Kingdom and for the British Government to assume an approach which continued to advocate immediate and fundamental change, for example to the common agricultural policy and the wider European Union budget.
It has been a far more challenging route to walk to suggest that, notwithstanding our continuing desire to see more fundamental change in the Union, that there should be a clear recognition of the urgent need to find the resources to fund the costs of enlargement, and that explains the basis of the proposals that we tabled initially last week and the revised proposals that we will table later today.
Mrs de Brún spoke of the need for further work to secure the peace process in Northern Ireland, and on that specific point I listened very carefully to her in relation to the proposals that, in turn, we shall make.
Let me deal, finally and briefly, with the issue of transparency which was taken up by Mr Titley. I was invited to inform honourable Members as to the further progress during the Presidency. I can assure this House, not least on the basis of the strength of opinions articulated within this Chamber on the matter, that we are making continuing efforts to increase the transparency of the Council. We tabled an options paper last month. There are proposals that have now been discussed both in Coreper I and Coreper II, and we continue to hope that the Council will adopt conclusions this month on the important matter of transparency.
However, most honourable Members directed their interventions towards the important issue of future financing. Let those who criticise our proposals today pause, if only momentarily, to reflect on what we may all lose, but particularly the new Member States, about whom a number of honourable Members have spoken. Speaking for just a second as a United Kingdom Minister rather than solely on behalf of the Presidency, let me underline that we are willing to pay our fair share of the budget but not than our fair share. Back in June, we were asked to make a net contribution of an extra EUR 20 billion or more above and beyond the EUR 50 billion we were already going to pay, or, to put it another way, to make a net contribution about a third more than France as a share of gross national income.
So let me be crystal clear on this point: that was not fair then and it is not fair now. We did not accept it then and we will not accept it this week or, indeed, next year. Instead, for the first time in 30 years of our membership of this European Union – 30 years, in which we have always been a net contributor to the Union – and after years of paying far more than countries of similar levels of prosperity, we intend to make a contribution roughly in parity with similar-sized countries, like France and Italy. We believe that is transparently and eminently fair.
Others have alluded, at least briefly, in this important debate to this week’s other major event: the WTO ministerial meeting taking place presently in Hong Kong. A globally oriented Europe is also one that takes seriously its responsibilities to tackle global poverty, and I once again pay due tribute to a number of honourable Members who have brought this to our attention this morning.
Following its decisions earlier this year effectively to double the level of development assistance by 2010, this Union needs to take the lead in securing a truly ambitious conclusion to the current WTO trade round. We have in our hands the potential to create a fairer trading global system that will allow hundreds of millions to lift themselves out of poverty. This is no zero-sum game. A fairer global trade system can also act as a spur to the reforms that Europe needs if it is to enhance its competitiveness and deliver on its promises of social justice. We need an outcome to the round, whether in Hong Kong or indeed in the months and years to follow, that is, therefore, pro-poor in the world and pro-jobs in Europe.
Let me finish my contribution to today’s debate, however, by casting our minds back to July when we took over the Presidency. A number of honourable Members have referred to the speech that our Prime Minister made at that time. But let us remember also the context of that speech coming, as it did, soon after the twin rejection of the European Constitution in France and in the Netherlands.
There has been a lot of debate as to the exact significance of those two votes. What, if anything, was wrong with the constitutional draft itself? What were the citizens of Europe telling us about the way in which they wanted the European Union to be run? I would agree with the commentator who said that what we saw in June was the rejection not just of the text but of the context. People in France and in the Netherlands did not have deep-seated objections to a particular subparagraph or clause of the draft Constitution. Rather the basic question, which should still be in our minds today and in our minds during this European Council, which these European citizens were asking, is what did the European Union deliver for them? They were not sure enough about the value added to their lives. They did not know enough about the decisions it made and they had not got the trust in Europe’s politicians to steer the right course. People were uncertain about the broader forces of global change, about the economic challenges facing Europe and what they might mean for them and for their families. Who can blame them at a time when one in ten European citizens today are out of work, in which one in twenty are long-term unemployed?
It is the duty of those who believe fundamentally in social justice to ask how the European Union can be part of a solution to that challenge. The answer to people’s justifiable concerns about change is not, I would argue, to turn inwards, retreating into a politics of anxiety and, indeed, an economics of protectionism. That way offers no solution and, I would argue, no hope. If we are to meet the challenges of today’s world, we must turn outwards with optimism and determination and become a globally oriented Europe. That is what will inspire us in the days ahead.
I can assure you that I will, in turn, pass back the comments that I have received in the course of this morning’s debate to our Prime Minister and to other members of our government ahead of his visit here to Strasbourg tomorrow. I can assure you of our best endeavours in the critical days and hours that lie ahead.
.  Mr President, ladies and gentlemen, I wish to address three issues in this, my final speech.
I shall first deal with the very important matter of development, and in particular with the agreement that has come to light in the Council on the EU’s policy on development and development aid. I shall go on to look into what can be concluded from this debate, and then address the UK Presidency directly.
With regard to development, I should like to correct something that Mr Martinez Martinez said. I said in my first speech, in the clearest terms, that I was very proud of the Commission’s contribution towards achieving the consensus on development aid policy that clearly exists between the Commission, Parliament and the Council. Indeed, I went further, and said that the Commission will fulfil its role of checking whether the Member States are honouring their commitments on development aid, and of keeping the public informed on this matter.
I therefore wish to state categorically that we are committed to an ambitious development aid policy, that the Commission is responsible for pursuing this policy, and that we wish to continue to work with Parliament and the Council in such a way that the EU continues to lead the way, on the international stage, in providing aid for countries most in need of our solidarity.
Mr President, ladies and gentlemen, beyond the occasionally sharp words uttered by the speakers during this sitting, it is in fact a deep sense of concern that has been expressed on the eve of an extremely important date for the Union.
This concern comes in the face of a lack of ambition which is, to all intents and purposes, hindering the necessary modernisation of our economies.
Colleagues, please be quiet. Our debate is not yet over.
. Mr President, with all due respect, this happens almost every time I sum up a debate! It is better that Members of Parliament are coming in, rather than going out when I start to speak, but, if I may make a suggestion, maybe it would be a good idea in future to come up with another system to avoid disruptions to debates directly preceding the vote.
I shall continue, but I believe that it is important to look into this issue; it is also a question of respect among our institutions. I already said, with all due respect, that when the president of another institution makes a speech before this Assembly, he has the right to be listened to in silence.
Yes, Mr Schulz, you are right, not just listened to in silence, but listened to carefully, just as carefully as I have listened to all of you, ladies and gentlemen.
I should like to say to you, ladies and gentlemen, that, throughout this morning’s debate, I have sensed grave concern in this House, and I am sure that Mr Alexander will inform his government and the Presidency of this concern, felt by virtually all the political forces in Parliament. This concern comes in the face of a lack of ambition, which could create obstacles to the modernisation of our economies, and in the face of the danger posed by a ‘two speed’, divided Europe. It is a concern regarding the Union’s capacity to provide itself with the necessary resources to enable it to win the battle in relation to globalisation and, therefore, in relation to employment and to the well-being of Europeans. As you know, these concerns are also shared by myself and by the Commission, and I will outline them very clearly at tomorrow’s European Council.
The die has not yet been cast, however, and the time will come to take stock of the situation. We must have only one aim tomorrow: to reach an agreement. Not just any agreement, of course, but an agreement that opens up real perspectives - and not just financial perspectives, but political perspectives with a view to European integration. An agreement that opens the door to constructive negotiation with your Parliament and to the conclusion of a sound interinstitutional agreement, as – and this scarcely needs repeating – we need the agreement of the three institutions. In short, an agreement that will testify to our sense of responsibility where our citizens and Europe are concerned and that will give men and women reasons to believe in this Europe, for which the majority of people continue to hope and pray.
I would now like to address the British Presidency with all due respect, friendship and frankness.
First of all, I would like to congratulate you, because of what you have achieved during this debate: getting Mr Schulz to speak such good English was a real achievement by the British Presidency.
I hope, however, that this will not be the highlight of the British Presidency ...
and that we will have a major success in the Council tomorrow and afterwards. We sincerely hope for more.
How can this be achieved? That is the problem. Does it not concern the British Presidency that the overwhelming majority of this House and the most relevant political groups unanimously reject your proposal?
Does the opinion of this House and the Members of Parliament who were directly elected by our citizens mean nothing, or mean so little, to the Presidency of the Council? I hope the conclusions of this debate are important for your final negotiating position in the Council. And, does it not concern the British Presidency that the strongest supporters of your proposal in this Chamber are those who hold a narrow-minded, nationalistic, backward-looking vision of Europe?
Is it not strange that there is such a contradiction between the forward-looking, modern, open, competitive view of Europe expressed by Mr Blair, and the lack of ambition of the British Presidency proposal in terms of financial assurance?
So, with all due respect, frankness and friendship, I say to the Presidency of the Council that we have to avoid this disconnection between the policy objectives on energy, security, immigration, research and universities that are supported by the Presidency – and were so well expressed at Hampton Court – and the resistance to providing the means to achieve them.
We must have the courage to explain this to the whole public in Europe – including, of course, the British public. If we want an enlarged Europe, we need investment. If we want a modern, reformist, competitive Europe, we need investment. If we want an open Europe in terms of global trade, we need investment. Let me tell you very frankly that I am concerned about this.
President-in-Office, you mentioned the world trade talks. I really think that, if we do not have a good deal in the European Council, this could undermine the goals for the global talks. Why? Let us be frank: in the European Union there are several opinions about the world trade talks. There are those who are more in favour, who take a more affirmative position on trade, and those who are more ‘prudent’ or resistant to it. Some of the less-developed regions of Europe and the countries that have some structural problems will not support open, ambitious world trade talks if there is not good investment in these countries’ social and economic development.
I want the British Presidency, the Member States and the Council to think strategically, not only from the point of view of an accountant but also from a political point of view, and consider whether no deal or a bad deal on the budget will not put some fundamental strategic objectives – such as the world trade talks, an open Europe and an enlarged Europe – at risk. Already we can hear people saying that, with this kind of ambition with regard to the Financial Perspective, there is no provision for further enlargements of the European Union.
Therefore, the issue we shall be discussing tomorrow is very important. It is not just about the financial perspective. It is about the budget, but it is more than that. It is the kind of vision we have for Europe: whether you envisage an ambitious open and reformist Europe – an enlarged Europe, or a mini-Europe: a Europe that does not fulfil the goals that the citizens of Europe want.
On the subject of the British rebate, let us be clear: we understand the British position. Mr Blair said: ‘the rebate is an anomaly’. However, at the same time he said that he is ready to discuss the general question of the rebate when there is a discussion on the reform of the budget. That is why I believe it is important to have a real discussion about the future of our budget, without taboos, looking at everything, the expenditure and the resources. Our discussions and the proposals made by various Member States are not about the existence of the rebate; it is the size of the increase of the rebate that is the problem. Should the British rebate grow by 60% at the expense of the poorest Members of the Union? I think not – that is not fair.
It is my duty and the duty of the Commission to represent the general interest of Europe, particularly those Member States who have just joined our Union. They want to see the solidarity of the European Union. If the European institutions do not send signals of solidarity to the new Members, they might be tempted to think that the European Union that they have joined is not the European Union of solidarity that we daily endeavour to build.
I believe a deal is possible. It is difficult but it is possible. I would just like to mention again what I believe are the minimum conditions for a deal that will also be accepted by the Commission and Parliament, because Parliament will also have a say on this. The first point is a higher level of spending. The second point is a fairer deal for the new Member States in terms of solidarity, giving them an opportunity to show whether or not they are able to spend the money, not starting from the position that they are not able to invest in their own development. The third point is the adaptation of the British rebate to meet the conditions of enlargement. That is all the Commission is asking, and we believe it is fair and reasonable. From all the contacts that we have had with all Member States, we believe this can be accepted. A fourth condition is a real review clause that will enable the Commission, Parliament and the Council to look at the budget in good time. It is true we have a problem with the budget. However, we should not be paralysed by it; we should approve the budget for the next seven years but at the same time give ourselves time to look at it in terms of expenditure and resources. We should have a real debate about what we want from the European institutions, what we want in terms of competitiveness, what we want in terms of solidarity. This should be a real review clause, not just a cosmetic review clause, so we have a true debate in Europe about the instruments to fulfil our objectives.
Finally, I believe it is important for the Council to take on board at least some, if not all, of Parliament’s very good suggestions concerning flexibility, for instance the globalisation adjustment fund – a typical flexibility instrument – and other good suggestions by Parliament for the new interinstitutional agreement. When we discuss the budget it will only be fair to take on board the suggestions that were put in a very responsible way in the debate in Parliament.
If these conditions are met, if there is a significant move on the points I have just mentioned, I believe a deal is possible and necessary. I know it is difficult and will require a lot of statesmanship by all the Members of the Council and all the Heads of State and Government present.
I believe a deal is important. It is my duty and the duty of the Commission to protect the general interest of the European Union. I can promise you that tomorrow, and the day after tomorrow, we will put forward in the European Council this vision of a Europe that has ambition and a European that is committed to the goals of solidarity. Because without solidarity there is no Union.
Thank you very much, Mr Barroso. I was receiving the winners of the Sakharov Prize, but the noise of the applause for Mr Barroso was so rapturous that I felt obliged to rush to the Chamber to see what was happening, because it is not normal for Mr Barroso to receive such loud and sustained applause.
You are aware that, if there are no changes to the programme, Mr Blair, President-in-Office of the Council, will come to Strasbourg tomorrow to meet with the Conference of Presidents and to explain his proposal to the Council which the Minister representing the British Presidency has not been able, or has not wished, to explain.
The political groups and you as well, Mr Barroso, have spoken very clearly. I would just like to offer you a warning: we must not underestimate words. The unacceptable must not be accepted, because otherwise something that is declared unacceptable today and accepted tomorrow may turn the applause into boos.
The line between the acceptable and the unacceptable cannot be so thin. That concludes this debate, and I would like to thank everybody who has taken part in it.
The Presidency has a thankless task in trying to reach an agreement in Council on the financial perspectives. It has to reconcile the six countries who wanted to limit EU spending to 1% of GDP with those who want a much larger budget. It has to deal with Mr Chirac who wants to ring-fence all agricultural spending, from which his country benefits far more than most. It has to deal also with the expectations of the new Member States and with longstanding members who wish to preserve their privileges – such as Spain which wants to remain a net beneficiary to a greater extent than the much poorer central European countries, and Luxembourg which, in per capita terms, is both the richest Member States in and the biggest net beneficiary. It has to deal with all those who think that a cost-free –for them! – way to increase resources is to cut the British rebate – although even with the rebate Britain’s net contribution is far higher than that of France and Italy.
I wish the Presidency well in finding an agreement which will serve as Council’s negotiating position for the definitive negotiation with Parliament.
– The run-up to this Council shows just how serious our problems are in the EU, and is indicative of the crisis arising from the increasingly neoliberal policies, which pander to the interests of the large economic and financial groups in the most powerful countries.
The wealthiest countries are showing less and less solidarity; the principles of economic and social cohesion in the Treaty are being totally trampled underfoot; the most recent rounds of enlargement have taken place without any fresh financial resources; and the situation is set to get worse, with the British Presidency proposing more cuts for the new Member States and for cohesion countries such as Portugal.
The great malaise in the European Union is embodied by the budget crisis, and the monetarist policies of the European Central Bank and the Stability and Growth Pact serve to exacerbate that malaise. Furthermore, the problem will only deepen with the cuts imposed on the Community budget.
Despite all of this, attempts are being made to reinstate priorities contained in the – already rejected – so-called European Constitution, such as the militarisation of the EU, so-called internal security, immigration control and competition policy. The upshot of this will be financial resources being channelled into meeting the needs of the economically most developed countries and the economic and financial groups in those countries, at the expense of social needs, the environment, cohesion and development aid.
– The financial framework for 2007-2013 is the centrepiece of the European Council. It is not the only ‘item on the agenda’, however: the liberalisation of services and the so-called ‘fight against terrorism’ also feature.
After the British Presidency had given precedence to the interests of the economically most developed EU countries, by putting forward a proposal to lower the bar still further and to overlook the contradictions inherent therein, pressure increased to reach agreement as quickly as possible.
UNICE (the European employers’ association) has been saying that an agreement has indeed been reached. Whilst warning of the danger that the EU will lose ‘credibility’, it has presented its wish list: an agreement on the financial perspective, reaffirming that this should ‘act in the interests of pursuing the Lisbon agenda’; the prompt establishment of the internal services market (it is revealing that, by way of justifying the liberalisation of services, UNICE argues that this is an ‘essential element of the Lisbon Strategy’ and a ‘requirement of the Treaties’, backed by rulings made by the European Court of Justice – and then tries to ‘sell’ us the idea that the so-called European Constitution has nothing to do with this ...); and the liberalisation of world trade within the framework of the World Trade Organisation.
Behold the unmasked EU!
It saddens me as a proud Scottish European that the UK has represented Scotland so badly during the Presidency, and everything I have heard in this debate confirms my view that the UK has lost friends and influence on our behalf by this wrongheaded stance on the budget. The proposals announced today fail Scotland and they fail Europe also. I have no doubt that they will be comprehensively rejected by other member states and with 11 of those states smaller than Scotland I am more convinced than ever that there is no substitute for independence in Europe.
I would now like to welcome a delegation from the Central American Parliament who are in the official gallery.
I would also like to congratulate its President, Mr Julio Palacios, on his election as President of that institution, which emerged from the Esquipulas agreements that put an end to years of civil wars in several Central American countries. Congratulations, Mr President.
We shall proceed to the vote.
. Mr President, this is probably the wrong time to discuss the content of this proposal in detail, but I would like to say that I have received hundreds of e-mails – not sent in bulk, but individually written messages – and 58 000 verified signatures from members of the public right across Europe, giving vent to their grave concerns. So much for the alleged great public longing for data retention!
The Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs has taken these objections seriously and, by means of its amendments, balanced freedom and security against one another. The accumulated pressure of time does not, however, justify the ways in which some elements are attempting to proceed. If this project matters to the European public and is not meant to be just a favour done for the British Presidency of the Council, then we should proceed with caution, for if we do not, we will be fostering the prejudicial belief that the Council only has to call on Parliament to jump for this House to ask in reply ‘how high?’ Under high-pressure conditions, that is the sort of thing that can happen. It is high pressure that enables nature, over the course of millions of years, to produce the most marvellous diamonds. Put a lemon under high pressure, though, and in no time at all, all that will be left is juice and pulp.
Whether this House is to be a diamond or a lemon depends on us, so, in order that it may remain a diamond, I ask you to join with me in endorsing the amendments tabled by your committee.
. – It is scarcely to be expected that I should be happy with the outcome of the vote. As I can no longer put my name to this report, I withdraw it.
That concludes the vote.
Ladies and gentlemen, I am delighted to welcome, on behalf of all of you, on behalf of all of us, the two winners of the European Parliament’s Sakharov Prize 2005 and the representative of the third winner.
Unfortunately, despite all of the efforts made right up to the last minute, the ‘Women in White’ have not been given permission to leave Cuba to be with us today.
I believe that I can say on behalf of the entire European Parliament that we regret and reject this attitude on the part of the Cuban authorities.
On this formal occasion I would like to talk about the ‘Women in White’ and our reasons for awarding them this prize.
This is unfortunately not the first time that this has happened. Neither Nelson Mandela, Aung San Suu Kyi, Leyla Zana, nor Wei Jingshen were able to come here to receive their prize. Their representatives came instead of them.
When they we able to – some have not yet been able because they are still being detained – they came to the House and we met especially to hear them. This happened in the case of Nelson Mandela and more recently Leyla Zana.
We shall therefore continue to apply every possible pressure on the Cuban authorities to allow them to come, and when they do we shall organise a formal sitting so that they can address our House, as we have on previous occasions, and we will do everything we can to ensure that this happens as soon as possible.
What all of this year’s winners have in common is their fight for human dignity and freedom. They are worthy successors of the Soviet academic whose name is on the prize that the European Parliament awards.
In their different ways, all three symbolise the fight to consolidate human rights in the world.
The fight against regimes that imprison critics who dare criticise them.
The fight against inhuman laws.
The fight against those who deny the right to information and against the terrorists who want to banish the right to information.
The European Parliament has supported this year’s winners by means of its resolutions and its initiatives. They are well known to us.
We have followed their work, we have followed their fight.
Their presence here is just the end of a process that we have shared by means of our resolutions.
It is a fight for a more democratic and more just world.
Please allow me to point out, here in this esteemed Chamber, that many Europeans believe that the right to have one’s human rights respected is something natural, something inevitable, which is practically free, and that it has always been the case.
No, it has not always been the case, and nor is it yet the case in many parts of the world, unfortunately.
For the great majority of humanity it is still a distant dream. And for this reason, we Europeans have a special duty to defend and promote human rights in the world.
I would like to speak briefly about each of our prize-winners: the ‘Women in White’ are represented by Mrs Blanca Reyes, who has been a ‘Woman in White’ until she fortunately ceased to be one when her husband was set free, whom I had the pleasure to receive on your behalf in this Parliament immediately after he was released from prison.
These women demonstrate peacefully every week in Havana to express their solidarity with relatives and friends in prison since March 2003. To a certain extent they are also continuing the phenomenon that was known at the time as the ‘Mothers of the Plaza de Mayo’, to whom we also awarded a prize.
The only crime of many of these prisoners is to express publicly their opposition to the government as ordinary citizens, as independent journalists or as peaceful dissidents. Many of them have become seriously ill during their imprisonment in conditions which Mrs Reyes will no doubt describe to us.
We called for the release of these prisoners in April 2004 and unfortunately this is still far from being achieved, despite certain individual cases that have arisen.
The experience of many European countries shows us that it is not possible to establish the conditions for a transition to democracy, a peaceful transition to democracy, by imprisoning dissidents, quite the opposite.
Let us hope that the transition to democracy in Cuba takes good note of the experience of certain European countries.
Mrs Hauwa Ibrahim:
You have used your talents as a lawyer to promote the rule of law. Your strength, as you said to me when I received you this morning, lies in respect for the law. We admire your determination.
In this enormous country of Nigeria, you defend people who live with the threat of cruel and inhuman punishments. Punishments which are applied in accordance with Sharia law in twelve States of your country.
You fight for these people’s right to a fair trial, in accordance with the law.
Please believe me that we felt moved and indignant while watching the proceedings against Amina Lawal and Safya Hussaini, accused of adultery. You made sure that the law prevailed, demanding respect for the Constitution and for the international Treaties signed by Nigeria.
It is inconceivable that a woman accused of adultery can still be stoned.
It is inconceivable that a woman accused of adultery can be stoned as in biblical times; we cannot condone the amputation of young criminals. This Parliament has spoken out vigorously against these inhuman punishments and against the death penalty on many occasions.
Mrs Ibrahim, we stand shoulder to shoulder with you in rejecting this cruelty and our rejection will be total.
We admire your personal commitment. The personal commitment that you express with great conviction: that of the right to education for the poor, in particular women, because poverty harms women especially. You are an example for all Nigerians who want to leave behind poverty and ignorance.
We are also receiving Robert Ménard today, who is well known to this House, Secretary-General of Reporters Without Borders, and, through him, all journalists.
These professional people breathe life into freedom of information and open our eyes to a cruel world. There can be no democracy without pluralist information. Information is the raw material, the principal fuel, of the system of democracy. Without it there can be no democracy.
We pay homage to those who fight every day, in every part of the world, to make this principle a reality.
To those who all too frequently fall victim as a result of their passionate pursuit of their duties.
Unfortunately, they all too often fall victim as a result of their passionate pursuit of their duties.
A few weeks ago, Robert Ménard was denied permission to attend the Information Summit taking place in Tunisia. The Tunisian authorities were undoubtedly afraid of what he would say.
It is a great paradox that this should happen precisely when we are talking about the right to access to free information for everybody.
I would like to remind you that in 2005, which is drawing to a close, 58 journalists have lost their lives, one every week of the year, every seven days a journalist dies while carrying out their duty. In 2004 that figure was 53. Unfortunately, it is increasing. I would like to pay tribute to all of them, and to all of their imprisoned or disappeared colleagues.
This Parliament has acted and will always act in support of them.
Because dictatorships do not last forever. Some last a long time, too long, but they do not last forever.
Through their brutal actions, the terrorists will not deny us freedom of information either, the essential basis of our democratic life.
Finally, and before giving the floor to our winners and their representatives I would like to combine the thoughts of Voltaire and Brecht. Two intellectuals separated by many years. One of them opened up the light and the other suffered in the shadows. Both Voltaire and Brecht used a similar expression, and I am not very sure to which of them it should be most attributed. They said it during different eras, in different places and in different circumstances.
I would insist, one of them was opening up the light and the other was enduring the shadows. Both said that freedom of expression is the only right that separates freedom from tyranny. And not to accept this is to condemn the human being to ignominy.
Congratulations to our prize winners on the courage they have shown.
Voltaire and Brecht are watching us.
Thank you very much.
Mrs Blanca Reyes, you have the floor.
‘. Mr José Borrell, President of the European Parliament, ladies and gentlemen, esteemed participants, Mr Robert Ménard, Doctor Ibrahim, European friends and Cuban brothers and sisters resident in all parts of the world, the honour of being awarded the 2005 Sakharov Prize, shared with Doctor Ibrahim and the hard-working and selfless Reporters Without Borders, has touched the hearts of the Women in White and of the seventy-five prisoners of conscience imprisoned in Cuba during the black spring of 2003 very deeply.
I would like firstly to welcome a supportive delegation of friends of the Women in White in exile ― and I mean exile ― who are here with us in the visitors’ gallery.
I myself am a woman of exile, because, as you are well aware, the real Women in White are not with us today, unfortunately. We never imagined that our spontaneous group, motivated by pain and injustice, which has no political allegiance or party or group organisation, would receive such a prestigious tribute. For us, this prize means an even greater commitment to our cause and to you; an inspiration to carry on defending the innocence of our loved ones with greater courage and to demand their immediate and unconditional release.
Once again, the Cuban Government has demonstrated its systematic violation of the human rights of the population of our country on a daily basis, by denying five peaceful and defenceless women permission to travel and to be with you at this prizing-giving ceremony, despite having completed all of the bureaucratic procedures that it had demanded of them, the majority of which are unnecessary and incomprehensible, including the efforts of this Parliament and of certain European personalities and governments.
This does not prevent the Women in White from being here in Strasbourg today, nor the seventy-five prisoners sentenced since March 2003 and hundreds of Cuban prisoners of conscience and politicians. On the contrary, the entire world will hear your voices today and the response of all of us.
We will not collect that prize today, but, like Andrei Sakharov, the eminent scientist and selfless fighter for freedom of thought, the exemplary Aung San Suu Kyi, the Mothers of the Plaza de Mayo and all the other winners from previous years, we shall continue our tireless efforts to ensure that social justice, democracy and reconciliation prevail. In particular, we could bring you together with our compatriot Oswaldo Payá Sardiñas, the Cuban awarded in the prize in 2002.
We would like you to visit us in our homeland, Cuba, for an award ceremony for the Prize for Freedom of Thought in the near future.
We shall receive you in our modest homes and not just we five women, but many many more, will be able to show you personally the harsh conditions, the arbitrary treatment, the intimidation and repression suffered by our prisoners and our families.
Before I finish, in view of their particular significance amongst the very many acknowledgements and congratulations that we have received, I would like to quote the words of former Czech President Vaclav Havel: ‘Dear Women in White, I would like to congratulate you most warmly on the prize that you have been awarded by the European Parliament. Your strength makes you worthy of this recognition. I am convinced that it will serve as an inspiration to your courageous husbands, just as the interest of the free world was an inspiration for me during the darkest times of my imprisonment. Vaclav Havel’.
Finally, and I hope you will not take this as impertinent, rude or discourteous, I would like to inform you that the Women in White have asked me not to take part in the official lunch that you have arranged following this ceremony. This ‘empty chair’ policy is only intended to be a symbolic gesture, of protest against the Cuban dictatorship and of condemnation in the eyes of the world, at the absence of the true recipients of this prize.
I hope that you can understand and forgive such a blatant absence. We would like once again to thank you for acknowledging us — wives, mothers, daughters, sisters and aunts, representatives of the Cuban people — and we would like to reiterate our conviction that no cause is impossible if it is inspired by justice, reconciliation and love. Every voice, united in diversity, for the right to freedom of thought.
Signed: Laura Poyán, wife of Héctor Maceda; Miriam Leyva, wife of Óscar Espinosa Chepe; Berta Soler, wife of Ángel Moya; Loida Valdés, wife of Alfredo Felipe Fuentes; Julia Núñez, wife of Adolfo Fernández Saíz.
Havana, 14 December 2005.
Mr President, political group chairmen, honourable Members of this beautiful Parliament, my friends from Lawyers Without Borders in France, staff of the Parliament – especially the Protocol Service, who have provided me with guidance since I arrived; I would like to mention Ursula Bausch and my guide; members of the press, ladies and gentlemen: ever since our arrival on Monday we have been warmly welcomed by all of you.
We started with the Committee on Foreign Affairs, which afforded us the opportunity of being heard by all the political groups. We are very grateful for this opportunity. We were able to explain our work and answer questions about what the European Union and European Parliament can do for us. We want to assure you that, following this ceremony, we will be willing to discuss any specific issues you wish to bring up with us, at any time, regarding the projects or programmes in our regions or constituencies with the appropriate committees and think-tanks.
In some of the committees and groups, I mentioned the strategies we used in the defence of the woman sentenced to death under the Islamic religious law of Sharia in Nigeria, and I will continue on that subject now. I shall then try to read my three-minute speech, as I have been advised.
Let me turn now to our strategy. Our strategy was to understand the dynamics of the Islamic law of Sharia. We tried to understand the dynamics of the mullahs, the religious leaders. We tried to understand the dynamics of the culture and the values of our people and, above all, we tried to understand the dynamics of the society in which we operate. We were focused and we stayed focused. The press asked us questions such as, ‘Is it Islam versus the West, or perhaps a clash of civilisations?’. We do not know. We knew, however, that a woman had been sentenced to death by stoning and that we were using the instrument of the law to ensure her freedom. That is what we knew.
We paid attention to the detail around us, but were flexible with regard to society’s perception of what we were doing. We acted locally, but we thought globally.
Lawyers Without Borders from Canada and France gave us support, and every time we went to court we had a plan. We also had a back-up plan, just in case. We did not tell the media, which had given us huge coverage, what they wanted to hear. We told them what we wanted them to know. We were aware of the views around us and the accusations, verbal attacks and threats, but we stayed focused.
I will share with you today our safety strategy. Of course we had many threats and we had to take care of ourselves so that we did not get killed. We did not travel to court in the same car. At times, we would take our public car then switch to our personal car and we sometimes took public transport. We never travelled in the same car twice, because we knew we were being monitored. We never dress the same way twice. We never take the same route twice, if we can avoid it. More importantly, however, it was necessary to engage with the fundamentalists. We engaged with the extremists, and I will try to illustrate that with a brief story.
I was interviewed by a BBC reporter, who came from London but interviewed me in the local language, Hausa. He asked me whether stoning to death was in the Koran. My response was simply that I did not think so. It was played repeatedly over the radio, and the mullahs decided to answer me via the radio. They said I was anti-Sharia and anti-Islam. That meant that I had committed blasphemy and could be stoned to death. I was afraid, of course. I then called the reporter and told him I wanted to meet the mullahs. He said, ‘That is a very dangerous thing to do. You heard what they said on the radio’. The radio programme was not only broadcast to the more than 70 million people in Nigeria who understand Hausa, but also across the western coast of Africa, where Hausa is spoken in several countries. Hausa is the second largest language in Africa, after Swahili. He said that it was really dangerous to do that, but I told him I wanted to go. He said that he would not be responsible for me, but would introduce me. He was kind enough to do so and the mullahs decided to see me in the mosque.
It was a huge mosque, bigger than this hall, though not as beautiful. There were eight mullahs. They were sitting at the end of the hall and in the middle of the hall was a chair. When I went in, they beckoned me to sit on the chair. I did not sit on the chair. I walked towards them. On approaching them, I decided to kneel down and to sit on the floor and they said to me as I went to sit, ‘You cannot sit on the floor. Sit on that chair’. And I said to them, ‘How can I, your daughter, sit on a chair when you, my fathers, are sitting on a chair?’
They asked me, ‘Are you Hauwa Ibrahim?’ And I said, ‘I am’, never looking at their faces because that culture forbids me to do that. And they said to me: ‘Are you the lawyer?’ And I said: ‘I am. But I am a foolish lawyer. I am a stupid lawyer. I did not know what I was doing. I came to you, because I want your wisdom. I came to you because I want some knowledge. I want to do what is right for society, but I do not know how to do it and I want you to guide me’.
It is important to understand that this was my strategy. I caught their attention. They listened to what I was saying, but they did more than that. They said, ‘We will not publicly support you, but neither will we publicly oppose you’.
And that was all I needed. Nothing more. We needed safety. We needed them to listen to us. We needed to carry them along with us. We needed to engage them.
This is part of the strategy. In all the 90 cases in which I have been involved, the strategies have not been the same. As you know, I do not take money for the cases. This is because I have enjoyed a huge privilege – that of education. And that is my passion. Whatever my share of this prize, all of it is going towards education. As a result of this Sakharov Prize, I have started a trust fund to invest in education, because I think that is the way forward.
Now I shall read my three-minute speech!
I am humbled to receive this prestigious 2005 Sakharov Prize alongside this distinguished group of people. I am saddened that the Ladies in White are not here. I share Parliament’s sentiment, and agree with what the President said.
I am proud to be associated with the Reporters Without Borders. This is a gift and an empowering message to the voiceless, to the powerless, to the illiterate and to women. It acknowledges not just the women and children of northern Nigeria, for whom I have worked, but everyone who remains unrepresented in society.
This award tells those millions that the European Parliament does not just hear them but that it supports, encourages and celebrates them. It is humbling to realise that most of us strive for the common good, for universal respect for human dignity, for basic human rights and civil rights. Unfortunately, some of the provisions of the new Sharia legal system in my country, Nigeria, violate some basic human rights, especially equal treatment under the law. In spite of scientific progress, a woman in 2005 can be stoned to death for having a child out of wedlock.
It raises the issue of respect for the certainty and supremacy of law, respect for fundamental rights, the separation of state and religion and strict standards for evidence. This law has resulted in the loss of hundreds of lives. The 90 victims of the Sharia legal system, in whose defence I have been involved, are powerless and voiceless. They are illiterate and poor. The new Sharia legal system in Nigeria needs to be reformed. We need you to help us with your voice. It has to be reformed.
Our goal for the reform is a bottom-top approach. We have a long-term plan, a medium-term plan and a short-term plan. Our methodology will be flexible. It will be responsive to a cultural system of values. It demands organisational and analytical skills, as well as creative intelligence. We must think strategically, coordinating and cooperating with donors, working with political leaders, building coalitions and encouraging alternative ways of resolving disputes. We will give people the tools to ask questions and encourage greater measures of political freedom and activism.
We will let people realise the essence of the rule of law, not the essence of being ruled by the law or by man. To encourage this idea and vision we will build, without letting up, on the struggle and labours of our women heroes, such as the one this building is named after: Louise Weiss. We cannot afford to be infatuated by the progress we have made. We must continue to build on this modern approach, through advocacy and beyond.
I will walk out of this beautiful and magnificent building feeling a greater sense of self esteem, having a greater voice. The European Parliament, one of the world’s most important bodies, is behind me. Most importantly, the plight of the poor and the voiceless, with whom I have walked free today, is gaining attention and their cause is known and supported. Today, you have made the voice for humanity louder. I will return to Nigeria with a deep sense of mission and will help redefine the future of the vulnerable and powerless.
I will return to share skills within my country, and across the globe, with humility and passion for freedom and justice, irrespective of race, colour, sex, political beliefs and privileges.
My ultimate hope is that, through the effective application of the rule of law, those who argue for truth and justice and those who work effectively to achieve a better community will change people’s hearts and the attitude that governs society and bring about the type of world envisaged by all of us.
I have chosen a path, a path of equal protection under the law, a path to pursue justice, encourage and engage, a path to do good. I have found in all of you in the European Parliament, and all lovers of humanity, the passion to go on.
What a great day, what a great honour and what great people!
Thank you so much.
. Ladies and gentlemen, I should like to begin, of course, by thanking you for having awarded us, the entire team – some of whom are present - this Sakharov Prize, and by letting you know just how important this is to us.
Allow me just to mention one name, that of Mr Jean-Marie Cavada, who is a friend of mine; I know how much he campaigned for Reporters without Borders to be awarded this prize. Thank you, Jean-Marie.
I should just like randomly to share some positive and more negative observations with you. I shall begin with the positive ones and leave the negative ones until the end.
I should like to begin by congratulating you, the men and women of Parliament, on having recognised the qualities of - and, above all, on having awarded a prize such as this to - journalists who are, all the same, a constant thorn in your side and towards whom you often do not hold back your criticism – for good reason. You are, in fact, right: journalists do not do their jobs very well - far from it – but to award this Sakharov Prize to Reporters without Borders also goes to show that, in spite of everything, there is an awareness of just how vital journalists are for democracy, in the same way as elected representatives are.
It also goes to show – allow me to make this point here, even if you are already aware of it – that, notwithstanding the gossip columns, there also exists the kind of journalism that involves taking risks on a daily basis. Such daily risk-taking is represented by our 74 colleagues killed in Iraq - a figure twice that recorded in 20 years of war in Vietnam - and the five Iraqi journalists being held today among the 120 journalists detained in Iraq by the US army, with no information at all available on why they are being held, what they are accused of or how exactly they can be defended. It is to them, through us, that you are paying tribute. I believe, once again, that they deserve such tribute, even though there is good reason to be irritated by the behaviour of the press.
Allow me to mention another name in this House, one that I believe is in the news: that of the most recent journalist to have been killed. You will know to whom I am referring: Gebran Tueni. I am not the only one in this House who knew of Gebran Tueni; he was a leading political figure in Lebanon. He was the fourteenth victim of targeted attacks that have been taking place in the country for some months. We must support the Lebanese people and we must support the Lebanese democrats. You are aware that, through Gebran Tueni, it was, again, democracy and genuine Lebanese independence that were being targeted. I wanted to pay tribute with you to the memory of Gebran Tueni.
I shall now present at random some perhaps rather more critical points, and the prize awarded to the Ladies in White enables me to address them.
There still continues to exist a ‘variable geometry’ capacity for indignation that shocks me to the core. How can one fail to understand that, on the one hand, the detention of 24 journalists in Cuba and, on the other hand, the situation I described to you a moment ago, whereby the US army is holding journalists in Iraq without ever having justified its actions, might be deemed equally scandalous? A choice should not have to be made between the one and the other. An equally hard line should be taken in both cases.
In the case of Cuba, I am completely astounded by the attitude displayed by a number of people. As I was saying to some friends yesterday, if a journalist from Reporters without Borders denounces the dictatorships in Burma, North Korea or Laos, there is no one to come and tell us that we are overstepping the mark, that what we are saying is bad or that the situation is more complicated than that. We only need, however, to say that there is a dictatorship in Cuba too, and we receive tons of insulting letters from people finding excuses for that dictatorship.
I am not going to give my opinion in this House on whether or not it is necessary to keep the US embargo. That is not my problem. My problem is the fact that there are 300 prisoners of conscience in Cuba, whose only crime is to have called for democracy and to have challenged Mr Castro’s authority. That is all! It is unacceptable that they should be treated in that way, regardless of the political positions one upholds.
I am astounded to see people here who are ready to take to the streets if their freedoms are interfered with in the slightest way, but who are also ready to applaud scoundrels from far off places just because they are ‘exotic’!
Another person I should like to mention, Mr President, is Mrs Florence Aubenas, because you have been exemplary in the way you have rallied people. You, in Parliament, have been extraordinary – and I am not one to mince my words, as you will see – you have been extraordinary where Florence Aubenas is concerned. I have come to this House several times to defend her. The French, Belgians, Italians and Germans – everybody joined forces. How unfair for the others, though. There are others like Florence Aubenas, but they do not belong to great Western media organisations and they do not come from the West. In their cases, it is a job and a half mobilising you, the press and even, at times, ourselves, as though double standards were being applied, as though some lives were worth more than others and as though there were some freedoms that affect us and others that do not. It is imperative that we put a stop to this way of thinking.
One cannot be credible and one cannot say to people ‘we, in this House, are democrats who fight for democracy’ if we fight a thousand times harder for such democracy when our own people are involved than when others are involved. Doing so strips us of any credibility, including where our position on human rights is concerned. I wanted to say this to you because I see this happening every day.
I also wanted to tell you to stop feeling guilty about the developing world, to stop thinking that you are defending Western values in this House and to stop chastising yourselves all the time and trying to find excuses for people who have none at all. The democratic values that you defend in this House are universal values; they carry the same weight whether in this House, in Cuba or in Nigeria. Let us stop thinking that we have this kind of inexorable duty to remember, with these anniversaries and never-ending commemorations. We have had just about enough of all that; let us focus on the present. I do not have a guilty conscience with regard to what took place in the past. I have a guilty conscience with regard to what is happening today and to what I am not doing.
I should like, if I may, to address another point in relation to our own intolerance. It is so easy to defend the ideas of people who think like us. It is so easy to fight for people who are like us. That is not democracy, however. Democracy means fighting for the freedom of expression of others, including those who will pose a threat to our democracies in the future. This is the paradox and the problem faced by you and me. As I often tell friends – I can see Dany opposite me – at Reporters without Borders we sometimes go to countries in which we defend people, and I say to myself that these people are scoundrels. I say to myself that on the day when that character comes to power, my God, I will return in a hurry. At the same time, I say to myself that my place is here. The difference between those who merely talk about democracy and those who live it – and you live it in this House – is being able to say what I have just said and to defend people on the grounds that they do not benefit from a certain number of legal rules, even though those people will pose a threat to us in the future. This paradox is our weakness at the same time as our strength.
I should like to make two or three further small points. No, not all the attacks on the freedom of the press are the same. Let us stop making remarks such as: ‘Hang on, I do not know how things were done in the past, but the arrest of a conscientious objector in Switzerland (when conscientious objection existed) and the 30 years of gulags in the USSR are the same thing’. No, they are not the same thing. We have to fight in these two different cases.
Let us stop making others think, or ending up making them think, that we do not live in democracies. We do in fact live in democracies. Democracies exist. Half the countries in the world are not democratic in their dealings. To equate the problem of media concentration in our own countries with that of the arrest of journalists in China or Burma is terrible for the people who are imprisoned in China.
It is a despicable thing to do to them. I can say what I like in this House, and that includes expressing my opinions about you. Such freedom of expression is impossible in half the countries in the world, so let us stop blurring the distinctions. Yes, there are things that do not work in our countries. Yes, there are things that do not work in the field of information. Yes, we need to reflect. Yes, like you, I am scandalised from time to time by the attitudes of my colleagues and by what I do as a journalist. We must be careful, though, not to say that it all boils down to the same thing and not to confuse countries in which, generally speaking, attacks on the freedom of the press are the exception with countries in which they are the rule. It is not the same thing, for heaven’s sake!
We are not asking you to agree with everything we say. I do not believe that you are in a position to do so. We, for our part, are irresponsible to a certain extent because the only thing we defend is freedom of expression. As for you, you are required to take into account other things, such as the economic interests of your countries and of Europe and diplomatic and military interests. I hope – indeed, I am sure – that you are aware of this. That is why I am not calling on you to say that the policy of Europe and of this Parliament is guided only by human rights. That is happily not the case. I call on you, when you say something to us and when you make a commitment, to abide by it and to abide by your own words, which is something that you do not always do.
A short while ago, Mr President, you were speaking to us about Tunisia. Yet, for heaven’s sake, an association agreement exists with Tunisia!
You will tell me that what we are concerned with here is not Parliament but the European institutions as a whole. What is delaying this association agreement from being implemented? Clauses exist; you make sure they are voted in favour of. You are the ones losing face in cases like these.
In this case, it is not human rights that are being talked about. When they are, however, being talked about, it is a question of abiding by one’s word and one’s commitments. We need you, you know. You are magnificent – I said the same thing to you yesterday, Mr President – when you vote in favour of reports and resolutions. Do not think for a moment that it is pointless to do so. We rely on your doing so. It is useful for people, so continue to do it, but follow it through to the end. Speak the truth. That is the only thing we ask of you. We have had enough of people waxing lyrical. We have heard enough quivering voices. We want to hear people telling us: ‘There you are, I can do that. I cannot do any more than that, but that at least is something you can count on us to do.
I wanted to make yet another final point. I, along with others, believed that it was possible radically to change the world. I am now less certain about that, as are others. Knowing that the world cannot be radically changed can be reassuring, you are right, but in other respects it can also cause anguish. At the same time, we cannot be content with the world as it is, Mr President. Each time I open the newspaper, the world makes me sick. I have a small daughter aged four who is going to grow up and who will have a thousand times more opportunities than a young girl of the same age in 90 countries that I can list for you in this House. This injustice is unacceptable. Do you know what is good about human rights? The fact that it works. I am not saving my soul. I believe in neither the dear Lord nor the devil. In simple terms, I believe that we can get up and do something and improve, day after day, the lives of each and every individual. To do that, we need you.
Mr President, it is an irony of fate that, immediately after having voted through the ‘directive on monitoring’, Parliament awards the Sakharov Prize for transparency and human rights. On the same day that we are building walls to restrict our fellow citizens’ freedom, we give prizes to those who break down these walls in the surrounding world. According to the spin doctors, this directive should give us freedom from murder, terrorism and organised crime but, in reality, it frees us from the democratic ideal more than from anything else.
The good thing about democracy is being able to communicate with whomever one wishes whenever one wishes, without feeling anxious about such communications. The advocates of the directive maintain that the relevant monitoring is necessary for combating the most serious crimes, but they are wrong. The directive would apply in practice to all the crimes listed in the European arrest warrant, that is to say it could be used to pursue those who share files illicitly too. That is why the big media companies are now rejoicing at this new directive. It will allow them to retain their old technology, and they will not need to change over to more modern technology that would enable consumers to save money.
According to the directive, data is to be retained for between 6 and 24 months. In fact, 80% of all e-mails are what are called spam. This is a junk directive that leads to the retention of junk mail, a practice that is scarcely the most effective way of combating organised crime. It costs money and diverts resources away from more effective measures. It is also easy for professional criminals to avoid getting caught in the net.
In the United States, the police quick-freeze data. It is much simpler and more efficient and only affects those specifically suspected of committing a crime. Where were you on 17 March? Whom did you meet? Whom did you sit beside? Did you sit beside a known criminal? How can you prove that you had no contact? How do you know that those whom you regularly e-mail are not hunted by the police as sharers of illicit files on a large scale? How do you prove that it was not material protected by copyright that you sent? Are you aware of the dark sides of those with whom you communicate?
States governed by law will continue to exist and, more often than not, people will only be convicted when guilty, but perhaps the burden of suspicion will only be lifted from them following abusive interrogations and house searches. The Greens voted against this directive.
– Mr President, ladies and gentlemen, I am voting against the data retention directive, primarily because it is intrusive and technically unworkable.
The only threat to security is the threat to people’s right to privacy. This directive does not actually target suspects, those under investigation or known offenders, but pokes its nose into everyone’s affairs indiscriminately. The aim of this directive is to institutionalise horrendous discrimination against the vast majority of citizens, honest and peace-loving people, whom we should instead be protecting from this kind of abuse.
We cannot consent to having a controlled system of constant, unjustified spying in Europe, and one which is, moreover, pointless and expensive. We cannot institutionalise the failure to uphold the right to privacy. For these reasons I have voted ‘No’.
I could not vote in favour of this report because I believe that the European Union simply cannot condone the collection of personal data on every citizen. Besides monitoring general samples of people, databases can be used to search for persons holding views that are politically or otherwise undesirable.
Every totalitarian regime in history has begun by amassing personal data on all of its citizens. I myself grew up under a forty-year-long totalitarian regime where the Communists in power collected my personal data and information about my phone calls.
Existing data transfer technology is still not secure enough and, therefore, potentially beneficial uses, such as the fight against terrorism, crime and money laundering, can easily be subverted. I could never explain to the public why I might vote for such a proposal.
Mr President, ladies and gentlemen, I am well aware of the importance of the directive on data retention that has just been adopted. From the point of view of security, I believe that adopting it is an essential step in the fight against terrorism and other serious crimes. As one of the signatories to Amendment 41, however, I cannot consent to individual Member States offering different reimbursement to operators for any costs they have incurred as a result of retaining data, since this would violate the rules of the free market.
I voted today in favour of the amendment by the Group of the Greens/European Free Alliance to reject the proposed directive on data retention. I believe that the proposal is too far-reaching when it comes to personal privacy. It is also ineffective. It will not help combat terrorism, and it has also been driven through with frightening speed and in a way that does not bode well for the future.
I therefore also voted against the proposal in the final vote.
. I welcome the proposed agreement between Parliament and Council. It achieves the right balance between allowing police and judicial authorities access to the data on electronic communications, and the protection of privacy. Its approval by both a majority in the elected Parliament and by a qualified majority of governments in the Council is proof of its acceptability to a wide range of opinions.
It reasonably allows police and judicial authorities to access, under certain conditions when investigating serious crimes, data on past electronic communications: that is, who has called who, not the content of the conversations.
I am nonetheless shocked at the tactic of some of those who oppose it. I have received letters, emails and representations from people who fear that governments will be able to listen to their telephone conversations and read their emails! Why do they think that? Because they have been told this by people who should know better, including some in this chamber who are willing to deliberately mislead the public in pursuit of their political goals.
In principle, the June List believes that a decision with such far-reaching implications for people should not be taken on the basis of a qualified majority. Instead, the procedure should be directly subject to the national parliaments, and decisions should be taken at intergovernmental level with the unanimous agreement of the Council and following cooperation with the police and the criminal justice system.
We also believe that the proposal goes much too far in view of its expected benefits. The Member States should make it easier to exchange information among themselves in order more efficiently to combat terrorism and organised crime. Such cooperation does not, however, require harmonisation at EU level for the purpose of retaining the huge quantity of information involved.
The proposal also gives rise to considerable misgivings concerning the way in which citizens’ freedoms and rights are observed in a situation in which people in general are under suspicion. The June List does not wish to help create a society in Europe in which people are under surveillance. If a Member State wishes to introduce the compulsory retention of data, it should only do so following a proper national debate with a decision taken in its national parliament. To sneak in such sweeping legislation through the back door is extremely incongruous from a democratic point of view.
.  We regret the fact that the majority in Parliament rejected the proposal to reject this directive on the retention of electronic communications data, a proposal that had our backing.
It should be noted that a similar proposal was previously rejected by Parliament and did not receive the unanimous decision in the Council that it would have needed in order to be adopted. The proposal for a directive before us, presented by the Commission on the initiative of the United Kingdom, took just three months to be adopted by the majority of MEPs and by a qualified majority in the Council. The British Presidency has stated that it wants to see this directive enter into force at the earliest opportunity.
We find this yet another unacceptable proposal, as it forms part of the current onslaught of securitarianism, whereby the citizens’ rights, freedoms and guarantees have come under attack, on the pretext of the so-called ‘fight against terrorism’.
The intention is to ‘legalise’ something that is illegal. The directive seeks to broaden its current scope of gathering and storing data (telephone communication, email, Internet, and so forth) for up to two years, subject to extension, to include other aspects such as ‘preventing’ infringement. A flexibility clause has been brought in, which will give the green light to the almost indiscriminate gathering of electronic information.
Hence our vote against.
. I voted against the proposal on Data Retention.
The European Parliament has been used to by-pass national parliaments which have rejected similar proposals. Our Parliament has forfeited certain rights by the process we have adopted on this Directive. I hope this behaviour will act as a warning and not a precedent when we handle future dossiers in this field under co-decision: the reward we were offered by Council for being a "politically mature" institution, capable of agreeing with Council.
We have today, set up the framework for a surveillance state. It is not clear to me that this will make us more secure and safe from crime.
This Directive no longer has crime prevention as a goal. We are therefore using an intelligence-led approach which relies on public confidence and support to be effective. Mass surveillance threatens that confidence. We have alternatives to such surveillance and should have adopted them.
. This directive does nothing to guarantee either proportionality or the accommodation of considerations both of security and the citizen’s fundamental freedoms, both of which are of great importance to me. The storage of data, in particular, is regarded as a vital tool for the authorities in investigating and combating terrorism, although the law already provides for access – subject to a court order – to those data stored by telephone service providers for billing purposes. Moreover, it has proved impossible to come to any agreement about, or determine what should be done about, the costs incurred in consequence of retention, so that it is far from certain what effects will result in future for industry and the consumer.
While I, too, take the view that telecommunications data are of immense importance in solving crimes and in combating international terrorism, the fact is that we already, in this area, possess considerable scope for action, without – in contrast to the proposed directive – interfering with the fundamental rights of every individual.
Good laws are not enacted under pressure of time and with a faulty basis for decision-making. I am very critical of the way in which the process relating to the proposal for a decision on the retention of electronic communication services data has been handled. This is a difficult issue on which to adopt a position. Reflection is required, together with a solid factual basis in relation to the privacy aspect, the technical consequences and the actual costs for telecommunications operators and thus consumers.
This is an approach we owe Europeans. It is undoubtedly the case that electronic communication data can be of value in various criminal investigations. That does not, however, mean that we should give the green light to extensive data retention. It must be possible to use electronic communication data, but only in connection with very serious and well-defined crimes and following court decisions. A harmonisation of EU provisions is desirable, but it should be much more restrictive than is indicated by the current decision. The proposal for amending the directive, adopted in Parliament’s Committee on Civil Liberties, Justice and Home Affairs, was a step in the right direction. In the vote, this proposal was, however, rejected in favour of proposals that are too far-reaching. I therefore chose to vote against the proposal for a directive. I should have liked to have seen a decision involving shorter retention periods and better protection of privacy. E-mails would have been exempted, and the use of electronic communication data would only have been permitted in the case of certain serious and well-defined crimes.
. The data storage directive that was pushed through under the British Presidency was not exactly eagerly anticipated in Europe. In a bid to fight terrorism and crime, citizens’ and companies’ telephone and Internet data will soon be stored for years. This is a downright breach of privacy and creates considerable legal uncertainty. The questions as to who has access to this data and who uses it have not been properly dealt with.
Telecom companies may well use the data for commercial purposes. Moreover, there are no guarantees that the compulsory data storage will help trace terrorists and criminals. While the directive applies throughout Europe, it is left to the Member States to define what is meant by ‘serious crime’, and it is unclear who will shoulder the cost of the gigantic databases required.
Not only is the directive superfluous, but it has also been piloted through the Council and Parliament far too quickly, with the rapporteur simply sidelined in the process, and the Council of Ministers throwing overboard all the guarantees that were built in by the Committee on Civil Liberties, Justice and Home Affairs.
This is another example of how badly our democratic institutions are equipped to cope with this sort of demagogy, which governments use to play on the fears that are current among the public. Under the pretext of responding to terrorism, Fortress Europe is becoming more and more of a police state.
. I do not know why this proposal was rushed, the 'extremely accelerated legislation procedure has meant that there was little time for discussion and translations were sometimes unavailable. There was also no time for a technology assessment or for a study on the impact on the internal market. Bearing in mind the measures and plans aimed at better regulation at European level, it is to be hoped that the procedure used for debating data retention will not become the rule', to quote directly from the report to Parliament.
-There is a framework decision on this issue still with the Council of Ministers.
-There is doubt that the correct legal basis was used for this proposal.
. No longer must fear of terrorism be misused for the purpose of the progressive nullification of fundamental rights and freedoms in the interests of a totalitarian surveillance state. Ever since the attacks on 11 September, there has been evidence of a growing tendency to take action not only against those in the exposure business – in other words, journalists – but also against those elements that do not conform, or who incur the authorities’ displeasure. The latest example of how the freedoms of journalists are restricted and abrogated is what is known as the ‘Cicero affair’, as criminal acts are again and again used as pretexts for the introduction of new police powers, and, in Germany, even the access to toll payment data is under discussion.
Even in the best-case scenario, though, it is only the little fish that are caught, for criminal organisations and terrorist networks are usually well able to evade prosecution. Since terrorists’ attacks are often planned many years in advance, these simply cannot be prevented by the storage of data. Instead, the consequence of it is the permanent subsidising of network hardware, unjustified interference in people’s private lives and the hampering of people in possession of confidential data – doctors, journalists, lawyers and so on – in the practice of their professions.
Even if there are as yet no credible estimates of the effects and costs that will result from the planned directive, it is not acceptable under any circumstances that the public should be left defenceless in the face of such a massive curtailment of their fundamental rights. If we are not soon to end up with something like a Chinese-style Internet, they must at least be protected against any possible abuses by stringent and deterrent sanctions.
. Following the vote on the Alvaro Report, I believe that Labour MEPs were successful in getting stronger safeguards concerning the security of communication data and in specifying penal and administrative sanctions for abusive use of retained data. In representing London, the city with one of the highest numbers of Internet service providers in the EU, safeguards are important.
. I voted for the LIBE committee's position, but against the overall resolution.
Hurried law is usually bad law. This has been rushed through by the UK presidency of the Council. It is tragic that two large MEP groups have passed this in a single reading rather than have a thorough scrutiny.
It has many defects. The definition of "serious crimes" is uncertain, being left to 25 separate governments to each decide in their own way.
The question of costs is unclear. The demanders, the governments, should pay, not the individual citizen.
The inclusion of emails was badly thought through. The industry was never formally consulted. Hotmail and Yahoo emails are excluded. In the 2004 Madrid bombings, no emails were sent by terrorists ; instead one wrote a draft on Yahoo, and his accomplices logged on and read it.
So much "Spam" email is sent. Why do the governments want to preserve spam ?
The text gives too much latitude to the 25 governments to do what they wish. It allows them to decide the details themselves, and cannot be amended by national parliaments.
This is an unsatisfactory law. I am proud to have opposed it in its present form.
.  Before we enter into any discussion on the report, I wish to say that we should welcome the fact that this issue has given rise to such a wide-ranging discussion. To my mind, it is a sign that Europe is prepared and alive to the potential risks to individual freedoms of an excessively securitarian approach.
In the report that we adopted, I did not detect any drift towards securitarianism, or any abandonment of the fundamental principles of ensuring and protecting the citizens’ rights, freedoms and guarantees. The report shows that we recognise the need to increase the resources available for combating crime, especially given the serious nature of certain types of crime, with terrorism of course at the top of that list, and given the use of new technology in these criminal activities.
There is a concern, which came to light in the debate and in the adopted document, which I feel should be highlighted. The increased powers provided for in this report will only work if their use is monitored more closely, and Parliament must not take its eye off the ball with regard to this directive. What we adopted today was for the purpose of protecting the citizens from criminals and must not be used for any other motive.
. Nobody would deny that any measures which would help in the fight against terrorism should be investigated, but data retention as proposed will just not achieve the desired aim. Worse than that, I fear it will infringe liberty, and add unnecessary costs to business and consumers without actually making any of our citizens safer. This is a flawed proposal and the Parliament has done us a disservice today by adopting it.
. After carefully examining my conscience, I have voted in favour of the report,
- in the hope that the authorities will use the data only in accordance with our stipulations,
- in the knowledge that the concept of a ‘court order’ is not to be found in all Member States,
- in the knowledge that this House has largely removed the teeth from what was put before it by the Council and the Commission, and
- out of the conviction that civil rights will be adequately protected by Parliament.
After two years, I shall be demanding to see statistics on the authorities’ access to data.
. – I voted against the proposal for a directive on the retention of data because, despite the improvements to the initial proposal by the British Presidency following the efforts made by Members of Parliament, I still believe that these measures alone will prove to be ineffective in practice and will, furthermore, crack individual freedoms wide open, with painful consequences.
I am guided always by the memorable phrase by the US President Benjamin Franklin, who said in 1759: 'They that can give up essential liberty to obtain a little temporary safety deserve neither'
Good laws are not enacted under pressure of time and with a faulty basis for decision-making. I am very critical of the way in which the process relating to the proposal for a decision on the retention of electronic communication services data has been handled. This is a difficult issue on which to adopt a position. Reflection is required, together with a solid factual basis. This is an approach we politicians owe Europeans.
It is undoubtedly the case that information about telephone conversations can be of value in various criminal investigations. That does not, however, mean that we should give the green light to the extensive and systematic retention of both telephone conversations and e-mails. It must be possible to use electronic telecommunication data, but only in connection with very serious and well-defined crimes and following court decisions. A harmonisation of EU provisions is desirable, but it should be much more restrictive than is indicated by the current decision. Moreover, telecommunications operators will in all likelihood have to be compensated for their additional costs.
The proposal for amending the directive, adopted in Parliament’s Committee on Civil Liberties, Justice and Home Affairs, was a step in the right direction. In the vote, this proposal was, however, rejected in favour of a proposal identical to that negotiated by the governments. I therefore chose to vote against the proposal for a directive. I should have liked to have seen a decision involving shorter retention periods. E-mails would have been exempted, and the use of electronic communication data would only have been permitted in the case of certain serious and well-defined crimes.
The next item is the Council and Commission statements on the presumed use of European countries by the CIA for the transportation and illegal detention of prisoners.
. Mr President, over the last few weeks we have heard and read a lot about the alleged use of European airspace, airports and countries by the United States in its global war on terror, so I welcome this afternoon’s debate. It allows this Parliament to discuss one of the fundamental issues facing European governments and institutions in the 21st century: the balance to be struck between security and liberty in a world characterised in part by mass-casualty terrorism.
I hope the debate will help illuminate the key issues involved, including how to tackle the unprecedented threat we all face from international terrorism, how to ensure respect for the international rule of law at the same time, and how every day Member States have to take hard decisions to maintain the balance between security and liberty and take responsibility for those decisions. I hope too that the debate can demonstrate respect for the word of other governments, the benefits of informed discussion and a sense of proportion. In so doing, Parliament will be able to make a valuable and credible contribution to the larger debate about how to safeguard our security and liberty simultaneously.
As honourable Members of this Parliament will know, allegations have been made in the European and international media and elsewhere concerning US detention facilities in Europe and the use of aircraft to transfer terrorist suspects between countries in order to interrogate them using torture and ill-treatment. These reports prompted discussion amongst European Union Foreign Ministers at the General Affairs Council meeting on 21 November. As a result, the Presidency wrote on 29 November to the US Secretary of State, Condoleezza Rice, on behalf of European Union partners, seeking the views of the United States Government on these allegations.
On 5 December the United States Secretary of State made a detailed public statement on the matter in advance of her visit to Europe. The Presidency has forwarded that reply to European Union colleagues and I have today provided a copy of the reply to President Borrell Fontelles.
Some European Union colleagues were able to discuss this matter with Secretary of State Rice last week in Brussels. The United Kingdom has expressed its satisfaction with the US statement. I understand some other European Union colleagues have also made public comments upon the statement by Secretary of State Rice. The Council welcomes the detailed statement by the US Secretary of State, for all European countries share the determination of the United States to protect innocent citizens from the threat of terrorism, while operating within international law.
Let us be clear about the threat our people face from the modern terrorist. Europe has faced terrorism for many years. I do not need to relate the names of the organisations and individuals concerned, but none of us have had to face the kind of threat we face – now and in the long term – from al-Qa’ida and its supporters.
Modern terrorism means mass-casualty attacks. We have seen them in New York, Washington, Istanbul, Madrid, and recently in London and in numerous other cities around the world. Honourable Members will recall that, just a few years ago, Strasbourg was also the target of a thwarted attack. Today we are exposed to fanatical suicide attacks on innocent civilians using modern techniques and technology previously confined to states but now available to individuals on the internet. That is a picture we face for the foreseeable future. Our people need protecting against it; our governments have a clear responsibility to provide that protection. It is a responsibility that requires governments to make difficult decisions, take concrete action and explain and defend those decisions and that action.
The European security strategy adopted in 2003 emphasised that transnational terrorism and the non-proliferation of weapons of mass destruction pose a threat we cannot ignore. However, at the same time, in seeking responses to these new challenges, it is essential that the rule of law and the human rights of individuals are respected.
The question of torture is a key element of this debate. Torture is abhorrent. The prohibition against it is absolute. The British Government – like all European governments – unreservedly condemns it. We never use it; we never instigate or condone it; we condemn it utterly, and we work hard with others to eradicate it.
Secretary of State Rice’s statement of 5 December makes clear that the policy of the United States Government is to comply with the UN Convention against Torture, that the United States Government complies with its Constitution, its laws and its Treaty obligations. She goes on to say that acts of physical or mental torture are expressly prohibited, that the United States Government does not authorise or condone torture of detainees and that torture and conspiracy to commit torture are crimes under US law wherever they may occur in the world.
The Council welcomes this statement. It is right that the word of another sovereign government – expressed so clearly on such an important issue – is respected within a larger discussion on the balance between security and liberty. As Secretary of State Rice herself said on 5 September, that debate in and among democracies is natural and healthy. That must be right and this Parliament can and has made a contribution to that debate.
I understand that, in the light of the allegations, the Secretary-General of the Council of Europe has requested from the Member States of that international organisation an explanation of how they ensure the effective implementation of the provisions of the European Convention on Human Rights. I am sure that Member States will want to cooperate with the Council of Europe. Informed exchanges on issues like this are important, including for the benefit of our people who look to their governments and institutions for a lead.
I look forward to hearing your views and those of Commissioner Frattini on this important subject.
Mr President, ladies and gentlemen, first of all, the European Commission considers it our moral, institutional and political duty to ensure that the fundamental rights of every person are always respected and upheld without exceptions or derogations of any kind. Torture and inhumane treatment are a negation of the values on which the European Union has been based ever since its inception, and on which it is still based.
Secondly, I should like to reassert the crucial, strategic importance of the joint action and close cooperation between the European Union and the United States in the fight against terrorism. All European democratic nations, the United States and our other international partners must together defend their common values against this century’s greatest threat: international terrorism.
As Minister Alexander has just said, I welcome the formal statement by the US Secretary of State, Condoleezza Rice, that the United States does not tolerate torture, whether on US territory or anywhere else in the world, but considers it a crime. As you will realise, that is a binding statement, committing the United States to a certain kind of conduct. It is also proof of the great US democracy that a public debate has been started there in Congress, in the Senate and in the country’s free press. That is also something for us to reflect upon and to watch, since Europe too is taking part in the international debate on this major issue.
Thirdly, it is important to ascertain the truth behind accusations deriving from press sources, because if the accusations were shown to be true they could have grave political consequences, since they would constitute a serious breach of the Treaty. ‘Ascertain’, ladies and gentlemen, means finding evidence: according to the rule of law, no accusation can be considered proven if there is no evidence, and until evidence is found I personally have a duty to respect the word, and thus also the denial, that I have been given by all the governments I have consulted so far – and I repeat so far. That does not rule out our common desire for the truth but, as I said to the Committee on Civil Liberties, Justice and Home Affairs the evening before last, I clearly cannot cast doubt on the credibility of the legitimate and democratic governments of European Union countries and candidate countries without good evidence to the contrary.
In addition, I cannot consider that there are any individual European countries ‘on trial’, and I say that in inverted commas, particularly to our friends in Poland and Romania. We have a duty to ascertain whether abuse and torture have been committed throughout Europe. One country or another cannot be singled out as the object of investigation, as the accused, or as being on trial. If torture or inhumane treatment has been carried out, we have a duty to ascertain that fact throughout the territory of the European Union.
Some European countries, as you know, have started investigations at a national level. That has been done by the government in some cases, as in Portugal and Poland for instance, or by the judicial authorities in Member States such as mine, Italy, as well as in Spain, Germany and other countries. These judicial authorities are conducting investigations using the powers of the courts. We are, of course, awaiting the conclusions of these judicial inquiries with all due respect and without being able to influence them in any way.
Yesterday I met the Secretary General of the Council of Europe. I met him yesterday evening and reaffirmed the Commission’s support – and my personal backing – for the investigation he has begun, under Article 52 of the European Convention on Human Rights, into all 46 Council of Europe member states. I also assured Mr Davis of the Commission’s staunch support for the second inquiry set up in parallel by the Council of Europe Parliamentary Assembly. Dick Marty, its rapporteur, deserves public acknowledgement for the work he is carrying out. As you will probably already know, the Secretary General will conclude his investigation on 21 February 2006 and Dr Marty will present an initial report on his inquiry to the Council of Europe Parliamentary Assembly by the end of January 2006.
Through our Commissioners Mr Barrot and Mrs Ferrero-Waldner, I have asked for the Eurocontrol data on flight plans over European territory and all possible relevant data collected by the European Union Satellite Centre to be made available to the Council of Europe for its investigation.
At the moment there is no evidence to confirm the accusations, but we must continue to work in close collaboration with the Council of Europe and with this Parliament to seek out the truth, and that is what I shall do. It is not for me to decide what kind of working instrument Parliament will choose for this joint operation; I shall confine myself to saying that an investigation needs powers to enquire, question, investigate and inspect, and it is of course up to you to decide whether there is provision for such powers or not, as Parliament’s legal service would seem to indicate.
In any case, seeking the truth, in my view, means not just ascertaining if there has been any abuse and then drawing the right conclusions, but also clearing the air of negative preconceptions and suspicions that might otherwise undermine our necessary international action in the fight against terrorism.
In conclusion, then, if there is any suspicion or evidence that abuse and torture have been committed in Europe, we shall certainly be in a weaker position in the face of terrorists and antidemocratic terrorist propaganda. That is why we have to find out the truth; that is why we have to do so as loyal friends and allies of the United States, while jealously safeguarding our shared values at all times.
. Mr President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, I would like to start with two prefatory remarks. The first is that the Group of the European People’s Party (Christian Democrats) and European Democrats regards itself as a partner and friend of the United States of America. Far from this debate, or any other on this subject, being a fit and proper occasion for anti-American sentiments, what we have to do is consider the facts in the light of our principles.
Secondly, the fight against terrorism is one of the greatest challenges of present times. To the terrorists, who want to spread fear and fright, to intimidate, we respond by refusing to be intimidated, and by waging war on terrorism with all the forcefulness and determination we can muster.
There can be no compromises with terrorists, any more than there can be compromises when human dignity, human rights and the upholding of the law are at stake. Our system of values, the values in which we share, must not take second place to legal and political opportunism. The principles that underpin our democratic system of values must never be abandoned, for it is they that distinguish us from terrorists. If we were to adopt the terrorists’ methods by trampling the law underfoot, they would be the winners. The fight against terrorism must be fought by legal means and in accordance with the principles of human dignity and human rights.
What that means is that, if a person is suspected of terrorism, the proof that he or she is one can be obtained only by him or her being subject to the due process of law. Kidnapping, abduction, unlawful detention and torture are things we must never permit. No state on earth – neither the European Parliament nor the European Union, neither the Member States of the European Union nor those of the Council of Europe – can permit such things.
Let me quote what was said in a major German newspaper yesterday by the rapporteur for the Parliamentary Assembly of the Council of Europe, the Swiss parliamentarian Dick Marty; he said that the information available to him thus far reinforces the impression that members of the public are unlawfully transported to European countries and held there for periods of time. Mr Marty’s very words are that ‘It has to be noted that the charges have never formally been contested by the United States.’ Much as we welcome the US Secretary of State’s statement that the USA would not tolerate torture, that is not proof that people have not been abducted, and that is why we demand information and transparency. We see it as crucial that the truth be put before us.
I might add that this is the line we have always taken. We have always taken a critical view of Guantanamo, and did so even before the US Supreme Court handed down its ruling. I can speak for this House when I say that we can take pride in our defence of human rights, in Guantanamo as elsewhere, and in the fact that the Supreme Court can be said to have come to the same conclusion.
What is now needed is for what really happened to be brought to light and it has to be said that, whatever our criticisms of secret services, we do need them, and that includes the American one, the CIA, for we know that they, and the CIA, are of assistance to us. In a situation like the present one, in which a German woman has been abducted in Iraq, we need the secret services’ back-up, but let me say, most definitely and most firmly, that secret services, too, must be founded upon the law. Human dignity and human rights are worth more to us than anything else; we must speak out wherever they are violated, and where it is unclear whether they have been, we must set investigations in motion. That is why our group advocates close cooperation with the Parliamentary Assembly of the Council of Europe and also, if need be, the setting-up of a Temporary Committee to help defend human rights and human dignity.
. Mr President, ladies and gentlemen, I agree with Mr Poettering that we need to inform without prejudging the issues. The essential issue is whether institutions of the European Union or of its Member States were involved – whether actively or passively – in setting up prisons outside the law and in the use in them of methods of interrogation that have to be described as torture.
Both prisons operating outside the law and the use of torture for the purposes of interrogation would constitute breaches of the European Union’s Charter of Fundamental Rights, of the Council of Europe’s Human Rights Convention and of the Convention against Torture ratified by all Member States of the European Union and by all candidates for accession to it.
I do wholeheartedly agree with Commissioner Frattini, though, that it is not the task of the European Parliament to investigate any one Member State or candidate country; what matters instead is that we get a picture of how things stand in Europe as a whole. The best place in which to do that is this House.
If, though, we set this inquiry in motion, we cannot do so in isolation from the experience of the past. Mr Poettering is right to say that we need secret services, but, more than ever, they need to use modern methods of investigation. The infiltration of organisations whose actions are intended to undermine and destroy our system of values, who do not shy away from the destruction of things of value or of life itself, is indispensable – that much is common knowledge; that it takes more than road traffic police to combat such organisations is also common knowledge. That the secret services’ is not transparent is also common knowledge – God knows that it is not. That, after all, is why they are called secret services, and their need occasionally to work in secrecy is also common knowledge. It is also common knowledge, though, that the United States of America and its current administration are not always that fussy about international law!
My view is that the decision to wage war in Iraq was taken without reference to international law. The decision to wage this war was a disaster, and the war itself is one. It follows, of course, that one cannot have a great deal of confidence in the secret services of a country whose government’s actions are not quite open and legal, or which at any rate gives that impression.
It is, of course, possible to do things that foster trust; one of them is to get the actual facts out on view for all to see, to say who flew where, when and for what reasons, to state in what manner he was taken prisoner, on what legal basis, what circumstances led to his being arrested, where he was taken, and how he was questioned. If these answers show that everything was legal and above board, then fine, but if – and we hope that this will not prove to be the case – it appears from them that we have no option but to conclude that institutions of the European Union or of its Member States played a part, whether actively or passively, in the unlawful arrest of persons or the operation of prisons outside the law, and in torture, then sanctions must be the inevitable consequence.
Let us, then, have no pre-emptive judgments; let us, instead, simply list the questions to which we expect clear answers. I can tell Mr Poettering that it is not a matter of ‘if need be’, but this very day, in the Conference of Presidents, we will be asking for a temporary committee to examine this matter. I take it as read that the Group of the European People’s Party and all the other groups will support that.
. Mr President, the investigator for the Council of Europe, Dick Marty, has called allegations of illegal extraordinary renditions credible. If he concludes that they are true, the question for us is what is the degree of complicity of EU governments? They are all rattling off the denials, but this has not satisfied those who have expressed concern or deterred calls for parliamentary or judicial inquiries in a string of European countries. No wonder the US is irritated by European governments’ attempts to evade responsibility and I am glad that the President-in-Office talked about taking that responsibility. Secretary of State Rice pointedly said last week that the US has respected the sovereignty of other countries. That means: ‘don’t rock the boat, guys – we are all in this together’.
A feasible scenario is that, in the immediate aftermath of 9/11, understandably keen to offer help to the US in tracking down the perpetrators of that abominable crime, European governments offered intelligence help and facilities to their US ally. However, as the years have gone by, they have got deeper into the mire of illegality. Only by cleaning house and starting afresh on the basis of real respect for the rule of law can we convince our citizens that we are not sacrificing our principles.
The problem is that we are living in an Alice in Wonderland world. The President-in-Office said that Secretary of State Rice’s statements last week should be taken at face value. However, if the US does not tolerate torture inside or outside the United States, why is it resisting the McCain amendment? Why have we had so many twists and turns by the Bush administration, redefining torture so that it does not cover waterboarding, prolonged shackling or induced hypothermia? Secretary of State Rice’s statement begged more questions than it answered.
I welcome Mr Frattini’s statement that we have a duty to investigate. I also welcome his offer of assistance to the Council of Europe. This Parliament must avoid duplicating Dick Marty’s investigation. However, we need a mechanism to draw all the threads together and that means a temporary committee. Then we can assess, in the light of Article 7 of the Treaty on European Union, what evidence is produced.
I also welcome Mr Frattini’s statement that finding out the truth will strengthen our fight against terrorism by upholding our values. I agree with Mr Poettering – that does not happen often – that this is not an anti-American project. Helping save America and Europe from the disastrous policies of the Bush administration is a pro-American exercise.
You wicked girl!
. Mr President, Mr Alexander says he believes in the benefits of an informed discussion, but the problem is that we do not have much information to draw on. You are wholly satisfied with the answers given by Mrs Condoleezza Rice and perhaps you may want to share with us why she managed to win you over so convincingly. I can understand that you do not want a diplomatic dustup, but what is now your strategy in order to find out the truth? That is something I should like to know.
The United States claims that it does not tolerate torture, but, as somebody has just asked, can bringing people almost to the point of drowning really not be termed torture? Mrs Ludford has mentioned the McCain amendment in this connection. Surely we should not be palmed off with any sort of American word play? No, indeed not.
Terror suspects are sometimes not released for months, and often claim that they have been very badly treated. It may, of course, be the case that they were misinformed, but, be that as it may, that is not even the point. The point is that whether they have been tortured or not, it is illegal to detain people without a judicial trial.
That is, of course, what is happening in Guantanamo Bay, but it would be too crazy for words if people were to be detained without trial in Europe as well. If that is the case, if people are locked up, or transported illegally, on European soil without any judicial trial, then the EU’s very core values are at stake and the question arises of what we intend to do about it. It is our duty to mount an inquiry into those cases.
Although Commissioner Frattini explained to us the detail of the legal procedures, we will find this out in due course. If Europe’s core values are on the line, we must respond. We can at any rate set up a temporary committee, along the lines of the one that worked so well in the case of Echelon. We can always consider at a later stage whether we want to change this into a parliamentary inquiry committee. Some Members are already collecting signatures for this, but we have seen in the Echelon committee that even a temporary committee of this kind triggers a dynamic quest for the truth, with a public debate that gives people the boldness to speak out, so that public opinion gets noticed and politicians are forced to go further than simply affirm that they have every confidence, just to please some US Minister.
Mr President, ladies and gentlemen, I should like to inform Minister Alexander that today we are not talking about the fight against terrorism, but about hundreds of flights throughout Europe, about kidnappings and torture carried out by the CIA against European citizens or refugees, and about torture practised in prisons on European soil.
All of this has already emerged from certain elements of the Council of Europe investigation. Commissioner Frattini quite rightly calls on us to look into these events more thoroughly because we have to be able to prove them.
There is an emblematic case which itself contains all these elements and which demonstrates that evidence does exist for all these events. It is the case of Abu Omar, who was kidnapped by CIA agents right in the centre of Milan, transferred to an American base in Italy and tortured for 12 hours; he was then transferred to Egypt, where he was detained and tortured for more than a year. He was finally released and warned not to talk about the abuse and violence he had suffered. He disobeyed the order and 22 days later he disappeared and has not been heard of since.
All that is proven by the clues left behind by the CIA agents who kidnapped him: intercepted mobile telephone calls, calls home, calls to CIA headquarters, hotel credit card payments and even details left on the computer with the route taken by the car.
In my view, all these points need to be looked into; there are 22 arrest warrants out for CIA agents, and we are still waiting for the Italian Government to issue the extradition requests.
Clearly, therefore, the Italian authorities knew about the Abu Omar case, and it is also clear that a great many European governments know about these events. Indeed, the agreement signed between the United States and the European Union in Athens in January 2003 states that the use of transit sites for the transfer of foreign criminals needs to be stepped up.
I believe that we have to find out the truth; we have to find out about the torture and detentions; we have to find out about the flights and transfers. A committee of inquiry needs to be set up to shed light on all these points. We have a duty to find out, and that will be for the good of Europe, because it cannot preach human rights and yet tolerate violations and abuse.
. Mr President, if it is true that the Americans detain and torture terror suspects on European soil, then this is a grave blow to mutual trust. I do not, however, like the keenness of some people here for serious measures. The United States of America is still the EU Member States’ biggest ally, and nothing has been proven as yet.
The Bush administration does leave something to be desired, though, when it comes to the transparency of the detention system; prisoners can be detained for years without the court intervening, and it is also unclear in what ways they are interrogated. I would therefore call on the United States to respect the rule of law. Senator McCain was right to table an amendment in order to define the rules of interrogation more precisely. It would become President Bush if he did not oppose this by using his veto against it. The fight against terror is tough, but the law, as we in the European Union and the United States know it, must be upheld. Together with the US, the EU must find a way in which mutual trust can be strengthened.
Mr President, ladies and gentlemen, in view of the extremely serious matter raised by certain newspapers, and if what for now remains mere supposition or fantasy is actually confirmed, then I too consider that Parliament has a duty to play its part in shedding light on the matter and ensuring that there is complete transparency in the relations between the European Union and all non-EU countries. I believe, however, that it would have been more useful right now to spend our time debating more concrete facts.
I do not want to go too far back in time, but I should like somebody to stand up and tell me whether in those days the United States trampled on the sovereignty of European Member States when it sacrificed thousands and thousands of its men to save Europe. It is always you on the left who remind me of such things. Well, then, are the people of the United States our friends or not? They cannot be our friends when it suits us and not our friends when it does not suit us. I still do not understand how even people who have important roles in the institutions and who ought to hold objective views and avoid making destabilising allegations can possibly utter such damning statements when there is actually no evidence for the events and, , when the very countries involved deny any illegality.
Nobody, of course, wants to deny Parliament’s crucial role in guaranteeing and monitoring respect for human rights and protection of the freedoms of individuals and peoples. Even so, nobody is authorised to hold court and to pass judgment based on suppositions and suspicions, just on the basis of some newspaper articles.
Nonetheless, I declare myself in favour of setting up a working party to look into the matter more thoroughly, making use of the information supplied by the Council of Europe. According to the European Convention on Human Rights, the Council of Europe is the only institution charged with investigating possible human rights violations in the Member States. I would not want this whole attitude – this aversion to a country that is Europe’s friend – to be just the product of a perverse feeling, which is noticeable in the speeches of certain Members of this Parliament, although certainly not in my political group.
To conclude, I sense that a veiled but widespread feeling of ideological anti-Americanism reigns in this Parliament, and especially in certain of its constituent committees. Certain groups seem to be permeated by a visceral, deep-seated anti-American, anti-Western feeling, which clearly reveals old Soviet friendships that have never dimmed.
I see we have some Americans in the Chamber!
Mr President, Commissioner Frattini’s reaction to the reports that the CIA is secretly transporting and interrogating terror suspects in Europe was prompt, dynamic and forceful. If the European Union were to respond with the same measure of energy, force and speed against terrorism itself as it does to the alleged CIA flights, we would certainly be on the right track.
It is, of course, true that the fight against terrorism must be waged within the bounds set by the law, but the European Union has a credibility problem. We are always prepared to observe a minute’s silence for the victims of terrorist attacks such as those in Madrid and London, and even those of 11 September in New York and Washington, but, when it comes to taking measures and taking action which must help prevent such terrorist attacks in future, we fail to deliver, being primarily interested in safeguarding the rights of the terror suspects. It follows that this European Parliament’s selective indignation is misplaced.
If the European Union were able to point to just one specific success in the fight against terrorism, the series of imputations against the United States might yet be acceptable, but it cannot. Maybe we ought to stop teaching other people lessons in morality, now that it is, for example, apparent that the Council, further to the Palestinian parliamentary elections, will be establishing official contacts with organisations such as Hamas, and Hezbollah, the former of which – let it be noted – is on the EU list of terrorist organisations!
This hypocrisy should stop as a matter of urgency and the legal framework in which the fight against terrorism must be carried out must be tailored to today’s needs.
Mr President, the protection of fundamental freedoms and human rights and compliance with international commitments and conventions are among the primary concerns of the members of the European People’s Party (Christian Democrats) and European Democrats in the Committee on Civil Liberties, Justice and Home Affairs. They are supremely important values, which allow all the citizens of the EU’s democratic Member States to live and work in safety and harmony. I therefore agree that while we must fight terrorism effectively, in so doing protecting the lives of citizens, this fight must be conducted in accordance with the international conventions that are binding upon us. We must also ensure that the right to dignity of all human beings is respected, even in the case of terrorists.
On 11 September 2001, terrorists declared war on our civilisation and its underpinning Judaeo-Christian values. America took up the challenge by limiting the reach of terrorist organisations’ deadly schemes. We should not forget that the fight against terrorist fanatics is not merely a brief episode, but something that will continue for decades. Following the attacks in Madrid and London, Europe joined in the fight by actively proposing courses of action that would be effective in the fight against terrorism, but that would also ensure respect for fundamental rights and human freedoms. By this I also mean the rights and freedoms of terrorists. In view of the above, torture should not have been used and must not be used in any EU Member State. We will therefore vote in favour of the appointment of a temporary committee to investigate issues surrounding the alleged transport, detention and even torture of prisoners in EU Member States. At the same time, however, it is crucial that the work of this committee should not heighten anti-American sentiments in Europe, and that its conclusions and findings should not be taken as read.
I hope that the work carried out by the committee will allow us to strike a much-needed balance between two values that are of enormous significance for every European citizen. I refer to the protection of the right to life and of life itself, by means of effective measures that ensure our safety, and the protection of fundamental human rights. These latter include both the right to legal representation for those suspected of crimes such as terrorism and the right to a fair trial.
Mr President, today, in this House, we have adopted a piece of legislation that is of vital importance to the war on terrorism. Thanks to good cooperation with the British presidency of the Council and with our colleagues on the Committee, particularly with our coordinator Mrs Roure, the overwhelming majority of Social Democrats have endorsed this act as an important weapon in the fight against terrorism, while being no less determined in our opposition to torture of any kind.
I am amazed that Mr Alexander, Commissioner Frattini and the future President of the Council, Chancellor Schüssel, are prepared, on the basis of no more than a few statements by Mrs Rice, to believe that the Americans are not practising torture, for that is something of which I would like to see concrete evidence. All of you, after all, have heard of Guantanamo, and of Senator McCain, who is no kind of lunatic, but is behind a specific and well-founded campaign against torture, particularly that engaged in by the United States of America. That is why it is important that we in this House should get to the bottom of what has been going on and, without prejudice or prior judgment, but also without averting or shutting our eyes to the facts, should examine whether such things – ranging from abduction to torture – have been engaged in on European soil.
What we want is the truth and nothing but the truth; that is what we need this committee for.
The last thing I have to say has to do with our relationship with the USA, and this is where I agree with Mrs Kudrycka, who spoke before me. In campaigning against torture, we are campaigning for that America that is as opposed to torture as we are, which I believe to be the majority, represented in any case by those like Senator McCain. This is our common cause – Europe and the USA against not only terrorism, but also torture!
Mr President, it is up to the political groups to decide to get to the bottom of these allegations at a time when everyone is feeling very uneasy.
The Committee on Civil Liberties, Justice and Home Affairs will take the information provided by the political groups into consideration as far as possible. I personally am convinced that we need to re-examine four main points.
Firstly, we need to look into the issue of extraordinary rendition. Have the United States engaged in this practice in respect of people suspected of terrorism? Can it be regarded as legal, if by any chance it has taken place on the territory of the European Union? In these circumstances, we need to bear in mind Article 6 of the Treaty on European Union, Articles 2, 3, 6 and 8 of the European Convention on Human Rights, particularly with regard to legal guarantees, and also the provisions of the agreements between the United States and the European Union on legal cooperation in criminal matters and on extradition, and the bilateral agreements in that respect. We must, when examining this issue, take account of the problems raised by illegal abductions and the treatment of prisoners.
Secondly, has this practice occurred on EU territory since 1 January 2002? Have flights been organised to transport people suspected of terrorist acts? Where were they detained? What was their status? To help it find answers to all these questions, the Committee on Civil Liberties has, under Annex 6 of the Rules of Procedure setting out its powers and responsibilities, a legal basis for triggering the warning system if there is a risk of violation of fundamental rights; it can therefore set to work if the political groups give it the opportunity and work in agreement with the Council of Europe or, in any event, cooperate with the temporary committee that will be set up. Nevertheless, I would ask you not to wait.
Mr President, ladies and gentlemen, it was in response to the terrible images from Abu Ghraib, if not before, that a debate was unleashed in the USA too as to what was or was not permissible in legitimate war on terrorism. I would like, on behalf of my group, to reiterate what has been said by the others. We welcome the efforts made by Senator McCain and others like him in the US Congress towards the outlawing of torture. Torture is an un-American activity; at the same time, though, it has no place in Europe either, and so it is legitimate to ask why a country such as Switzerland, on seven occasions, refused to allow military aircraft to overfly its territory, evidently suspecting that they were carrying prisoners illegally. What is it about these other countries? What information have they had from their secret service? Why is it that, so far, only the Danish Foreign Ministry has acted consistently in stating that actions contrary to international conventions will not be permitted in Danish airspace? What are all the other European countries doing?
We serve as a role model for other countries around the world in which there is no democracy and in which human rights are under threat. We have to be an example to them, and at all times!
Mr President, yesterday, the Council of Europe’s investigator Dick Marty stated that the suspicion had been confirmed that the CIA had, on many occasions, used European states’ airspace and territory to transport prisoners to interrogation at secret locations. This reinforces my conviction that our Parliament must, without delay, appoint a committee to investigate all such accusations.
The very gravest of charges, relating to the abduction and torture of human beings, have been laid against the United States and Member States of the European Union; that much is in the public domain. As the Commissioner has called for evidence, I will ask him whether the case of Khaled El Masri, a German citizen, does not itself speak volumes. Neither the US administration nor the European governments concerned have, to date, come up with an appropriate response. For the sake of the public at large, for the sake of the EU’s credibility as an international advocate for respect for human rights, it is vital that these things be cleared up once and for all. There must be no no-go areas in the European Union!
As representatives of the citizens of the European Union, we are under an obligation to shed light where there is darkness. The fact is that what is at stake here is nothing more or less than the defence of the most fundamental values upon which the European Union rests. The prohibition of torture is among those minimum human rights standards that every state must observe most stringently; it is part of binding international law, and it is one of the core values of the European Union. If the government of a Member State gave active assistance to, or even merely abetted, the USA’s abduction of people, as part of the so-called war on terror, in order that they might be tortured in secret locations, then that government has abandoned the fundamental consensus on which the European Union rests and on which membership of it depends, and that is what must be examined in minute detail.
– Mr President, ladies and gentlemen, a few days ago in Ceuta and Melilla, some members of the Committee on Civil Liberties, Justice and Home Affairs were personally able to verify the gentle methods used by the , to which the current Spanish Government has entrusted the sensitive task of turning back illegal immigrants. The MEPs were also able to admire the brilliant invention of the double fence system in which the illegal immigrants are then dealt with, as we have heard.
The truth is that this did not generate all the scandal that everyone has been talking about these days, which was due to some news items that appeared in the press. I believe that these allegations should first be verified by a committee. Condoleezza Rice maintains that European governments should also accept responsibility and that the United States acted with the more or less explicit consent of the governments in question.
European policy should, in turn, abandon the hypocrisy of the idea held by everyone that terrorism must be fought above all by using intelligence. Before anything else, let us also ask ourselves why we have tolerated the violation or abuse of the right to asylum by many people who have then abused that right to set up terrorist training and support centres here in Europe, in our cities.
Mr President, I support the cooperation which the European Union and the United States have undertaken for the fight against terrorism. Terrorism is a huge threat to all of us and to all of our citizens and it is something that has to be fought in the years ahead.
I am pro-American, but that does not mean that I am not going to question the US Government for the presumed use of European countries by the CIA for the transportation, illegal detention and/or torture of prisoners. We should all recall that this story emanated in the United States, where there is deep unease about what may be happening. We should also recall that America, like all EU countries, has signed up to international conventions protecting human rights and against torture. The provisions of these conventions must be honoured and we cannot arbitrarily throw them out of the window when it does not suit us.
The European Union is at the forefront in protecting and upholding the human rights of all its citizens. It would be wrong for us in Europe to ignore what is happening. I would go as far as to say that it is a derogation of our public duty to not ask questions about this serious issue. Serious clarifications must be given by the US Government to the issues that have been raised. We have a right to ask questions and demand answers from the US authorities.
I am tired of people saying that when you question America, somehow you are not one of its friends. This is not the truth. As friends, we should be allowed to ask questions. I quote one of the most famous Americans, Thomas Jefferson, when he said, ‘I have never considered a difference of opinion in politics, in religion, in philosophy, as a cause for withdrawing from a friendship’. Because we are debating this issue today, certainly, as far as I am concerned, I have no intention of withdrawing my friendship from the United States and I hope nobody else has.
Serious human rights issues are at stake. That is the reality of the situation and it is an issue which, rightly, will not go away. We have a right to answers and the US Government should cooperate with all of us to ensure that clarification on the issues raised is secured and that human rights and human dignity are not swept under the carpet in this fight. It is absolutely essential that Europe sticks to what it believes in and we believe in human rights. At the same time, of course, we believe that terrorism should be fought in all ways. We cannot sweep under the carpet things that we believe and hold true to us, because in this fight, it is absolutely essential that Parliament stands up to this.
Mr President, we say yes to a committee, but no to anti-American hysteria. That, in a nutshell, is our position on the appointment of a parliamentary body to investigate media reports of CIA prisons in Europe. This matter should be cleared up, but I would warn against using it as a convenient weapon in the fight against the nasty Americans. It is only right that we should stand up for human rights, but we should not throw the baby out with the bathwater. We should keep things in proportion, and make a distinction between regimes that base their very existence on brutal violations of human rights and countries in which human rights are only occasionally infringed.
Commissioner Frattini is a very nice man, if perhaps a little overzealous, and I would very much like to believe him when he tells us that there have not been any prisons of this kind in Europe. I am afraid, however, that we should be listening to someone else’s words on the matter. I refer to the head of the CIA, who has not denied the reports of secret prisons on our continent.
We are in favour of a committee being appointed, but we would not want such a committee to become a platform for anti-American rhetoric. One of the many reasons for this is that America has several faces. As I said yesterday, we must defend human rights and reject double standards. At the same time, however, universal values such as human rights must not be used as weapons in our political battles. We should bear this in mind when we appoint a committee.
– Mr President, Mr President of the Commission, when it comes to protecting human rights, we have to be clear – either those rights have been violated or they have not. Torture is still torture whether it takes place in Iraq, Afghanistan, China or Pinochet’s Chile. If there have been cases of torture in a democratic country, with the tacit acceptance of an elected government, it does not stop being torture; it is an embarrassment to that country and its government.
We must first condemn outright any act that may constitute a violation of human rights, whether that be humiliation, illegal imprisonment or the detention of prisoners without legal protection. I therefore commend Mr Frattini on taking such a clear stand. The EU, which created, and is in the process of strengthening, the area of freedom, security and justice, cannot allow such violations to be practised or facilitated on its territory.
There has been mention in this debate of statements made by Condoleezza Rice, which left no room for doubt. The problem is that we are left with the uncomfortable impression that there are two strands of rhetoric on this issue; it is as though within the Bush Administration there were the Rice strand and the Cheney strand.
The New York Times reported last week that there was substantial evidence of torture by US interrogators, and NGOs, such as Human Rights Watch, the American Civil Liberties Union and Human Rights First, which have reported serious and alarming incidents.
The United States is not helped by the continuing Guantanamo situation, by Donald Rumsfeld’s refusal to authorise a UN humanitarian mission, by the doubts expressed in a recent interview by Head of CIA, Peter Goss, as to whether degrading treatment can be considered torture, or by President Bush’s threat to block the McCain amendment, which would ban the cruel, inhuman and degrading treatment of detainees.
I must congratulate the United Kingdom on the law lords’ recent decision that information obtained under torture cannot be used as evidence in court. In the Europe of values and freedoms, we want to know the facts, and, if something inappropriate has taken place, we want to make sure that it does not happen again. In democratic Europe we do not convict people on the basis of assumptions, without any evidence. The EU must therefore make every effort to cooperate with the Council of Europe and with the ongoing investigation. This is the best way of ensuring that the truth will emerge and that our values will prevail.
Mr President, the Council of Europe’s investigation into the existence of secret American detention centres in Europe has made no progress in five weeks. According to the Swiss Parliamentary rapporteur Dick Marty, all the information they have gathered tends to reinforce the credibility of the allegations, but he has been unable to get precise answers to his questions. It is therefore our duty, as the representatives of the European citizens, to demand that an investigation be conducted to find out the precise details, on a case-by-case basis, of circumstances that may give rise to offences and to violations of human rights.
If the information we are hearing is true, that means that serious crimes have been committed on EU territory. With regard to torture, let us not beat about the bush. The CIA admits that it uses sleep deprivation, exposure to cold and suffocation; if that is not torture, what is it? If these centres are admitted to exist, we will call for severe penalties for those responsible. If, on the other hand, the rumours turn out to be unfounded, we must remove the doubts for the sake of our credibility. All of our Member States are concerned and we must bear that in mind.
The EU, by way of its Charter of Fundamental Rights, can – as we all say so often – be a model. Therefore, we cannot tolerate any attacks on human rights on EU territory.
Mr President, I would like to start by saying that it is very important for a temporary committee to be set up, not only to confirm that the European Union is greatly concerned by respect for human rights, but also to find out the whole truth of this matter. I am pleased to have heard Mr Alexander and Mr Frattini give the European Union’s point of view, but I must also say that I was surprised to hear Commissioner Frattini, and the representatives of the European Commission, faithfully repeat the rumours that two Eastern European countries, Poland and Romania, housed detention centres run by the US secret services.
Ladies and gentlemen, I would like to say that, to my knowledge, Poland has had no detention camps, American or otherwise, where prisoners are illegally detained since 1989. If they were to exist, I would want that fact to come out. On the other hand, if they do not exist, I would like the opprobrium piled on my country without any evidence, by rumours, to be lifted at some point in the future. I want the temporary committee to set to work in order to find out the whole truth in this matter, and I confidently await the day when it will tell that truth for my fellow Members to hear.
Mr President, Commissioner, Mr President-in-Office of the Council, this issue is a very important and fundamental one. It must, of course, be said at the outset that, whatever criticisms we may have to make, the fight against terrorism is of immense importance and that Europe and America must cooperate closely in waging it. I do not believe, however, that it can be won unless it is fought on the basis of the rule of law and of human rights. It is now for us to determine whether these conditions have been complied with or disregarded, and the relevant evidence needs to be forthcoming as a matter of urgency. If the West as a whole is not to risk losing its credibility, it is vital that any misdemeanours that have occurred are brought to light without delay and that salami tactics are dispensed with, or else we will be lumbered for months on end with the same sort of credibility problem that we had after Secretary of State Powell’s presentation to the United Nations on the Iraq war, and in other instances too. It has to be clear to us that what is at stake is the credibility of the West as a whole, and it is in the interests of that that we must act promptly, together, and in a responsible manner, or else we will lose our capacities for action.
I think it is a good thing that – as Commissioner Frattini has made perfectly clear to the two committees that have dealt with this – the Council and the Commission are working with the Council of Europe, and at its specific request, to arrive at clarifications on which the temporary committee will be able to draw when, as I expect it will be, it is brought into being.
Whatever problems we may have, we have to see that these are not lines dividing Europe from America, but that debates are going on in both of them and that we have an ally in the shape of the US Senate, which voted, by 98 votes, to endorse Senator McCain’s motion that torture cannot be an instrument in the fight against terrorism. That shows what the other great democracy on the other side of the Atlantic is capable of, and this gives us our starting point: what the democrats and the supporters of the rule of law, both in Europe and America, have in common, is not only the capacity to combat terrorism, but also the capacity to do so under credible conditions and while maintaining the rule of law.
Mr President, we do of course take extremely seriously the case that we are discussing today, which has to do with possible abuses that touch the very heart of our democracy and our opinions on human rights. The statements we have received from the US so far are unsatisfactory. The story does not stand up to scrutiny. I do not want to enter into the detail of it, but the explanation by Secretary of State Condoleezza Rice, does, indeed, beg more questions, to which we want answers.
Something to which reference has already been made in this Chamber, and which, to my mind, plays a significant role, is the fact that we are also concerned about the USA’s attitude to the fight against international terrorism. In Guantanamo Bay, the United States has, since early 2002, been detaining hundreds of people without any form of trial or independent control. In the fight against terrorism, American politicians regularly talk about the need to use unconventional methods. The US has been known to apply its own rules in this respect.
Although the US administration assures us that it does not use torture and that all human rights are respected, it still adopts a hesitant attitude towards Senator McCain’s proposals to improve anti-torture legislation and to declare it fully applicable also outside of the US.
The European Union has the duty to guarantee the letter and spirit of the treaties and guard our values. There is currently insufficient information available to assume that nothing is wrong, but the European Parliament also has its own responsibility. We have to consider the possible involvement of Member States and future EU Member States in the matters in hand, and, perhaps, the European Union’s relations with the United States. As a directly-elected institution, we in this House have a duty to find out whether there is any truth in the allegations.
The first impressions gleaned by the Council of Europe’s rapporteur, Dick Marty, strengthen us in the belief that an inquiry of our own is certainly not a luxury. We should therefore, as a matter of urgency, launch our own inquiry, possibly in cooperation with the Council of Europe, so as to try to find real answers to the questions we are still left with, whereby a temporary committee should be set up as soon as possible, to be followed by a real inquiry committee if that turns out to be necessary.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the allegations with which we are dealing are extremely serious ones. If confirmed, they constitute a plain breach of the principles listed in Article 6 of the Treaty, namely freedom, democracy, protection of human rights and the fundamental freedoms and the rule of law.
Since the latest change to the Treaty, Article 7 offers the possibility of acting against a Member State on account of serious violations of these principles. Such action may go as far as suspending certain of that Member State’s rights, including its right to vote. It is precisely for that reason that we need to act with the greatest caution. It would go too far to my mind if I were to commit to the mechanism of Article 7 being activated at this stage.
Needless to say, I too am highly indignant about the CIA’s suspected actions and I am extremely concerned that Member States may have feigned ignorance of them, but a sanction mechanism cannot be activated simply on the basis of indignation.
For the first time in history, Article 7 offers us the opportunity of penalising the misconduct of Member States. This mechanism can be activated only when sufficient and conclusive elements have been collected. I trust that this Parliament and its Committee on Civil Liberties, Justice and Home Affairs will do this with great meticulousness.
Mr President, it is self-evident that terrorism must be fought effectively, and that this fight must therefore be ruthless in certain respects. Intelligence activities, special units and, in many cases, operations on the fringes of the law play a key role in the fight against terrorism. At the same time, however, the war on terror is being waged in defence of fundamental liberal and democratic values. The foundations upon which these values are based include the , or in other words the right to personal inviolability, the ban on holding anyone in prison without a warrant and the ban on the use of force to extract testimonies during interrogations, which equates to an absolute ban on torture.
The CIA-run centres operate outside the reach both of the Geneva Conventions and of the American justice system, civil and military alike. The same authorities carry out investigations, make arrests, detain people for months on end, stop at nothing when interrogating them and, in some cases, decide to release them. The level of control exercised over the activities of the intelligence services is one of the chief indicators of the quality of democracy in this new global era.
A dangerous trend can be observed in Europe. I refer to the fact that the European Union is being treated like an economic club, the sole aim of which is to develop the common market. The European Union is not merely a club of this kind, however, but also a political community. Membership of this community requires the signature of the Treaty on European Union, which guarantees the protection of human rights and fundamental freedoms.
I say these words exactly 24 years after martial law was imposed in my home country, Poland. One of the characteristic features of this period was the fact that those suspected of carrying out trade union activities would be held in detention centres for months on end without having been sentenced.
I am speaking today on behalf of all the citizens of the European Union for whom human rights, political freedoms and civil liberties constitute the very reason for the existence of the Community. We have a right to know the truth. The European Union’s institutions must investigate this matter thoroughly, and ensure that the governments of the Member States abide by the Treaty on European Union within the territory of the EU.
– Mr President, we know with certainty that: a) the USA have in the past engaged in the torture and inhumane treatment of prisoners, as in Abu Ghraib; b) the president of the USA has threatened to veto the amendment by the US Senate prohibiting torture of prisoners outside US borders; why did you not mention that also, Mr Alexander, instead of simply submissively welcoming the statement by Mrs Rice? and c) the US Congress, to its credit, frequently investigates accusations of this sort.
We do not know with certainty: a) if the USA or European countries run or used to run secret detention centres and where; b) if the USA have removed European citizens or other people from European soil in order to transfer them, interrogate them and, possibly, torture them; c) if European governments or authorities have tolerated or participated in such illegal activities.
The question, therefore, is what the European Parliament will do now. Will it also investigate this or will it wait for others to do so? If we do not take direct action, then the elected representatives of our peoples will end up monitoring revelations in the international press and will react simply as commentators to the facts.
I therefore support the immediate setting up of a parliamentary committee but, apart from the question of detention centres, I believe that you should turn your attention, Mr President, to a broader question which is at the root of all today's evils: the relationship between the fight against terrorism and the protection of citizens' fundamental rights. Unfortunately, this relationship – including after Mr Alexander's statement – tends thoughtlessly, ungracefully and even illegally to incline very dangerously towards the former and away from the latter.
– Mr President, ladies and gentlemen, unlike Minister Alexander, who is very young and very enthusiastic, this Parliament is not at all happy with the statements made by Condoleezza Rice – neither with what she said nor, above all, with what she chose not to say. There is no anti-American feeling in this; let us just say that the balance between security and liberty, between human rights and the fight against terrorism, has been tipped away from the side of human rights.
This Parliament is no longer content with the solemn assurances made by the governments involved. History is full of lies told equally solemnly by those very same governments, and the Iraqi chemical weapons affair is a reminder of that.
At the moment, says the Commission, there is no proof. We have to reach an agreement on what we mean by proof. Do we mean a public admission by a prime minister appearing on television and saying, ‘Yes, it is true: I have allowed secret prisons run by US secret service agents to operate in my country, and torture has been used in them’? I think it would be difficult to expect that kind of proof.
Mr President, we believe that the statements by Condoleezza Rice – who claims that many human lives in Europe have been saved because of preventive actions by the CIA – are more than an admission of guilt.
I should also like to mention that we consider the need for proof sacrosanct only for governments, but sometimes forget about it in the case of citizens, who are quickly transformed from suspects into terrorists without the necessary legal guarantees.
We have many good reasons to call for a committee of inquiry to be set up, not in order to make accusations but to seek the truth. We appreciate the firmness shown by Commissioner Frattini and endorse his support for the work done by the Council of Europe, but we cannot delegate our responsibility for political vigilance and our duty to ascertain the truth to any other institutional body: it is our job and our responsibility.
– Mr President, ladies and gentlemen, during the Resistance and the Cold War, people died under torture in every one of our countries in order to protect the most precious thing we have: freedom.
It was out of this sacrifice, too, that Europe emerged, founded on a specific idea: respect for the law as an inalienable prerequisite for freedom and democracy, with no ifs or buts. The choice is not between the life or death of one or more people, but between the civilisation of democracy and the barbarity of arbitrary power.
Our continent has millennia of experience of torture and knows that not only is torture unreliable in the information it extorts, but above all it irremediably corrupts those same civilised values that it claims it has to protect.
It is an insult to our freedom and intelligence, as well as vile blackmail, to claim that torture has helped to thwart even a single terrorist attack in Europe or elsewhere in the world.
It is now our duty to discover the whole truth about the reports of the kidnapping and mistreatment of alleged terrorists by the CIA and their illegal transfer to other countries, with the complicity of certain European governments.
The action by the Milan Public Prosecutor’s Office on the disappearance of the imam Abu Omar, for which 22 members of the CIA are under investigation, and the Council of Europe initiatives are tangible expressions of the rule of law. Those who have nothing to hide have nothing to fear.
We must play our part by setting up a parliamentary committee; it does not matter whether it is an investigative, temporary or committee, but it must undertake to discover the truth. Our Parliament also calls for a different United States, one not subject to the fanaticism and economic interests of the George W. Bush Administration.
. Mr President, I judge this to have been a valuable debate and I am grateful to all honourable Members for the varied contributions we have heard this afternoon. As I made clear in my introductory remarks to this debate, the security and liberty of all our people are important issues, perhaps the most important issues that our governments presently face. I also said that it was right for democracies and their institutions to debate the questions that arise when defending both principles in our modern world, vital that we recognise the unprecedented threat from contemporary terrorism and the longevity of that threat, and crucial that we all respect the rule of law in the process. I said it was important to recognise the need for governments to take tangible steps to fulfil their principal responsibility – the security of their people, right to respect the word of other sovereign governments including our allies, and incumbent on European governments and institutions to lead by example and conduct informed debate.
Overall I think we have achieved those objectives in the conversation and discussions we have had on the threat this afternoon. The images of the terrorist attacks – on commuter and underground trains in Madrid and London, places of worship, diplomatic premises, banks in Istanbul, hotels in Jordan, residential compounds in Saudi Arabia, and restaurants and bars in Bali – the list goes on – are not computer-generated. They are a reality with which we live. They are the new and frightening reality of our modern world. The contemporary terrorist is not content to limit himself or herself to conventional attacks. If he can, he will acquire and use chemical and biological means to reach his ends.
On respect for the rule of law, I mentioned the question of torture – a central issue that featured in our debate – in my opening remarks. Let me reiterate the position of the United Kingdom Government. The prohibition against torture is absolute. The British Government, like all European governments, unreservedly condemns its use. We never use it for any purpose, including to obtain information. We never instigate, condone or otherwise support others using it. Indeed, we condemn it. We have worked hard with our international partners to eradicate an abhorrent practice.
On government action to counter the threat within the rule of law, I am pleased that under the UK Presidency the European Union has agreed a new counter-terrorism strategy and thereby provided a clearer framework in which Member States can take forward their national and European work, striking a balance between citizens’ rights to life and to liberty. These are not just words. The recent extradition of a man from Italy to the United Kingdom to face charges connected with the terrorist attacks in London in July would not have taken place so quickly but for European arrest warrants. That is a practical example of European Union counter-terrorism and judicial cooperation.
On respect for sovereign governments, I remind honourable Members of the words of the United States Secretary of State on 5 December 2005. She stated, and again I quote directly for completeness: ‘The United States has respected – and will continue to respect – the sovereignty of other countries. The United States does not transport, and has not transported, detainees from one country to another for the purpose of interrogation using torture. The United States does not use the airspace or the airports of any country for the purpose of transporting a detainee to a country where he or she will be tortured. The United States has not transported anyone, and will not transport anyone, to a country when we believe he will be tortured. Where appropriate, the United States seeks assurances that transferred persons will not be tortured’.
Of course, a number of honourable Members have raised the issue of the response of European Union Member State governments to the allegations that have received wide publicity in recent months. Let me just for a moment digress from my responsibilities as the President-in-Office of the European Union and share with this Chamber the approach of the United Kingdom Government to dealing with these very serious allegations. We have researched the question of US rendition via the United Kingdom carefully and we have not identified any occasions since 11 September 2001 or earlier during the period in office of the Bush administration when we received a request from the United States for a rendition through United Kingdom territory or airspace, nor are we otherwise aware of such a case.
On providing a lead to our constituents with informed discussion, it is right that the Council of Europe be allowed to conduct a factually based examination of how its members ensure the effective implementation of the provisions of the European Convention on Human Rights, which has featured prominently in this afternoon’s debate.
This debate today has raised numerous points – many held with great conviction – for the Council of Europe to address in its coming inquiry. For its part, I can assure this Chamber that the United Kingdom will respond fully to the Council’s queries. I trust and hope that other Member States will do so as well.
Mr President, ladies and gentlemen, I believe that this afternoon’s debate has revealed a widely held position in this Parliament, and it is one that I too fully endorse: there can be no compromises with terrorists, but there can be no compromises, either, on the protection of people’s fundamental rights. On the one hand, we have to clarify matters and discover the whole truth – a truth that we may or may not like, but the truth all the same. We have to find out the truth and, as Mr Schulz rightly said, avoid making hasty judgments.
I should like in particular to reply to Mr Geremek, whose speech caught my attention. I said in my introduction, regarding your country, Poland, exactly what you are calling for, which is that I have respectfully noted the solemn denial by the Polish Government authorities and that I do not believe that individual European countries can be regarded as being on trial or under suspicion, but that the truth needs to be sought in respect of the whole territory of Europe: all the countries of Europe and all the candidate countries. I specifically ruled out any possibility of claiming that this search for the truth only concerns Poland and/or Romania. The truth needs to be ascertained everywhere.
Part of the debate on Europe’s essential values concerns both the citizens’ right to security – and on this point I believe the European Parliament has already said on several occasions that international cooperation with the United States is indispensable if we want to win the fight against terrorism – and the duty of the European Union and of all democratic countries to respect the dignity of every individual.
Today you have voted by a large majority for an important measure, a useful measure in the fight against terrorism, and one that achieves a balance between security and freedom. It sets a good example which, I believe, should be a benchmark for us all. It is an exemplary balance between the fight against terrorism and the protection of people’s fundamental rights.
As Europeans we have worked alongside the United States against terrorism and we shall continue to do so. For instance, ladies and gentlemen, I regret to say that the extradition treaty specifically aimed at suspected terrorists, which was signed in 2003, has been ratified by the United States but not by the European Union Member States. You realise how important it would be to have a clear extradition treaty in force today, containing strict rules including, of course, a ban on inhumane treatment. This goes to show that unfortunately we Europeans also have to do things a little faster.
Finally, I believe it is possible to interpret the action and efforts to seek the truth not as an action directed against the United States but, as someone said, as an action to seek the truth that will strengthen us all. We shall all be stronger, whatever the outcome, because the truth can, I repeat, either make us discover something or make us discover that this something did not happen.
In any case, the truth would strengthen us because, in the US Constitution, the Treaty on European Union, the Nice Charter and the European Convention on Human Rights, in all of these documents – and I mentioned the US Constitution in first place – the principle of human rights is fundamental and absolute. I wonder, therefore, why we should not also work together in this area, to ensure that those solemn principles are put into practice. That will be my personal commitment.
I have received six motions for resolutions(1) tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 10.00.
The next item is the joint debate on
- the report by Geoffrey Van Orden (A6-0342/2005), on behalf of the Committee on Foreign Affairs, on the state of preparedness for EU membership of Bulgaria (2005/2204(INI)), and
- the report by Pierre Moscovici (A6-0344/2005), on behalf of the Committee on Foreign Affairs, on the extent of Romania's readiness for accession to the European Union (2005/2205(INI)).
. Mr President, it is only six weeks since this House last debated Bulgaria’s progress towards European Union accession. I have been back to Bulgaria since then, as indeed has the President of Parliament. We met the President and the Prime Minister of Bulgaria and many ministers. I visited a children’s home in an area that had been badly affected by floods and a factory that had benefited from EU funding. I had discussions with the Foreign Minister, the Interior Minister, the President of the Supreme Court and police chiefs, including those running the national organisation for combating organised crime. I also met the chairmen of key committees of the parliament and representatives of all political parties. None of them seemed to be under any illusion about the work that needs to be done, or indeed the urgency of addressing the areas that have been highlighted by the Commission and the Parliament as being still of serious concern. Many however, are increasingly alarmed that Bulgaria’s accession is being caught up in the wider controversy over the future extent of the EU and over the EU budget.
Mr President, bearing in mind that I am otherwise speaking for my current political group in this debate, I hope you will excuse me if I make two personal comments on these matters.
Firstly, many of us are disappointed that following the defeat of the Constitution, the opportunity has not been seized to have a wide ranging and open discussion about the nature and direction of the EU in order to take full account of the real wishes of our citizens and make it more relevant to the needs of the 21st century.
Secondly, as Mr Barroso observed this morning, there is a structural problem in the budget. I am not sure that he and I would agree on what that problem is. To my mind, it is the fact that some 40% of the EU budget is spent on the common agricultural policy and it is also the fact that the United Kingdom, year on year for twenty years, has been paying double the amount in net terms into the EU budget, even with her abatement, in comparison with a country such as France that has a similar-sized economy.
Let me revert now to my rapporteur’s role. The point is that accession countries such as Bulgaria should certainly not be disadvantaged because of those wider issues. The timing of accession should not be vulnerable to unrelated concerns about future enlargement. Let us remember that neither Bulgaria nor Romania form part of future enlargement rounds; they are part of the previous enlargement. Their accession is already secured. Indeed, their budgetary arrangements for the first two years after accession are also secure. I am sure the Commissioner will confirm this.
Bulgaria’s financial provisions are fixed from 2007 to 2009 in the Accession Treaty, Title III, which was signed on 25 April this year. These determine the amounts Bulgaria will pay into the EU budget in various forms, as well as what she will receive in cohesion funding, nuclear decommissioning assistance, the transition facility, the Schengen facility, agriculture payments and other structural actions.
So, leaving aside any negative attitudes to enlargement in general that have begun to develop in some countries, what are the substantive obstacles to be overcome by Bulgaria in the next few months?
Firstly, the Accession Treaty must be ratified by all Member States. So far, only seven have done so, Parliament urges the remaining 18 Member States to ratify as soon as possible.
Secondly, there is the question of the precise timing of accession. Parliament supports the common objective of Bulgaria’s accession to the EU on 1 January 2007, provided that certain matters of serious concern are dealt with. Without this firm target, a major incentive to increased effort by the Bulgarian authorities is removed. They are making an increased effort. I can report that in the past month a further six major legislative acts have progressed through the Bulgarian National Assembly and I am advised that key constitutional changes that we have called for will be presented to the National Assembly this year.
However, while legislative change is essential, I cannot re-emphasise too strongly the need for tangible and concrete outcomes. We must see the evidence of change, particularly in the vital areas of justice and policing and the fight against organised crime and corruption. It is this area, more than any other, that has been the focus of my report on behalf of Parliament. There are, of course, other areas of concern, including child welfare and the support for and integration of the Roma communities.
I commend my report to Parliament. It had the widest possible support in the Committee on Foreign Affairs, and I regret that the GUE/NGL Group has chosen to re-table amendments that were rejected by the committee. With the exception of my own Amendment 16, I do not recommend support for any other amendments.
I urge the Bulgarian authorities to take very seriously the need to deliver on reform. The changes are, of course, beneficial in themselves, not just as a prerequisite for EU membership. I ask the Commission to ensure that Parliament remains fully involved on a timely basis in any consideration of the use of safeguard clauses.
1 January 2007 is an achievable date for Bulgaria’s accession to the European Union.
. Mr President, Commissioner, I would like to start by echoing Mr Van Orden’s comment on an extremely decisive point: the issue of funding. Even though I do not entirely agree with his way of thinking – which will not surprise him – I share his concern regarding the financial perspective, which will neither enable the enlargement of ten new Member States so far to succeed, nor allow us to prepare for the next enlargement under the proper conditions.
Having said that, I would like to refer you to the spirit of my report, which is to prepare as well as possible for Romania’s accession in 2007, because I too think that both Romania and Bulgaria will be able to accede on 1 January 2007. The report I am presenting aims to be a useful and effective instrument for the coming months. The Commission’s report, which Mr Rehn presented on 25 October, was also exemplary in this regard. I would like to thank the Commission once again for its work and, at its roots, the report I am presenting to Parliament follows the same way of thinking as the Commission’s.
I would like to reaffirm the European Parliament’s friendship towards Romania and our desire to work towards a common objective – to enable enlargement to 27 countries following the fall of Communism and the great liberation movement in Eastern Europe – but, in parallel with that, we must stress that we are serious in our requirements and that our criteria are firmly set. That is why Parliament must both be conscious of the progress made by Romania towards accession – which, I believe, has acted as a catalyst for many changes and reforms – and also show itself to be demanding and vigilant and monitor the practical implementation of these reforms.
In addition, my report is conscious of the problems faced by Romania, particularly in the field of justice and home affairs regarding the transparency of the legal system, the fight against corruption, organised crime, border control, administrative capacity, recognition or protection of the Hungarian minority – to which I shall return – and also in the environmental sphere and in terms of the implementation of legislation. And we are aware that there is a whole series of requirements and subjects on which the Romanian Government needs to focus.
I myself would add that we still have the option of turning to the safeguard clauses. The safeguard clause is not just a gadget. It is a specific and concrete provision and a guarantee of the seriousness of the accession process; even so, it must not be seen as a threat or a punishment, but as a mechanism intended to give Bulgaria and Romania the time they need to prepare for integration in the internal market and to ensure that accession takes place under the best possible conditions both for the existing Member States and for the new ones.
That is the spirit of my report, a spirit, moreover, that closely mirrors that of Mr Van Orden’s report, and I think that, tomorrow, Parliament will be able to demonstrate its desire to take one more step towards accession on 1 January 2007.
I would now like to say a few words on the amendments discussed and prepared in the Committee on Foreign Affairs. There, too, we are very close to consensus and it is true that the report was also adopted by a large majority of the Committee on Foreign Affairs. However, I believe that three or four delicate issues remain that will have to be discussed tomorrow, and I would like to express my feelings in that regard; that is the role of the rapporteur.
First of all, there is the issue of whether to link the cases of Romania and Bulgaria. Although they are, of course, linked in practice, they still need to be judged on their own merits. I myself cosigned an amendment tabled by Mr Lagendijk on behalf of the Group of the Greens/European Free Alliance, adding to paragraph 3 a specific mention of the fight against corruption and of the transparency of the legal system, applicable both to Mr Van Orden’s report and to mine.
A second very delicate and very important issue relates to adoption. It is the subject of an amendment by Baroness Nicholson, whose commitment to the law as adopted in Romania we all know. To my mind, we perhaps need to put more emphasis on the interests of the child and on the legal framework of the UN, in addition to Romanian law, in resolving contentious issues arising from the moratorium – and, as rapporteur, I am aware of a number of such issues. Several amendments have been proposed by Mr Wiersma and Mr Lagendijk. I hope that we will adopt one or other of these amendments or reach a compromise between them.
Then there is the issue of minorities. In my report, I proposed the idea of self-governance. It was apparent from the discussions in the Committee on Foreign Affairs that many took the view that, while respect for minorities was vital, we should not be giving the Romanian Government orders regarding the method, the procedure or the practical form that this increased autonomy should take. We must avoid meddling and try not to provoke conflicts through clumsy phrasing. On this subject, too, a number of wordings have been proposed by Mr Wiersma, once again, or by Baroness Nicholson. Be it greater decentralisation or cultural autonomy, I hope that, here too, Parliament will be able to affirm the rights of minorities, particularly of the Hungarian minority, whilst remaining flexible.
Finally, we reached a consensus last week that this report should avoid mentioning the rumours regarding the secret activities of the CIA. I still think that this progress report is not the place to express our very real concerns on this subject; it must deal with the accession and only with the accession.
For my part, I would like to thank all those who have worked on these accessions for the support they have given to this report. I am delighted at how it has been improved by their judicious additions. I think that we can do even more during the vote tomorrow morning and I hope that we will take another step towards the accession of Romania on 1 January 2007.
. Mr President, I am glad to address the House again as regards the preparations of Bulgaria and Romania for accession to the Union.
Much has happened in the past year. Negotiations were completed at the end of 2004, and Parliament gave its assent to the accession of Bulgaria and Romania, after which the accession treaty was signed in April. Currently, the treaty is being ratified in the Member States. Our focus, in the Commission and, I trust, in the other institutions, such as Parliament, is now firmly on encouraging and supporting Bulgaria and Romania to successfully complete all necessary preparations for accession. Neither country should spare any effort or time in completing the challenging work still to be done on the domestic front.
I welcome the active part played by the European Parliament and its Committee on Foreign Affairs and the reports prepared by Mr Moscovici and Mr Van Orden, which highlight the strong and weak points relating to the progress of both countries to date.
As you have seen from the Commission’s comprehensive monitoring reports, which I presented to you on 25 October, our assessment is broadly the same: both Bulgaria and Romania meet the political criteria. At the same time, they need to make further efforts, in particular to strengthen the rule of law, to improve public administration and the justice system, to fight corruption and to protect vulnerable groups effectively. Structural economic reforms need to be continued in both countries for them to meet the economic criteria for membership fully.
As regards the EU , both Bulgaria and Romania have continued to make progress in adopting and implementing EU legislation. They have reached a considerable degree of alignment 13 months before their envisaged accession on 1 January 2007. Nevertheless, in some areas there are still serious shortcomings in preparations and, in general, more attention needs to be paid to effective implementation and enforcement of the legislation.
So, it is far from plain sailing for the moment. Bulgaria and Romania still have a lot more to do and it is important that we, together – Parliament, the Member States and the Commission – keep reminding both countries to stay focused on the significant internal work still to be done. On 7 November, I sent a letter to both Foreign Ministers Kalfin and Ungureanu, in which I urged Bulgaria and Romania to take immediate and decisive action to address the gaps and shortcomings in their preparations.
As regards the remaining issues in Bulgaria and Romania’s preparations, the Commission will continue both to monitor and support them intensively up to accession. I welcome Parliament’s help and efforts in this regard.
Our next rendezvous on this topic will be to discuss a report focusing on the actions taken by Bulgaria and Romania to address the main remaining shortcomings that were identified in October’s comprehensive monitoring report. The Commission intends to present this report to Parliament and to the Council in May 2006. At that moment, the Commission may recommend that the Council postpone accession until 1 January 2008, if there is a serious risk of either country being manifestly unprepared to meet the requirements of membership by January 2007 in a number of important areas.
As President Barroso promised earlier this year, and in the spirit of our discussions in April to create an extended assent procedure, the Commission will use its regular dialogue with the European Parliament and will listen to Parliament’s views on the possible use of the postponement clause. The Commission would seriously consider these views before issuing any recommendation to associate fully the European Parliament in any possible decision to postpone accession. I am ready to meet the Foreign Affairs Committee in the course of the spring, for instance in April, to exchange views on the situation then in Bulgaria and Romania.
Let me conclude by thanking the European Parliament for its constructive and balanced approach towards Bulgaria and Romania’s accession to the European Union. This has again been illustrated in the very sound, solid reports from Mr Moscovici and Mr Van Orden. The Commission always welcomes the strong commitment of Parliament in the accession process and its close follow-up of developments in Bulgaria and Romania. I trust that together we will complete the fifth enlargement round and make a success of it.
. Mr President, let me begin by paying generous tribute to the work of both Mr Van Orden and Mr Moscovici for their work on these dossiers as rapporteurs and also by saying what a particular pleasure it is to follow Commissioner Rehn, who has been a dedicated and effective advocate of taking forward the work both for Bulgaria and Romania’s accession.
I warmly welcome this debate today, which is held at an important juncture in Bulgaria and Romania’s accession processes. From previous exchanges with honourable Members, I know that this Parliament maintains a close and detailed interest in both countries’ European Union preparations and wider enlargement issues. I look forward to a stimulating and thought-provoking discussion this afternoon.
The December 2004 European Council concluded that both Bulgaria and Romania will be able to assume all the obligations of membership from January 2007, provided they both continue with efforts to implement the necessary reforms and commitments undertaken in the . The June 2005 European Council reiterated these conclusions and welcomed the signing of Bulgaria and Romania’s accession Treaty in Luxembourg on 25 April. As the Council noted, this marked a further important step towards accession, and it was a step firmly supported by this Parliament when it voted to approve the signing of the Treaty.
It is not difficult to see why the European Parliament and the Council have supported Romania and Bulgaria’s European Union aspirations. The prospect of EU membership has acted as a major lever for reform already. Since they started on the path to EU membership, both Bulgaria and Romania have implemented far-reaching political and economic changes. Living conditions and economic opportunities have improved. In the space of only 16 years, two dictatorships have been supplanted, I am glad to say, with democracies. These are substantial achievements by any measure and we should credit those who have worked so hard to bring them forward.
The stage is now set for full membership, something that will bring us much closer to healing the artificial division of Europe after the Second World War. It will contribute to a more stable, secure and stronger Union.
Neither Bulgaria nor Romania’s accession processes are yet complete. Indeed, as Commissioner Rehn has emphasised and emphasised previously in July, it is crucial to the success of enlargement that any new country joining the Union is well prepared to cope with the obligations of membership. As the Commissioner made very clear in his public statement in October, the jury is still out on when Bulgaria and Romania will join.
It is in all of our interests that Bulgaria and Romania are ready to join the European Union on 1 January 2007, as has already been suggested in the course of our debate. This goal is achievable as long as both countries step up the pace of reform in the short period of time left between now and that critical date. The comprehensive monitoring reports identify clear areas where both countries must now focus their efforts.
The report on Bulgaria shows that it meets the political criteria for membership, but further work is still needed to address remaining shortcomings. These include taking decisive action to reform the justice system and substantially stepping up the fight against organised crime and corruption, including at a high level. Pursuing reforms of the public administration system should also be a priority. In the area of human rights and the protection of minorities, more efforts are needed to prevent the trafficking in human beings, a subject on which this Parliament has repeatedly made clear its views, as well as to improve child welfare and the situation of the mentally disabled and to further the integration of the Roma minority generally.
The Commission also assesses that Bulgaria should be in a position to comply with the economic criteria of accession, provided it continues on its current reform path and deals with the current account deficit. To this end, it should seek to maintain a prudent fiscal policy, improve the business environment and pursue accelerated labour market reforms.
On the adoption and implementation of the , the report notes that Bulgaria has made further progress in particular on competition rules and culture and audiovisual policy. However, developments in a number of other areas have been frankly insufficient. Generally, Bulgaria needs to step up its efforts to complete preparations and to develop a sufficient administrative and judicial capacity to implement and enforce our Union’s legal order in full. I mentioned some particularly pressing implementation gaps earlier, such as the need to tackle corruption and organised crime effectively. Other concerns relate to the implementation of the European Union’s external border requirements and procedures, police cooperation and the effective enforcement of intellectual property rights in order to fight piracy and the broader issue of counterfeiting. The weak enforcement of rules on motor vehicle insurance also remains an issue of serious concern, as are shortcomings in the areas of agriculture, animal welfare, veterinary public health and food safety.
Turning to Romania, the Commission assesses that she meets the conditions for membership, but further work is still needed to address remaining shortcomings. Romania needs to take decisive action to reform the justice system and substantially step up the fight against corruption, including at a high level. It should also pursue reforms of the public administration system and further efforts are needed to improve the situation of the disabled and mentally ill, a topic which I know is close to this Parliament’s heart.
I would agree with the Commission’s assessment that Romania should be in a position to comply with economic criteria by accession, provided it continues and intensifies its efforts, in particular by paying attention to its external balance, public sector wage policy and the government’s revenue base. Romania has made further progress in adapting and implementing the , in particular on areas concerning the free movement of persons, telecommunications and consumer protection.
However, shortcomings remain in other areas. Generally, as with Bulgaria, Romania needs to step up its efforts to complete preparations and to develop a sufficient administrative and judicial capacity to implement and enforce the European Union’s legal order in full. It too needs to tackle corruption, including high-level corruption. As with Bulgaria, Romania must address concerns over the implementation of the European Union’s external border requirements and procedures, and concerns over the effective enforcement of intellectual property rights. A number of grave shortcomings that need to be swiftly and decisively addressed also relate to the area of agriculture and food safety and to the protection of the environment.
The first months of next year will be crucial periods in Romania’s accession process. Romania has made substantial progress to reach this stage. I clearly acknowledge that before this Parliament today. However, it must now renew its efforts to tackle those remaining concerns.
Bulgaria must also in the first months of the year focus all its efforts on addressing its remaining shortcomings. The Commission’s report provides an effective roadmap, identifying clearly the key weaknesses, and should help guide Bulgaria’s approach. Bulgaria too has made substantial process to reach this stage. The finishing-line is now in sight and Bulgaria will cross it, as long as it increases its efforts and implements those outstanding reforms. This will require hard work, but it will be well worth it.
The European Union will continue to provide any assistance and support to both Bulgaria and Romania in their endeavours to make that final push towards accession. I hope that accession in 2007 will be achieved by both Romania and Bulgaria. That accession will bring real benefits to both countries and – I would argue – clearly to the European Union as a whole. As my Prime Minister, Tony Blair, said to this Parliament in June, enlargement is an historic opportunity to build a greater and more powerful Union. I hope that this time next year both Romania and Bulgaria will be only a fortnight away from becoming full members of our European Union.
. Mr President, just a month and a half ago we talked in this Chamber about Romania’s accession to the European Union. Then it was to discuss the report presented by the Commissioner, Mr Rehn. We are doing so again today in order to discuss the report which this Parliament will approve tomorrow and which I hope will receive full support.
There is a fundamental coincidence between the two reports. Much significant progress has been made in Romania, but efforts are still needed in several areas, which we are all aware of and which have been mentioned today. The two reports also coincide on one fundamental point: it is very important that progress be made in the field of justice and home affairs, particularly with regard to the implementation of the reform in the justice system, better border controls and the fight against corruption, the latter being an essential issue and one on which Parliament wants to see results.
There is another significant coincidence between the Commission’s report and the Moscovici report: these are decisive times. As the Commissioner has said, in the spring the Commission will produce a report on Romania’s degree of preparedness and give its opinion on the possible creation of a mechanism that could delay effective accession by one year. This Parliament will then also issue its opinion on this issue, as laid down in the text that we will vote on tomorrow. We want to be closely involved in this issue.
The results in the field of justice and home affairs and the fight against corruption will be very important in this spring’s assessment. The Romanian Government must therefore carry on making the greatest possible effort in this and other areas. The example of the successes achieved in the field of competition policy, which was previously an issue of immense concern, must serve to stimulate the work still to be done.
Mr President, it is true that the accessions of Romania and Bulgaria should not fall victim to the new climate of crisis and fatigue amongst the citizens demonstrated by the failures relating to the Constitutional Treaty. But we must be realistic; that climate exists and it is difficult for it not to affect the Members of this Parliament, who are close to the citizens and who will be watching the degree of preparation of the two countries very closely.
In summary, Romania has an historic date with the European Union on 1 January 2007. As the report states, Parliament is reiterating its desire for this to take place, but it also stresses that achieving that objective depends, firstly, on the Romanian authorities fulfilling their commitments. We support and applaud the efforts they are making to get there on time and to achieve their goal, but that is a job for the Romanian authorities.
. I would like to welcome the work of both rapporteurs. One of my reasons for doing so is that as a Hungarian MEP I have been following the efforts of these two countries and the assessments of Parliament and Commission day by day since I joined Parliament. With a few amendments, I am happy to say that both reports are balanced and accurately reflect the current situation of the two countries. I do not wish to repeat the statements of those who spoke before me nor the criticism given by the Council and the Commission, because, as I already mentioned in October, during the debate following the country report of the Commission, the observers from the two countries are here in order to be able to provide a first-hand report to their decision makers both on deficiencies and on the desirable decisions proposed by Parliament. In the course of the debate this morning, during the preparation of the summit that will take place this weekend, it became unequivocally clear that all Groups of Parliament emphasised the importance of solidarity throughout the European Union, because this is the only way we can maintain our competitiveness. As the two rapporteurs have also mentioned, the importance of solidarity must be emphasised even more in the case of the two countries under discussion.
As a Hungarian I cannot avoid mentioning the situation of Hungarians living in Romania. I expect the Romanian Government to adopt the Minority Act specified in the Coalition Agreement as soon as possible, as promised. I know that all those present in the House are already aware of this, but I still have to emphasise the importance of cultural autonomy, which forms the basis of the above-mentioned law. This is the law that, when adopted and observed, will be able to ensure the harmonious coexistence of the minority and majority living in Romania in the long term.
. Mr President, the Liberal Group is appreciative of the progress that Bulgaria and Romania have made in their efforts to draw closer to the European Union. We shall continue to support both countries as they progress along this road, while also observing very closely the manner in which they discharge their responsibilities as candidates. As my group has repeatedly emphasised, both countries must be judged on the basis of their own performance and independently of one another.
The Commission will be producing its next progress report on the two countries early next year, and, as Mr Millán Mon has remarked, it will be doing so in a changed climate, one brought about by the constitutional crisis in which the EU finds itself. The debate on this will be held in mid-2006.
That makes all the more important the two countries’ efforts, now that they are on the final straight, to become as efficient as possible and to perform as well as possible, for those are the sort of Member States that the European Union needs. There is also the issue to the EU’s capacity to absorb new members and, associated with it, that of the future of enlargement policy. It is worthy of note that the debate in the Council on Macedonia is a symptom of this changed climate.
Let me just say a few things with specific reference to Bulgaria. Here we have a balanced document from Mr Van Orden, which gives the Bulgarian Government credit for its efforts and, while highlighting the country’s economic dynamism and average 4% growth rates, spells out in clear terms where Bulgaria still needs to make progress. One important aspect of the text from the Committee on Foreign Affairs is that it calls on high-ranking civil servants in Bulgaria to make public their renunciation of every kind of corruption and to support the enactment of regulations to disclose their incomes and financial arrangements. This would make for greater transparency and enhance trust in them.
The Liberal Group would like to see Romania and Bulgaria become Member States of the EU in 2007. I might add that I believe that we should be conducting this debate in Brussels rather than in Strasbourg.
. Mr President, ladies and gentlemen, while acknowledging the efforts made by both these countries, we are concerned by some of the points of criticism made in the Commission’s report. We tabled amendments to the Van Orden report relating to the environment and human rights, but they were, unfortunately, rejected. Turning to the deadline for the decommissioning of the nuclear power plant at Kozloduj, I would like to ask Commissioner Rehn what the Commission thinks about paragraph 29, which allows for greater flexibility with regard to the closing down of Blocks 3 and 4. To what alternative sources of energy is it giving consideration? This House has been involved in the deliberations on the use of the safeguard clauses; we will take a critical view of accession and will base our decision on the extent to which reforms have been implemented in the justice system, in the fight against corruption, in the protection of children and in the integration of the Roma.
. Mr President, although Romania’s and Bulgaria’s accessions have already been the subject of a vote, the disappointing situation in those countries can cause delays of one year. My group has tabled a number of amendments on this score, including Amendment 7, about the continued extortion engaged in by the police and customs to the detriment of EU citizens of Turkish origin travelling through Bulgaria.
The developments within the European Union itself are also hampering further enlargement, though. France is threatening to veto negotiations with Macedonia, a country cooperating closely with Croatia in the hope of joining simultaneously with it. The possible approval of ex-Commissioner Bolkenstein’s services directive means that the economic discrepancies between the Member States will become a competitive factor. This causes public opinion in the current Member States to turn itself against further enlargements.
The people in the Netherlands and France who voted against the proposed Constitution are opposed to the neoliberal policy that destroys their welfare provisions and takes away their social security. There are now forces both in and outside of governments who wrongly interpret this as an aversion to payments from regional funds to countries with a low standard of living. If we want further enlargement, we will need to ensure that those problems are resolved in good time.
.   Mr President, the Polish people are particularly sympathetic to the EU ambitions of Bulgaria and Romania, and they have always supported these countries in their efforts towards European integration. This is not only because of our geographical proximity, but also because we have shared a difficult history over recent decades. We continue to follow the progress of political and economic reforms in both countries very closely, and with every hope that they will be successful.
I should like to make it known, however, that I have grave doubts about whether it will be possible to fulfil both countries’ hopes of joining the European Union. The British Presidency’s proposal for the 2007-2013 Financial Perspective makes no provision for the costs of the new enlargement. Contrary to the statements by its politicians, the EU will not be able to make good on its earlier commitments. What this also means is that there will be nowhere near enough EU funding available to create a level playing field for Bulgaria and Romania in development terms, both before and after they join the EU. This can be taken as yet more proof that the EU principle of solidarity has been a dead letter for many years.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party.
I have already made my support for Romania’s accession clear on more than one occasion. I am sad to see, however, that no progress has yet been made on the issue of the international adoptions that were pending at the time of the 2001 moratorium, despite Parliament’s repeated recommendations and the statements of willingness from the government in Bucharest. On 14 January 2005, to be specific, the Romanian Prime Minister assured the Italian press that all pending cases of international adoption would be analysed one by one by a committee of international experts. To date, however, as far as I know, neither the families involved nor the European Union itself have been informed about the working party’s procedures or the conclusions it has reached.
When I asked the European Commission, it was unable in fact to offer me any clarification, and I was also disappointed with the replies I received from Commissioner Rehn to my enquiries. He defended the current Romanian law, which nobody is questioning, without giving any undertaking to resolve the cases that were pending prior to the entry into force of that law, as expressly requested by Parliament.
I myself have also addressed the Romanian Government through its ambassador in Brussels, but it has not given me any useful information or cooperation either. I have today written a letter to the observers here, informing them of this, in the hope that they will take my appeal into serious consideration. Europe has always been willing to help the candidate countries and human rights cases throughout the world, but perhaps for once it deserves greater recognition, when what is in fact quite a simple request is denied like this.
Mr President, Commissioner, Mr President-in-Office, Romania and Bulgaria are among the twelve countries to which we extended an invitation after the Wall and the barbed wire were brought down. Whatever other considerations we may now have in mind, we must not forget that they are among that number, and that it is for that reason that they form part of a package.
The Treaty has been concluded, but the treaties with these countries are equipped with safeguard clauses. That is what makes it of the utmost importance that we should look to see how the timetable is adhered to, and how the Commission’s report is presented early next year. It is on the basis of this report’s assessment and of our own conclusions that we will then have to take a decisions as to whether these safeguard clauses, which provide for a delay of one year, should actually be applied, and whether, as can be the case, they should apply to both countries, to neither of them, or to one of them. Nothing has been decided, but we should be clear in our own minds about the need for the public not to get the impression that there is anything automatic about it, in other words, that if you start negotiations, you get in automatically on the date you want. Hence the need for implementation in the areas mentioned by the Commissioner in his last report and in his letter – dated 9 November, I believe – to the governments of the two countries, and to which the President-in-Office made reference here today, namely corruption, organised crime, border security, food safety within the European single market, consequences for the internal market itself, the rule of law and the development of administration and the justice system. The Commission, and Mr Moscovici and Mr Van Orden, with the reports they have presented today, deserve our gratitude for pointing out that this is not just about setting these things down in the form of laws. What we need to do now is to exert the necessary pressure and provide the necessary support in order that these countries can meet the conditions, but accession is conditional upon their doing so, and whether or not they make the necessary progress is entirely in their own hands.
Mr President, our group, the Socialist Group in the European Parliament, has always been an unfailing advocate of the European Union’s enlargement by countries in Central and Eastern Europe. Bulgaria’s and Romania’s accession will complete the fifth enlargement round, finally bringing to an end the division in Europe that lasted for decades.
Just like the accession of ten new Member States last year, we want Bulgaria’s and Romania’s accession to be a success, not only for the people of those countries, but also for the European Union. My group believes that both countries are capable of taking, and implementing, all the necessary measures before the final accession.
The Commission’s progress reports give an indication of what still needs to happen. The areas of concern and criticism are, above all, a guidebook for those countries’ governments and parliaments to take the necessary measures in the time that is left.
We assume that both countries will make every effort and take action in order to achieve the objectives for EU membership in January 2007. They need to give more attention to the fight against corruption and organised crime, as well as to the reinforcement of the judiciary. In addition, the European Parliament, in its reports, highlights the importance of the position of the Roma in both countries.
In April of last year, we gave our formal blessing to Romania’s and Bulgaria’s accession. At that time, 20 months before the planned date of accession, we did this in the full knowledge that considerable progress needed to be made in important areas in both countries. The inclusion of a safeguard clause which makes it possible to move the date of accession back one year was important in this respect, as well as the pledge by the Commission and Council to involve Parliament fully in the decision as to whether this safeguard clause should apply or not.
We think there is every reason to be moderately optimistic that both countries will be able to meet the prescribed requirements by the next assessment. We will state our opinion on this in the spring of 2006.
One last point is, of course, our own readiness to enlarge. Tomorrow and the day after, the EU’s post-2006 multi-annual budget will be discussed in the European Council, something that has already been discussed at length this morning. I would like to stress once again that we share the responsibility of making Romania’s and Bulgaria’s accessions successful, and I would therefore urge the Heads of Government to consider this enlargement as one of their guiding principles in their decision-making, particularly in both debates tomorrow.
– Mr President, ladies and gentlemen, two months after the last Commission and Council report on Romania’s level of preparation for accession to the European Union, we are once again examining the progress made.
We can agree on the fact that progress has been made, but it is undeniable that other conditions laid down in the accession treaty also have to be met, if accession is to be achieved in January 2007. As the Moscovici report shows, today these areas still require a great deal of work.
That is the case, for instance, with freedom of expression, justice, the fight against corruption, antidiscrimination measures, child protection and the protection of people with mental health problems, the excessive use of force by the police authorities, industrial and domestic waste management, food safety and environmental protection, as well as the implementation of legislation on the return of properties. That is not to mention – and here I absolutely underline what a fellow Member has already said – the international adoptions problem, to which no solution has been found even under the new law. This law does not apply retroactively, but it has effectively blocked even those families who had already started adoption proceedings when the moratorium came into force.
Mr President, this is a question of human rights. Denying a child a family, after the child has already hugged and come to know and love his or her potential adoptive parents, can in no way be justified; the child’s interests must remain paramount in all circumstances.
For that reason we called for an analysis of all the issues and all the situations by the committee that has been set up. Nevertheless, we have not received any response to date.
We also tabled an amendment in committee with Mr Podestà, which was subsequently taken up. Further amendments have been tabled today by the Group of the Greens/European Free Alliance and the Socialist Group in the European Parliament. As the Group of the Alliance of Liberals and Democrats for Europe we shall support them, because we want the situation to be duly acknowledged by the Romanian authorities and a solution to be found to it.
I therefore believe that the observers, who have been here in Parliament since 26 September, can very usefully help their government to fulfil the commitments it has made, including by exchanging experiences with colleagues from other countries.
Mr President, the Verts/ALE Group has tabled an amendment to paragraph 19 of the Bulgaria report. Although the rapporteur welcomes practical measures taken to improve integration, key reforms to combat discrimination are still at the early stages. Our amendment stresses that fact.
In other fields the situation is worsening. The trafficking of children has doubled. The good news is that 86 Bulgarian institutions recently started legal proceedings against Mr Siderov, leader of the neo-Nazi party Ataka. He will be brought to court for his hate speeches against Roma, Jews and Turks. This initiative deserves our support.
However, if MEPs are not cautious in expressing themselves, they run the risk of being exploited by parties like Ataka. Mr Van Orden’s frequent use of the word ‘adapt’ made the rapporteur popular in Ataka circles. I am going to show you the Ataka newspaper with a picture of Mr Van Orden and an article inside. I think this is a sad day for Parliament.
– As of 1 January 2007, Bulgaria and Romania will be EU Member States. Some of the conditions laid down in the Treaty of Accession work to the advantage of these countries, whereas others are nothing short of discriminatory from the point of view of the first pillar. After all, those of us from the new Member States have ample first-hand experience of such discrimination, an example of which is the establishment of the free movement of persons as an ideal from which the accession arrangements are far removed.
I am somewhat alarmed by the US administration’s efforts to establish or take control of military bases in the Balkans, and by the relentless pressure to exempt US citizens from the jurisdiction of the Hague-based International Criminal Court. The end result of negotiations on this matter should in fact be that the common interests of the EU Member States, including the new Member States, are given clear priority. The reports pass over this issue. Conversely, I believe that it is high time that negotiations were opened on energy security. It is particularly important that such security be guaranteed in terms of electricity supply to the region that may be affected by the decommissioning of several blocks of the Kozloduj power plant, as mentioned by Mr Horáček.
Ladies and gentlemen, I would call on you once again to help ensure that the new Member States’ accession to the European Union proceeds smoothly. We should not allow these countries to endure continued hardship after 1 January 2007, confronted as they are by massive problems, caused by the pressure to privatise that has been exerted unscrupulously by external influences. We should not forget that we are setting a precedent for negotiations with other Balkan states, and they should receive an appropriate welcome into the EU.
Mr President, the Bulgarian customs officers still have a bad reputation for fleecing travellers. In fact, travellers have now started to anticipate the officers’ behaviour, and so it is that, according to an official report by the Dutch Government published just one and a half weeks ago, many people crossing the Bulgarian border have a small amount of money tucked away in their passports that is intended for the Bulgarian customs officers. According to one person in the know, it would certainly help if the Bulgarian media were to film the corrupt practices that go on at the border. This may well be a piece of advice that the Commissioner will want to pass on to his Bulgarian opposite number.
The fact is that the Romanian authorities set just as much store by the fight against corruption. What the Netherlands does regard as worrying, though, is the area of conflict that appears to exist between the wish to give the fight against corruption a public airing, both in terms of the EU and the population, and the detachment that simply needs to be displayed in court cases. Does the Commissioner share this conclusion on the part of a Member States and if so, what concrete action is he considering taking with regard to the Romanian authorities? After all, in this debate, we have discussed the fight against corruption and the reinforcement of the judiciary, although surely that creates an area of conflict? The Commissioner knows this very well, given his Romanian expertise. In short, the nascent Romanian judicial system should not be sacrificed on the altar of EU integration, for then we will miss the boat.
By way of conclusion, I should like to add a brief observation on the protection of intellectual property. This is something for which we usually call China to account. Mr Moscovici, in his report, is right to press Bucharest for this as well, for the Romanian shops are well-known for being stacked with counterfeit goods. In a word, Bucharest has been asked to take action.
Mr President, I believe Romania remains on track for accession by 1 January 2007. However, the new government must continue reforming the judiciary, upholding media freedom, enabling property restitution, protecting minorities and children and fighting organised crime. Particular attention must also be paid to the reform of public administration and the fight against corruption, including delivery on the promise of indictments of high-level officials alleged to have committed serious offences.
The situation of disabled and mentally ill people is also of concern. Romania’s control of its borders and collection of customs dues – with the settlement of the Snake Island dispute in the Black Sea – is important, as is improving food hygiene, environmental pollution and intellectual property protection. However, Romania’s recent handling of the avian flu outbreak was excellent. Romania continues to comply with the criterion of being a functioning market economy, but there are still concerns on state aid and bankruptcy laws.
Lastly, I want to raise the tragic issue of international adoptions, which affects hopeful parents from the European Union, the United States and Israel. I urge the Romanian Government to consider concluding these adoptions, in particular the 1 100 pipeline cases of orphans and abandoned children for whom caring foreign families had registered adoption petitions prior to the January 2005 ban. That ban was largely brought about at the request of the European Union, eager to clean up a previously chaotic and sometimes corrupt system. The UN Convention on the Child does not forbid international adoption. It simply makes it the last permanent solution. The Romanian Government should seriously reconsider the heartless position it is currently maintaining.
Mr President, I first visited Romania for a skiing trip during the Christmas/New Year period in 1989. The Romanian flags being waved then had holes where the symbol was cut out in the middle. Sixteen years on, we have Mr Moscovici’s report which shows quite amazing achievements and huge progress.
I speak now as one who has been a Member of the EU-Romania Joint Parliamentary Committee since 1994 and who has visited many times, seeing the significant advances, particularly in the fields of freedom of expression, justice, minorities and children. What we are talking about is reuniting the people of Europe. People who share a common culture, a common heritage, a common history and who have great linguistic links. Romania is European in every sense; its mere name gives that away. I look forward to the day when Romanian colleagues are in this Chamber as elected Members of this European Parliament.
Mr President, the preparations of both Bulgaria and Romania for EU membership seem to be proceeding as expected. Both countries have encountered problems, which can nevertheless be overcome. It needs to be stressed that the accession of either country must be assessed on the basis of its own achievements. Hopefully both countries can join the Union at the start of 2007.
The Union is both politically and institutionally prepared to accept Bulgaria and Romania as its members. With regard to future enlargement, however, the situation is unclear. This is also evident from the fact that the Committee on Foreign Affairs has not reached consensus on the report on enlargement strategy.
Future enlargement and the reworking of the Treaties should be examined together. Many are endeavouring to restrict future enlargement and believe that a Constitution which has been rejected in a national referendum should be put swiftly into effect. This strategy is associated with debates on the Union’s ability to accept more members and alternatives to full membership. This is not a realistic path to follow: it will lead to a dead end.
The future has to be built on two fundamental facts. Firstly, it is obvious that the Union will continue to expand vigorously, and, secondly, the Constitution has been rejected once and for all. It would therefore be wise to start drafting a new Treaty more suited to an expanding Union and one that will have the approval of the citizens of the Member States. The expanding Union may not be very close-knit, so we need more arrangements for closer cooperation. As it expands, the Union thus needs to be internally differentiated.
Mr President, ladies and gentlemen, today, I should like to counsel meticulousness and appeal to you all to take our own criteria and procedures seriously.
This remark is addressed particularly to Members who already know that Romania will not make it next year. They thought, or think, that Europe has, in the past, taken hasty decisions where enlargements are concerned and now believe that we should be somewhat stricter and that whatever Romania does, it will never be good enough.
It is also addressed to those Members who already know that Romania will succeed anyway, irrespective of the fact whether it will meet the conditions prescribed. There is every reason for Parliament to remain critical to the last moment, particularly in the areas that are so sensitive and difficult as the reform of the judiciary and the fight against corruption. These form the biggest problems not only in Romania, but in all candidate countries.
The questions that were asked six months ago are still crucial: is it, with the help of its very determined Justice Minister, managing to carry out the reform of the judiciary? Will new people with new insights fill important positions? Is it really possible to fight corruption at the highest level? Those are questions to which we do not have to find the answers right now. What matters now is for us to be focused, clear and unambiguous, to make it clear what we think should happen in Romania, and Judgment Day is set to fall in May 2006.
Mr President, these reports state the wish of the majority in this Parliament to see Bulgaria and Romania join the European Union by 1 January 2007. However, these reports contain many instances detailing their total unsuitability to join according to the EU’s own membership criteria.
These reports highlight their levels of corruption, the proliferation of organised crime, and the need for the reform of their legal and economic systems among many other things. It is unlikely that these countries will be able to transform themselves into the paragons of virtue they are supposed to be before they can join in one year’s time.
But we all know that sadly it does not matter what state they are in. It does not matter what their levels of corruption and organised crime are. They are going to be welcomed in anyway. Their membership is part of the grand plan for the creation of a United States of Europe, and all other factors are subordinate to that ambition.
In spite of all the accusations voiced in the Romanian press and in many press briefings, I am not against the accession of Romania, I am not speaking out against the interests of Romania. But – with deep respect for the population of Romania – I know that accession must be successful for each Romanian citizen. This is their only chance to avoid missing the vitally important modernisation. And the European Union constitutes a chance today, perhaps the very last chance for the population of Romania. However, I believe that this chance must also be provided to the Hungarian community in Romania, who have already had their fair share of political window-dressing, but what they actually see is that only a few of the essential issues have been solved.
Please allow me to give an example. When the Committee on Foreign Affairs of the European Parliament votes that the situation of this community should be settled on the basis of European principles such as self-governance and subsidiarity, the Romanian Prime Minister asks the Liberal Group in Brussels to remove the principle of self-governance from the text and replace it with ‘cultural autonomy’. In the meantime, in the background, the two large government coalition parties – Liberal and Democratic – agreed in Bucharest on Monday to remove the essence of cultural autonomy from the draft Minority Act, robbing the minority community of all forms of self-governance.
They would remove from the rather unstable draft Minority Act the very essence for which it is being created, allowing no opportunity for dialogue. This constitutes further evidence of the Romanian political window-dressing. They say one thing to Europe, and do something else at home. Could it be that they use the same political window-dressing in other areas, as well? Regarding the issues of the Roma people, environmental protection, property restitution, corruption? Please support me in ensuring that we adhere to our basic European principles, to our April resolution – and let us not amend paragraph 26 of the Moscovici report. The report that we had voted for is good as it is, and Mr Moscovici deserves to be commended for it. If we do not demand that these basic principles be implemented, no one else will do it in our place.
– Mr President, it is a fact that Romania and Bulgaria have made significant progress in incorporating and applying the , thanks to consistent support in the enlargement strategy on the part of the European Union.
We welcome all these changes and reforms in the political, economic and social sectors. Today both countries, Bulgaria and Romania, are at a critical stage and there are some real serious deficits. The question of environmental protection, the question of external border controls, the question of the fight against organised crime, the safety of nuclear energy and food safety are questions which also worry and interest European citizens.
At a time when there is a crisis as regards the legitimacy of the enlargement strategy, the European Union must, for its part, remain constant in its decisions on the two countries, decisions which must not allow discounts in principle. That would be a mistake for both countries and for the European Union.
For its part, the European Commission must help within the framework of the pre-accession strategy and within the framework of the programmes which exist for the transfer of Community know-how.
Finally, I should like to comment on two individual demands which particularly concern and worry European citizens: the first is the question of Bulgaria's obligation to respect the provisions and arrangements of the accession act on the safety of the Kozloduy nuclear power station and the second, for Romania, is the major humanitarian problem which has been generated with child adoption. I believe and trust that the Romanian authorities, with respect for international law and with respect for Romanian law, will resolve this humanitarian problem, which is worrying adoptive parents in Europe.
Mr President, it is good that the ground rules for the accession process should be clear and, in my view, they are indeed so. There is no doubt whatsoever that both Romania and Bulgaria understand what is required of them. During my visits to these two countries and my conversations with the people there, I have seen this for myself. Everyone in Romania and Bulgaria knows that we are concerned about the remaining areas in which improvements are required. Everyone knows perfectly well that we are watching them and monitoring every stage of development. However, no one with whom I have spoken, from government representatives to people on the café terraces, are as strongly convinced that we really want to see them join as early as 2007, despite our saying that we do and despite our saying so in our resolutions and reports. Why is this the case?
Obviously, we are sending extremely clear signals about the negative things – problems, difficulties and requirements – but less clear signals of encouragement and appreciation and, above all, of the sincerity with which we shall welcome them. What I mean is that it is good that we should carefully monitor the reforms that are implemented and the ways in which both Romania and Bulgaria fulfil the requirements for membership. Given the repeated references in this Chamber to protection clauses, postponement of the accession, absorption ability and the debate on the EU’s external borders, I am afraid that the signal we are sending not only to Romania and Bulgaria but to the whole region is that Europe has been transformed into a colder place that is more closed in on itself.
That is not the Europe I know. It is not the Europe I fight and work for and defend. I believe that all the reforms recently implemented by Romania and Bulgaria are testament to these countries’ efforts and to the fact that they give high priority to their membership. Romania’s and Bulgaria’s accession to the EU will be a strong catalyst and a factor that will increase security throughout the region. I am convinced that, with our help, these countries can successfully accede to EU membership no later than in January 2007. I am also convinced that this is not possible without our help and support and without a positive perspective.
I too should like to take this opportunity to call on the Bulgarian and Romanian authorities to step up the pace of their work and to speed up their preparations for joining the European Union. Examples of areas where efforts need to be intensified include the functioning of the judiciary, the fight against corruption and the integration of minorities, including the Roma minority. A very accurate account of these weak points is given in the Van Orden and Moscovici reports. To my mind, compliance with these requirements and with the others that have already been mentioned today is of crucial importance, and there are two reasons why this is the case.
Firstly, these requirements must be met in order to make it possible for Bulgaria and Romania to become full members of the EU as of 1 January 2007. Secondly, and in my opinion equally importantly, they must be met so that both countries can continue to set a positive example to their neighbours, such as Macedonia or Serbia and Montenegro. Both Bulgaria and Romania played a very positive role during the 1990s when war was raging in the Balkans, and acted as a stabilising force. It is my firm belief that the two countries will continue to play such a role, and that they will set an example not only to their Balkan neighbours, but also to certain small-time politicians, most of whom hail from the old Member States, who are starting to lose heart and to cast doubt upon the very purpose of European enlargement.
– Mr President, Mr President-in-Office of the Council, Commissioner, I too agree with everyone in this Chamber who has stressed that, only with the accession of Bulgaria and Romania on 1 January 2007 will the fifth enlargement be complete. It is important that we remember this.
Throughout the accession procedure, both Bulgaria and Romania have achieved a great many things. There are without doubt still a number of matters outstanding, but the fact that they have achieved this much illustrates the political will of both countries to honour the commitments which they made towards the European Union, so that they can become full and active members of the European family.
As far as Bulgaria is concerned, I have two comments to make: the first comment concerns the Kozloduy nuclear power station. I believe that Bulgaria should honour the commitment it made when it signed the Accession Treaty and close units 3 and 4. At the same time, however, I consider that Bulgaria needs help in filling the energy vacuum which will be created, help like that which is to be given to Slovakia, according to my sources, so that it can honour its commitments relating to nuclear energy.
My second comment concerns the strategic position of Bulgaria on the external borders of the European Union. I believe that it is very important, precisely because with Bulgaria we shall have new borders, for controls to be coordinated, in order to prevent and combat organised crime.
Finally, as far as Romania is concerned, I too believe that the very important question of adoptions must be addressed in its correct dimension.
Mr President, the enlargement has been of great benefit to the European Union, including its old countries, and we must turn away from the populists who claim otherwise. I am convinced that Romania and Bulgaria will also enrich the EU. Their accession will not only benefit them, but will also add something to the EU. When I say this, it does not mean that we must not be strict where the EU’s criteria and values are concerned.
The simple fact of the matter is that much remains to be done in that area. According to last month’s Transparency International list, Bulgaria is ranked Number 55 and Romania Number 85 on the list of corrupt countries, which puts them alongside such countries as Mongolia and the Dominican Republic. What is particularly cause for concern is the fact that corruption even pervades the highest echelons.
Another area for improvement is border control and all the related activities, as well as the rights of minorities.
Bulgaria and Romania have done a great deal, but much is yet to be done before the criteria are really met. This House was forced to decide really early on, 20 months prior to accession, but we will not take the actual decision on the question when those countries can join until we have received the last piece of information, namely in April, although it is more likely to be May, of next year. I think we should be fair in this, that we need to let the facts speak for themselves, that we need to ratchet up the pressure now and that Romania and Bulgaria should now pull out all the stops in order to make actual progress in the area of corruption.
It would be tremendously symbolic if we were to see representative senior officials and former political figures brought to court on account of their corruption. That would be a wonderful symbol. Our verdict will depend on this: fair but objective and also faithful to our values.
Knowing the Commissioner, I trust that he will also operate along those lines, that, if the outcome is good enough, the countries in question can join in 2007, but that, if there is a shortcoming, the Commission will suggest postponing their accession by one year.
It is good to maintain the criteria in order to retain the support for enlargement. It also benefits the EU’s credibility and, last but not least, it is a very good thing for the people of Romania and Bulgaria who deserve our level of freedom and democracy.
The government of Romania is systematically working on meeting the requirements raised by the European Union and the European Parliament. However, there are still a great number of issues to be tackled in numerous areas. The tabled motion for resolution addresses deficiencies critically but fairly. I would like to call attention to the importance of the following amendment proposals, accepted by the Committee on Foreign Affairs.
The situation of the draft Minority Act included in the programme of the Romanian Government is uncertain. The delaying tactics of the Romanian governing parties is unacceptable, and this is why it is necessary to issue a strict warning to Bucharest. A further important issue is the provision of mother-tongue university education for ethnic minority citizens, particularly in view of the fact that the situation of the more than 1.5 million indigenous Hungarians, of the Hungarian community, is not satisfactory in this respect. I emphasise that the unquestionable means of protecting minorities and ensuring their legal certainty is the actual implementation of the principle of subsidiarity and self-government, including the establishment of certain types of autonomy.
Ladies and gentlemen, let us not amend paragraph 26! The draft report mentions property restitution, but the issue of church property restitution has not been settled yet. Romania needs reforms and many new laws in the area of environmental protection. Once more, I would like to point out critically the exploitation plan of the gold mine at Rosia Montana, which must be solved taking into account the opinion of the competent civil organisations and affected countries, such as Slovakia and Hungary. Finally, it is very important to express firmly the possibility of enforcing the safeguard clause.
Compliance with the requirements listed means the implementation of the Copenhagen criteria. Like all candidate states so far, Romania can only obtain the licence needed for accession on the basis of actual results.
Mr President, I am very glad to participate in this debate, mainly to give a voice to the many children, young adults with handicaps and those living in inappropriate state institutions in Romania, which I visited recently.
However, before I do that, let me just say a few words about the EU budget talks that are ongoing for 2007 onwards. The British Presidency proposal does not make adequate provision for the enlargement of Romania and Bulgaria and we can only hope that the talks will change that situation. Whatever emerges, there is a duty on the EU to continue to press for reform in Romania’s state residential institutions. This is detailed in the monitoring report of the Enlargement Commission.
It is no coincidence that practically the only area that has experienced substantial reforms is that of child protection, to some extent due to the interest taken in this by the European Parliament. The adult handicapped sector has plans for reform but there are no substantial initiatives as yet, again reflecting the recent interest we have taken in this in the EU.
As for the mental health sector, where some of the worst conditions can be found, there are no substantive plans for reform and this area has been largely ignored by the European Union. We need to address it.
I would like to mention, as some of my colleagues have, the issue of the ‘pipeline children’, the inter-country adoptions. I share the concerns of colleagues. We need to get clarification from the Romanian authorities about these children. They need to give us assurances that it is in the best interests of the children to stay in Romania and indeed we need to know that they are in appropriate homes as we speak.
I understand the anxieties of the adoptive parents, but I also appreciate the reasons behind the ban on inter-country adoptions. However, what is most important is that the needs of the children are placed above all else. In some cases, this may mean allowing the adoptions to proceed. Human rights lobbyists I have spoken to contend that much of the reforms in Romania are of the ‘smoke and mirrors’ variety and that the theory does not always translate into real progress on the ground.
I hope that is not the case and I applaud Romania where it has made improvements, but much remains to be done. Too many people still live in unacceptable conditions in Romania’s institutions. We represent their best hope.
– Mr President, ladies and gentlemen, I am speaking in place of Mr Podestà, the Chairman of the Delegation to the EU-Romania Joint Parliamentary Committee, and therefore my speech will deal particularly with the situation in that country.
We agree with the basic points illustrated in the Moscovici report. The considerable progress made by Romania is also clear from the progress report put forward by Commissioner Rehn in the last part-session. On 22 and 23 November this year, the EU-Romania joint delegation met to discuss this candidate country’s actual current stage of advancement. The meeting was also attended by Vice-President Frattini, Commissioner Rehn, the Romanian observers to the European Parliament and the Romanian Government representative.
Following all these reports, which bear witness to the efforts made by Romania, we reaffirm the need for that country to sustain its commitment in order to be able to join us on 1 January 2007. Notable and undeniable improvements have been achieved in the areas of freedom, communications, the media, education, and human rights for the country’s ethnic minorities, without forgetting the significant results achieved in the economic field.
The situation of the Romanian market today is no different from that in which Spain, Portugal, Greece and the 10 countries of the fifth enlargement round found themselves 12 months before their accession.
While acknowledging that there are still important areas for improvement, such as justice, the fight against high-level corruption and the return of confiscated properties to others, in early December the Romanian Government launched an action plan setting irrevocable deadlines in order to meet the conditions agreed with the European Union. Work had started on the monitoring systems and the reorganisation of the institutions responsible for those areas back in April 2005, and now they need to be given the time they require for their activities effectively to come on stream.
A serious problem that remains unresolved, however, is that of the children who have already made contact with their potential new families, because of the new legislation that prohibits international adoptions. In that respect, we shall maintain Amendment 38 to paragraph 14 of the Moscovici report, in the hope that the Romanian Government will adopt immediate decisions to resolve this issue.
In any case, I should like to give our Romanian and Bulgarian colleagues my best wishes and hope that from 1 January 2007 they can be sitting on a par with us here in Parliament.
. Mr President, I welcome the informed and thought provoking-debate that has taken place this afternoon on this important issue for the European Union. The interventions we have heard have reinforced the importance of enlargement in my mind and underlined the benefits it brings to candidate countries and indeed the wider Member States.
As in our previous debate, honourable Members’ points and questions went to the heart of the issue and raised some interesting issues for us to consider about Romania and Bulgaria’s accession processes and the wider policy of enlargement.
Given the constraints of time, I shall limit my concluding remarks to a few of the points that were addressed directly by honourable Members.
Mr Tannock and Mr Belder mentioned the issue of corruption and, in particular, concern in relation to border guards and the security thereof. Both countries certainly face major challenges in tackling corruption, and Bulgaria, in particular, must step up the fight against organised crime. The new governments have demonstrated a real commitment to tackle these problems and we have seen some progress, but there is still a long way to go. It is right to acknowledge that before this House today.
In Romania examples of progress include: a new head of the anti-corruption department in the General Prosecutor’s office; 11 new senior prosecutors removed for ineffectiveness; and 22 cases of corruption by former and current senators and deputies now under way. In relation to the further work that Romania has undertaken, border police and customs have dismissed large numbers of senior border and customs officers at several posts for ineffectiveness and corruption. But let us be very clear: there is considerable and important progress that needs to be made on these important points.
Mr Beglitis and Mr Tannock also mentioned the issue international adoption, a point that was then touched upon by Ms McGuinness in a later contribution to the debate. Corruption in international adoption has been clearly a problem. Recent measures have been introduced to protect the interests of the child, as we have heard from a number of speakers, to improve domestic child protection and family facilities and to reduce the numbers of institutionalised children, in line with the United Nations Convention on the Rights of the Child and European Union norms.
In relation to the specific question as to why the Romanian Government is blocking pre-arranged adoptions, for example to the United States, a number of the so-called pipeline cases, which have been mentioned in the course of contributions to this debate, relate to requests made during the period of the 2001 to 2004 moratorium on international adoption. The Romanian authorities set up a group of experts in June 2005, who are working through the files of the children concerned, to analyse each specific case and to look for solutions within the context of the legislation currently in force.
Ms McGuinness, Ms Sbarbati and Ms de Groen-Kouwenhoven also mentioned children in the wider sense and asked what is being done in relation to the treatment of children in both of these countries. We are certainly concerned about the plight of institutionalised children whose living conditions are generally inadequate in both of these countries. More work is needed to improve conditions, but we are encouraged by both governments’ recent actions. For example, in the case of Bulgaria, the government has established six regional offices of the State Agency for Child Protection since early 2005 to take forward improvements. It has started to implement a new action plan to close old state care homes.
In the case of Romania, the government is working hard to take children out of care homes and move them in with foster parents or relatives. It has closed almost all of the 85 large, old-style institutions for children and replaced them with modern child protection alternatives. Since 2000, it has reduced the number of children in care homes from 37 000 down to the present figure of 32 000.
Mr Piotrowski suggested – on a different matter entirely, but one that it is apposite to respond to, not least given the timing of this debate – that the Presidency’s proposals on the financial perspective for 2007 to 2013 could not accommodate Romania and Bulgaria and failed to meet the criteria for solidarity. I do not accept either charge.
On Romania and Bulgaria, our proposals fully respect their allocations under the accession agreements and provide for a historic shift of spending towards the new Member States and accession states and offer them greater flexibility as to how to distribute those European Union funds to the greatest possible effect. That historic shift in funding, which includes significant cuts in receipts for the United Kingdom, shows why our proposals are all about solidarity, which featured prominently in his remarks.
There is no virtue in repeating the word ‘solidarity’, while avoiding the difficult challenge of finding the common ground on which both net contributors and net recipients can meet in the course of the coming hours and coming days.
In relation to both Bulgaria and Romania, I would recognise that significant progress towards European Union accession on 1 January 2007 has been made, but more work needs to be undertaken. The Commission, under the capable leadership of Commissioner Rehn, will continue to monitor progress closely and will produce a follow-up report in April or May next year. This report will provide the basis for any decision on whether to activate the so-called ‘safeguard clause’. To avoid delay, Romania and Bulgaria must now step up the pace of reform in the critical months at the beginning of the coming year and, in particular, tackle corruption, which has featured so prominently in this debate this afternoon.
They have a short space of time in which to implement these reforms, but accession in 2007 is still achievable, as long as they fulfil those important, outstanding commitments.
. Mr President, ladies and gentlemen, first I wish to thank the Members for their objective and informative debate and their well-chosen words. It is also good that there was emphasis in the speeches on the fact that this is now about bringing to conclusion the latest, which is to say the fifth, round of enlargement. This is an addition to the historic upheaval which started with the collapse of the Berlin Wall more than 15 years ago.
My opinion is that the Commission and the European Parliament, as well as the Presidency, with reference to Mr Alexander’s important speech, should consider Bulgaria’s and Romania’s preparations for membership very much in the same way and putting emphasis on the same things. Reform of the judicial system in particular is absolutely essential. It is essential for the legal protection of the citizens of Bulgaria and Romania, it is essential from the point of view of economic dynamics and foreign investment, and it is also essential for the implementation of EU legislation in these countries.
We have a responsibility for ensuring that we assess fairly and objectively whether these countries are ready in this respect to accede to the Union in 2007. The same also applies to administrative reform, and especially the fight against corruption and criminality, and the elimination of problems in the area of agriculture and food safety.
The coming months will be decisive for both countries. Both have a chance to join in 2007, but only if both do all they can to meet the requirements and take the challenge absolutely seriously. I trust that there is nothing unclear about this, but, to be quite sure, I will repeat my message. What is crucial now is not any charm offensive in the capitals of the EU countries, but purposeful, practical action to carry through reforms in the legal system and in administration, and very determined action to combat corruption and crime.
Come spring, I would not like to find myself in a situation where, on behalf of the Commission, I have to propose recourse to the safeguard clauses, but it needs to be said that they have not been entered in the accession treaties for fun. This chance should be taken seriously in Bulgaria and Romania, and every endeavour should be made to achieve eligibility for membership, so that both countries can join in January 2007. We will be completely objective in our assessment of how prepared these countries are in the light of hard facts.
The Commission will support the reforms in Bulgaria and Romania, follow developments and in due course present Parliament and the Council with an assessment of this progress. It needs to be emphasised that we will need regular dialogue, as Chairman of the Committee on Foreign Affairs Elmar Brok, as well as others, said. I would suggest that we return to the matter during the spring, when we will have a more accurate idea of how Bulgaria and Romania have progressed in their efforts to achieve eligibility for membership at the beginning of 2007.
The debate is closed.
The vote will take place on Thursday.
I would like to draw your attention within the framework of the Moscovici Report on the importance of safeguarding the rights of the Hungarian minority, the largest minority in Romania. More specifically, I would like to draw your attention on paragraph 26 of the Report.
I understand that attempts have been made in order to erase from this paragraph the references to the principles of subsidiarity and self governance. My opinion is that these principles are fundamental principles of the European Union and therefore should not be erased.
Many promises were made by the Romanian political leadership for the safeguard of the rights of the Hungarian minority. It is about time now that Romania shows real political will to concretely implement these promises. The question is: if there is no problem with Hungarian minority's rights why would the Romanian leadership want to erase parts of paragraph 26?
I strongly believe that it is the political responsibility of the European Parliament to ensure that all aspects including minorities' protection are appropriately dealt with while addressing Romania's readiness to access the European Union. In my opinion, minority issues are indeed at least as important as economic issues.
In spring 2006, the European Commission will submit to the Council its Final Opinion on the accession of Bulgaria and Romania in January 2007. The accession of these countries depends on their ability to meet the commitments made in the accession treaty. If they cannot, the safeguard clauses delaying accession to 2008 could be invoked.
Although the reports relating to the readiness of Romania and Bulgaria stress how much progress has been made, particularly in terms of the market economy, it is clear that the pace of reform needs to be increased, particularly in Romania, in order to strengthen the administrative and legal system, fight corruption, integrate the Roma and improve border controls. Worrying delays have also been observed in implementing the in the areas of agriculture, public contracts and the environment.
This enlargement faces the European Union with a twofold challenge: we must not disappoint the Bulgarian and Romanian citizens who have great hopes for this accession; but at the same time we need to explain to our citizens, at a time when the European Union is going through a major political and budgetary crisis, the good reasons for this enlargement, which is opposed by the large majority of public opinion.
A delegation from Austria, headed by Vice-Chancellor Gorbach, has arrived in the Chamber. It will take part in political meetings ahead of the Austrian Presidency, which is due to begin on 1 January 2006.
The next item is Question Time (B6-0343/2005).
We will take the following questions to the Council.
We will not be taking Questions Nos 2 to 8, as they deal with a matter that has already been on this afternoon’s order of business.
Addressing the European Parliament on 26 October, in preparation for the next informal European Council, the Council President remarked, ‘On the Working Time Directive, I hope that we can reach agreement under the UK Presidency’. What exactly has the UK Presidency done to achieve this objective and what progress has been made?
. I can assure the honourable Member that we are endeavouring to reach an agreement on the amended proposal for a directive amending the Working Time Directive. In-depth discussions, both bilaterally and in the Council working groups, have enabled progress to be made on some key issues. Discussions at the Employment Council only last week were very positive. We made significant progress towards identifying the possible elements for an agreement. Regrettably, however, due to differences in labour market situations across the Member States, as well as the complexity of new provisions, it was not possible to reach overall agreement at this stage.
It is obviously vital that any solution strikes the right balance between the objectives of health and safety protection for workers, and the protection and promotion of Europe’s competitiveness in the context of globalisation.
President-in-Office, thank you for that reply. I understand that, as you said, no agreement was reached. It is becoming very clear that a lot of Member States that are trying to get rid of the individual opt-out – which you are working to retain, as I am – are trying to get around the use of the opt-out, either by using autonomous workers as a way of opting out or by making sure that there are multiple contracts, i.e. two or three contracts for one employee, which makes the whole idea of the Working Time Directive seem ludicrous.
I should be grateful if you could say whether the Socialist Group of MEPs, including the Labour MEPs, might support us now on the retention of the individual opt-out?
. I am sure that honourable Members as experienced as Mrs Lynne recognise that it is not my responsibility to answer on this occasion on behalf of individual Members of this Parliament or of any group within this Parliament. My responsibility instead is to answer on behalf of the Presidency. However, I can assure her that she is correct in her analysis, in recognising that one of the main outstanding issues is how to apply the directive: per contract or per worker.
This confusion has arisen out of the discovery that, as she suggested, some Member States were applying the limits in the Working Time Directive per contract, thereby allowing people to work much longer than 48 hours per week by having more than one contract. We now need to consider further how to resolve this and seek to build on the significant progress that was made in the course of our Presidency, including last Thursday.
Minister, I do not understand the British Presidency’s concern about multiple contracts. It would be all very well if you were against the opt-out but, with a directive with an opt-out as you advocate, it is irrelevant whether the contract or the worker is seen, because everybody will be able to do more than 48 hours.
I believe that this is a tactical manoeuvre; a manoeuvre that has divided the Council, which is wasting time and which is not going to bring us any closer to a final solution.
You should read this Parliament’s resolutions more carefully. Parliament has found a way that is flexible and secure.
Please do not invent new issues and get down to the job of resolving the important problems.
. With the greatest of respect, it is not the British Presidency that has been inventing responses to the working time directive. Let me assure the honourable Member that we remain committed to securing a European solution that respects national labour practices whilst providing appropriate levels of worker protection and promoting European competitiveness in line with Europe’s jobs and growth objectives.
I should like to congratulate the Presidency and indeed those other countries within the Council that recognise the importance of retaining the opt-out. I know this is a difficult dossier which all of us would like to see resolved some way or another.
Although the ‘double deal’ of the opt-out is potentially on the table, and taking into account the issue of on-call time, given that it is clearly impossible to do the double deal, is it not at least still sensible for you and/or the Austrian Presidency to try and clear up the issue of on-call time in isolation?
. In response, I am grateful to the honourable Member for having rushed to the Chamber to ask the question. Let me seek to assure him that we came very close to being able to find that agreement which secured the objectives that I described last week. That is what gives me cautious optimism that we will, in time, be able to find a way forward in relation to the question that he put to me.
Our proposals, tabled for that discussion last week, marked a serious attempt to meet practical objections on the opt-out and reflected extensive consultation with Member States. No doubt there will now be further opportunities for discussions within the Council to see whether we can finally reach the consensus that has so far eluded us.
In view of the oil crisis and high road transport costs, what specific short- or long-term measures does the Council intend to take to promote the development of electric-powered rail transport, particularly in the outlying areas of Europe?
. I hope I do not disappoint the honourable Member, who has now joined us in the Chamber, with the answer that I can offer, but the Council has received no proposals from the Commission on this subject and it therefore has not addressed the issue.
– Madam President, I thank the Minister for his reply, but I should like to ask if any such measures will be included in future planning for development, job creation or mobility, which we are celebrating in 2006. Preparations should have been made in 2005.
. I fear I must simply reiterate the point that I made in my earlier answer that no proposals have been received by the Council from the Commission in relation to this matter. I would respectfully suggest that, if this is a matter which she feels is more appropriately directed towards the Presidency rather than the Commission, it might be a matter she would wish to raise with our successors, the Austrian Presidency.
As the author of the question is not present, Question No 10 lapses.
What is the Council's view of the situation in Macedonia and what are the next steps in the pre-accession process for this country?
. On 9 November, the Commission presented its opinion on the Former Yugoslav Republic of Macedonia and its application for European Union membership, and recommended that it be granted candidate country status.
The European Council next week is likely to assess the opinion with a view to establishing the European Union’s position. The Commission’s opinion notes the important progress achieved by FYROM. Less than five years ago, the stability of FYROM was threatened by an internal conflict. Fortunately, the country is today engaged in a constructive drive for European Union membership.
The Commission’s opinion notes that FYROM is now a functioning democracy, with stable institutions generally guaranteeing the rule of law. Important steps have been taken towards establishing a functioning market economy, and FYROM is likely to be able to take on most of the obligations of membership in the medium term, provided that considerable efforts are made in its alignment with the .
Although important progress has been made, it is clear that there are many areas where more and harder work is now needed: the effective implementation of the Ohrid Framework Agreement must continue, public administration and institutions should be strengthened, the rule of law has to improve, including through a determined fight against crime and corruption, and the economy needs to develop.
The Council’s recommendation to the Former Yugoslav Republic of Macedonia at this stage is to stay focused on reforms and to implement fully all the measures identified in the new European partnership.
Madam President, Mr President-in-Office, I would like to ask you, by way of a supplementary question, what the European Union is doing in practical terms to address the youth unemployment and the sense of hopelessness among young people in Macedonia, and whether it is envisaged that the country will actually receive more substantial economic aid, since the very vague prospect of accession to the EU will do the country no good. Apart from that, what is the situation as regards the mobility of young people, specifically their opportunities for study and training in the European Union?
. In the course of our Presidency, I myself have had the opportunity to travel to the Former Yugoslav Republic of Macedonia and meet directly with the Deputy Prime Minister of that country. That meeting afforded me the opportunity to discuss with her the very ambitious plans she had for continued economic reform. I believe that the kind of economic reforms of which I spoke in my initial answer is the surest foundation on which to tackle the kind of youth unemployment of which the honourable Member speaks.
In relation to the specific financial contribution that the European Union is making to that country for the year 2005, the European Union will provide EUR 34.5 million intended to support its European integration reform agenda, as well as an additional EUR 2.8 million for cross-border cooperation. Between 1992 and 2004 the European Union committed some EUR 736 million to the country.
Question No 12 has been withdrawn by its author and will therefore not be taken.
The Council has indicated that it would like to see the public sector play an exemplary role in energy end-use efficiency. Does the Council agree that the monthly movement of the European Parliament between Brussels and Strasbourg is an example of energy being used inefficiently by the public sector, and what steps does the Council propose to take to redress this situation, given that the Council alone has the power to decide where Parliament shall sit?
. As the honourable Member will be aware, Article 289 of the EC Treaty provides that the seat of the institutions of the Community shall be determined by common accord of the governments of the Member States. In accordance with the Protocol (8) annexed to the EC Treaty, and I quote directly from it: ‘The European Parliament shall have its seat in Strasbourg where the twelve periods of monthly plenary sessions, including the budget session, shall be held’.
The Council has not discussed the question of energy efficiency and the monthly movement of the European Parliament between Brussels and Strasbourg.
Is this key issue not a sort of litmus test for the adaptability of the Union? Energy saving was not an issue in Europe 50 years ago but it is now and the Council and Parliament agree on that.
The public is entitled to some joined-up thinking. So, as you say, it is in the Treaty but it is up to Member State governments to change that. Therefore will the Council agree to include discussion on a single seat for the Parliament in the forthcoming Plan D post-Constitution debate?
. Let me reply, firstly, by saying that the spirit of the honourable Member's question suggested that the process of Treaty change could be easy or quick. I have to say that one needs only to reflect – during this period of reflection – on the fate of the draft Constitutional Treaty in the hands of the voters of France and the Netherlands to call that assertion somewhat into question.
I certainly take seriously the question of energy efficiency and there have been various steps taken by the European Union – commendably – in that regard. However, again, if this is a matter which is of concern to the honourable Member, I would suggest that, given the very heavy programme that we face in the next couple of days in relation to future financing, it might be an issue better directed towards our successors.
It is not just a matter of energy efficiency, but of financial efficiency. The EUR 300 million a year spent on bringing Parliament here for part-sessions amounts to EUR 2 billion over a financial perspective. You mentioned the need to ratify any change to this system. Seeing that the own-resources decision is likely to need national ratification, could not a few extra clauses that would save the European taxpayer an enormous amount of money be added at the same time?
. The honourable Member who raised this question is not the first colleague from the EPLP to do so. I perhaps have a clearer understanding of the potency of this issue for MEPs after taking up my responsibilities as Minister for Europe in the course of the Presidency and having seen for myself the challenges that all Members face in negotiating the journey between Brussels and Strasbourg on a monthly basis.
I have to say, respectfully, however, that, given the sentiment within Parliament this morning about the urgent and pressing need to find agreement on future financing, I am not entirely convinced that raising this issue with our colleagues from Paris, at this particular stage, would be considered the most constructive contribution the British Presidency could make to finding agreement on future financing.
Madam President, Mr President-in-Office, can you confirm that, according to the Treaties, the European Parliament has one single seat? The fact is that it is wrong to describe it as having two. That single seat is Strasbourg. We could well, without further ado, do away with the mini-plenaries in Brussels and would thereby save an enormous amount of energy, since we could, in the weeks left to us, stay at home and get the work out of the way on Fridays here in Strasbourg.
. I do not wish to intrude on what appears to be an interparliamentary debate now on the relative merits of Brussels and Strasbourg. Suffice to say, on the legal basis for the establishment of Parliament, I have nothing to add to my previous answer.
Does the Council believe that the fact that the British Welfare State is almost 30% smaller (as a percentage of GDP) than its French and German equivalents explains why, in the UN’s ‘Human Poverty Index 2004' (dealing with issues such as health, education, standard of living and social exclusion), the UK comes off worse than its continental counterparts, and why its child poverty rate is 51% greater than Germany’s and over twice that of France?
Does it believe that the development of the European social model is best served by adopting the British approach in which, since the Labour Party's entry into power in 1997, inequality has risen, while it has fallen in France, Germany and Italy?
Given that the Nordic countries, which have a high level of social protection, also rank higher than other EU Member States in the Global Competitiveness Index, does the Council believe that the Lisbon Strategy would be better served by concentrating on social protection and social cohesion?
. The Council is not in a position to comment on the ranking of the Member States in the United Nations Human Poverty Index 2004.
The Joint Council-Commission report on social protection and social inclusion provides useful information on policies for combating poverty within Member States. There is no single European social model. Although we share a common and distinctly European commitment to social justice and, indeed, solidarity, there is enormous variety in national responses to welfare and social challenges within our Union. It is right that the different models should reflect the very different traditions and practices in individual Member States.
Heads of State and Government agreed back in October in Hampton Court that, whilst the operation of their social systems was a matter for individual Member States, Europe needed economic reforms and social modernisation to safeguard its values and meet the challenges and opportunities of globalisation and demographic change. This agreement will build on the outcome of the mid-term review of the Lisbon Strategy agreed at the European Council in March, which set out a new strategic focus on jobs and on growth. The spring European Council specifically reaffirmed that strengthening social cohesion would remain a core objective of the Union and that modernising social protection and fostering social inclusion were key priorities.
I suppose, very much like motherhood and apple pie, everybody in the European Union, the Member States, all the political groupings, rhetorically at least, share a commitment to social solidarity, social justice, social cohesion. However, I would put it to the Council that, particularly in the course of this Presidency, much of the credibility around that rhetoric has been undermined.
I do not believe that there is a faith amongst people in the Member States that in fact what we rhetorically commit ourselves to we are prepared financially to commit ourselves to. Can I ask you to comment on a number of things, please: Firstly, on the issue of the budget and the financial perspectives, I am sure you have a view in terms of how this will be financed, and secondly to comment on measures such as the Services Directive ...
. I shall endeavour to answer at least the first part of the honourable Member’s question.
Firstly, if she is talking about solidarity, I recognise that is a concept that is of relevance to us, as is social justice, not simply within the borders of Member States or European Union, but far beyond the boundaries of the European Union. That is why it is a matter of immense pride to me that, in recent months, we have seen a commitment from European Development Ministers, and then a decision endorsed by European Finance Ministers, to effectively double the level of European overseas development assistance, from USD 40 billion to USD 80 billion. I make no apology, therefore, and in no way resile from the fact that every Member in this House should feel huge pride in this matter as we seek to meet our obligations towards the world’s poorest people.
In relation to the honourable Member’s specific question in relation to the Services Directive, the charge is often levelled at the British Presidency that an element hostile to the founding principles of the European Union is present in Britain’s national approach towards this Union. I believe in completing the single market and I believe the services directive, given the original terms of the Treaty of Rome, has a contribution to make towards finishing and completing that single market. However, we must recognise that the market has to be balanced by the kind of social funding which has been provided historically within this Union. That is why, on the second point raised in relation to the coming financial prospective, I want to see the position articulated by the British Presidency this afternoon, the second negotiating box, form the basis on which agreement can be reached.
The sums of money in question are considerable and will provide the basis on which not just the new accession countries but all countries can strengthen their economies and thereby strengthen their capability to secure the very solidarity and social justice so often discussed in this Parliament.
Which social model is chosen has an incredible effect on equality. Recent studies I have examined show that the model of society that best favours equality is that involving a public welfare system and relatively high taxes etc. My question is: does the Council share my view of this model’s importance for equality, linked as it is to a commonly and publicly funded welfare state?
. There is an important gender perspective towards the policies that we should advocate for our welfare states, but it is right to recognise that there is, as I said in my introductory remarks to this question, a diversity of social models within Europe. It is a matter of profound concern to me that 20 million fellow European citizens are out of work. Upholding the European social model, as is often suggested, is of little comfort to those 20 million citizens. The necessary practical steps must be taken to secure the economic reforms that will create the prosperity to provide further opportunity for those individuals. The core insight that the surest means to tackle poverty is to provide somebody with a job – one of my main political convictions – must also be recognised.
May I say again that I welcome your remarks about there being no such thing as a single European social model. I believe that is absolutely right, but could you confirm to me and colleagues whether, in making that remark, you feel that you are just saying that on behalf of the Presidency, or are you speaking on behalf of the Council as a whole?
. I am reflecting both the spirit and the outcome of the discussion at Hampton Court of which I spoke earlier. There was a clear recognition both of the challenges that Europe faces in the face of globalisation and that different courses have been set, in the face of those challenges, by individual Member States.
Bearing in mind the delay in the process of ratifying the European Constitution, Article 167 of which provides for a special status for the outermost regions in the context of state aid, is the Council planning to adopt transitional measures to guarantee this special treatment in the light of the distance separating these regions from the geographical nucleus of the internal market and other factors which place them at a disadvantage?
. Any amendment of the Treaties on which the Union is founded can enter into force only after being ratified by all Member States. Under the current Treaty, the Council can already adopt specific measures aimed at the outermost regions. This includes common policies. The regional state aid guidelines, which are currently being revised, already make special provision for the outermost regions.
Madam President, I would like to thank the President-in-Office of the Council for his comment on the planned new guidelines in the field of State aid for the outermost regions, but it is the case that treaties signed but not ratified have certain legal consequences in international law. Specifically, in my region, the Canary Islands, the European Constitution was approved with 90% of the vote.
As things stand, more than half of the European population has approved the ratification of this Constitutional Treaty and my impression is that this ratification is not irrelevant in terms of European law.
. I stand by the answer I have just given in terms of European law. In relation to the Canaries in particular, however, Parliament should be aware that the NUTS level 2 region of the Canaries will benefit from an additional envelope of EUR 100 million over the 2007-2013 period under the envisaged proposals.
Madam President, I would like the President-in-Office of the Council to tell us how it is envisaged that such provision can be made for our outermost regions, which are to be found in both the South and the North, in the absence of any budget framework for all these measures.
. I hope that we are able to secure that budget framework. The important first step is to secure the agreement at the European Council on the future financial perspective and I assure the honourable Member that we will be giving it our very best endeavours in the hours and days ahead.
Can the Council give its view on the recent disturbances in France and indicate whether there are any lessons to be learned for wider integration and equality issues across the EU?
Will the Council, for example, give its view on the sharing of best practice on integration policy, using devices such as the open method of coordination, or does it believe that there is a need for further EU proposals?
. It would not be appropriate for the Council to comment on the specific recent events in France, but while Member States are and remain primarily responsible for the adoption and implementation of their national integration policies, the Council seeks to provide support to them, in particular by promoting the exchange of experience and best practice.
The Hague Programme for strengthening freedom, security and justice in the European Union, approved by the European Council in November 2004, has invited Member States, the Council and the Commission to promote the structural exchange of experience and information on integration, supported by the development of a widely accessible website on the internet.
In December, ministers agreed on the need to reinforce cooperation on integration, in particular via the network of national contact points on integration. This commitment built on the Commission communication: A common agenda for integration of third-country nationals in the European Union.
This integration network, established in 2003 and supported by the Commission, has played an important role in the framework of the exchange of information and best practice and has provided very valuable contributions in the drafting of the ‘Handbook on integration for policy-makers and practitioners’, published by the Commission in 2004. An expanded handbook is due to be published next year.
I should like to ask the President-in-Office to continue the good work done during the UK Presidency of looking at the best possible models of diversity and of best practice and integration. It is valuable work, which we must keep up in the coming months. It is a very serious issue for EU Member States, in particular EU cities.
As this is your last Council Question Time, let me take this opportunity to say what many Members across this House have said to me: that you have answered criticism with good grace and you and your civil service team sitting behind you will leave this Presidency with a reputation for listening to Members and making every effort to answer their questions.
. I am almost speechless, given the level of criticism usually directed towards me, that such a generous compliment has been paid, albeit in the final hours of my appearance before Parliament.
Let me return the compliment by saying that I know that the honourable Member has a strong reputation in the United Kingdom for his committed work on diversity over many years. It was therefore no surprise to me to see that he had tabled such a question before this Chamber today. I can certainly give him the assurance he seeks: we will continue to work hard to share the best practice, as I described, to ensure that there is effective cooperation on this issue of diversity, both in the remaining period of the British Presidency and well beyond that in the years to come.
There has been a great deal of debate about the Doha round of negotiations at the WTO, most of which has focussed on the concessions that will be required from all partners, with particular regard to the EU's agricultural market, in order to bring this round of negotiations to a successful conclusion. I do not believe that enough detail has been provided about the benefits that an agreement will have for Europe's Member States and its citizens.
Could the Council give its considered opinion on the specific benefits that an agreement at the Doha round of negotiations would bring for the EU's economy and its citizens? If no deal is done, what will be the consequences?
. The Council has on several occasions noted the possible benefits of an agreement on further changes in the World Trade Organization’s outcomes during negotiations in the framework of the Doha Development Agenda within the WTO.
The Council has expressed support for future comprehensive multilateral negotiations, which reflects its wish for substantial progress in world trade liberalisation, securing continuing global economic growth, increased job creation, prosperity and sustainable development, and addressing the concerns of civil society. The Council has noted that a further multilateral change of trade was the best way to meet the challenges posed by economic and technological change and increasing globalisation. The Council sees this multilateral change as the most appropriate approach for achieving substantial and balanced results for the benefit of all WTO members.
A number of studies have tried to assess the magnitude of the benefits for the European Union. For example, a widely-cited World Bank study in 2005 estimates that the potential gains from full liberalisation of global merchandise trade would be around USD 65 billion for the EU-25 and the EFTA countries by 2015.
The Council has not explicitly commented on the consequences ‘if no deal is done’. The ramifications of a failed round go much wider than trade. It would send a negative message about multilateral cooperation. On the contrary, a good trade deal is an important part of our efforts to tackle poverty and promote global security in the long term, which have been such a focus of our work in the course of our Presidency.
As it is Christmas, I should like to thank the President-in-Office of the Council for his handling of Question Time and his wit. Very often a laugh is no harm in this Chamber, and you have given us a few this evening. Well done! If we had the chirpiness of your voice in airports when they called for the last passengers to board, I would be grateful!
With regard to the WTO, could you comment on the difference between free trade and fair trade? There is a world of a difference. We need to be honest in terms of what we are looking for. When you talk about the benefits, we need to know how they are distributed. Who gains? Because not everyone gains equally.
. I am increasingly humbled by the compliments that are being paid to me. I now see a whole new employment possibility opening up before me. If we fail to reach agreement at the European Council this weekend, you will be able to enjoy my dulcet tones at Brussels airport in the future, announcing flights departing for Dublin and for Edinburgh. I sincerely hope that does not turn out to be the outcome of the European Council this weekend. I am not sure if my observations were always intentionally humorous, but I shall take the compliment in the spirit in which it was intended in this holiday season.
On the serious and substantive point that the honourable lady raises with me, I can assure you this has been a matter that we have given much thought to in the course of our Presidency, both as a result of the extraordinary meeting of the General Affairs Council that took place to discuss the terms of the mandate for Trade Commissioner Peter Mandelson, in light of the fact that, from the government that presently holds the Presidency, not only Margaret Beckett but also Hilary Benn and Alan Johnson are presently in Hong Kong doing what they can to sustain our case that the best outcome in Hong Kong would be a balanced and ambitious outcome which would allow a successful conclusion of the round.
However, that raises exactly the point that the honourable Member addressed: what is a balanced and ambitious outcome for the Hong Kong talks and, indeed, for the Doha development round in general?
I have always been clear that there is and should be no contradiction between an agenda which is pro-jobs in the European Union and pro-poor in the world. One need only consider the potential gains for the developing world from a successful outcome to the Hong Kong meeting and indeed the Doha round to be encouraged to take whatever steps are necessary to see the progress that would not only be in the interests of this Union, but in the interests of the broader cause of proving that globalisation can work, not simply for a minority of the world’s citizens but, if the right public policy choices are made, in the interests of the poorest people and well as the rich people in this world today.
The standards of care of children and the disabled in Romania undoubtedly constitute a human rights issue, and the Union has a basic obligation to ensure the well-being of these future citizens of the EU. There have been improvements in this area, which I welcome, but more needs to be done. The 2005 Comprehensive Monitoring Report for Romania welcomes the new legislation on children's rights and adoption, which came into force in January 2005. However, the Monitoring Report goes on to state that, three years on from the adoption of the Law on Mental Health and Protection of People with Psychological Disorders, persons with a mental disability in Romania still suffer from overcrowding, ill-treatment and violence.
What is the Council's opinion on this situation, in particular as the law on the mentally disabled actually pre-dates the recent law on child protection?
. The Council is aware of Parliament’s long-standing interest in this issue and has already had the opportunity to reply to several questions from Parliament on these matters. This was a subject that featured prominently in the debate we have just concluded on the potential accession of Bulgaria and Romania.
Parliament has consistently stressed the great importance that it attaches to the issue of care of children, the disabled and the mentally ill in Romania. The Union’s clear position that Romania, as a future member of the European Union, must comply with high standards in these areas, has been expressed throughout Romania’s accession process. The Union’s views were reiterated during the latest meeting with the European Union-Romania Association Council on 14 June 2005.
The Commission’s 2005 comprehensive monitoring report on Romania, to which the honourable Member refers, is still being examined by the Council. The Council’s general opinion, however, remains clear on these issues. These are priority areas, in which remaining shortcomings must be adequately addressed as soon as possible. The progress already made needs to be followed by further implementation, further improvements and the allocation of both adequate funding and staffing levels. This applies to all areas of care, but is particularly important with regard to the situation for the disabled and the mentally ill.
The Council will closely follow and evaluate future developments and continue to raise these concerns directly with Romania.
I thank the President-in-Office for his reply. The EU monitoring and advocacy programme of the Open Society Institute has stated that there is a total absence of reliable, comprehensive data on mentally disabled persons in Romania, which has contributed to a general lack of public attention to people with intellectual disabilities. From the Minister’s reply, I take it that assistance in this area would be an immediate priority as part of the EU’s monitoring of issues in relation to persons with mental disabilities in Romania.
I should like to ask the Minister, in the spirit of Christmas, by wishing him well, if he does get that job at the airport, could he do something about direct flights to Strasbourg?
. Firstly, in relation to his final remark, I have even more sympathy with him on exactly that point than I did at the beginning of the UK Presidency. If I do not manage a job in Brussels airport, perhaps I will manage one in Frankfurt airport, to where I often have to travel, given the length of the questions I face here in this Chamber.
In relation to the substantive point that he raises, however, this matter was addressed directly in the Commission monitoring report to which I referred. Romania has started to develop a strategy to close large residential institutions for the disabled and replace them with alternative Community-based services in smaller residential units. A public campaign is also under way to raise awareness of disabled rights, I hope addressing some of the points that the honourable Member raises. However, clearly, as he suggests, more work is needed. But the new policies, I have to say, are encouraging.
Psychiatric care requires more immediate attention: living conditions for patients are poor and budgetary resources, as was implied, are limited. The 2002 Law on Mental Health and Protection of People with Psychological Disorders is still not being implemented. The government has begun to tackle this issue and we want to see this work stepped up.
This is a very serious issue. I have recently been to Romania and visited some of the institutions we have discussed. The conditions are deplorable from a health and safety point of view, if nothing else. I ask you to do whatever you can, in your last days in office, to ensure that this issue is given a higher priority in the progress towards accession.
. The comments that have been put to me today are communicated, in turn, to the European Commission, in view of their ongoing monitoring role in this accession process, and given the strength of feeling being communicated in the Chamber this evening.
Council Regulation (EC) No 27/2005 of 22 December 2004(1) concerning the size of fishery quotas in the Baltic and elsewhere includes provisions on sharing of quotas and closed seasons. These quotas are valid for each calendar year and are therefore negotiated on an annual basis.
Given the lack of specific information on negotiations in the Council on these matters and in view of the approaching deadline for the final decisions, will the Council say what progress has been made in this area, particularly as regards changes in fishery quotas for 2006 compared to the current year?
. Fisheries quotas for the Baltic Sea for 2006 were jointly agreed by the European Community and Russia in September on the basis of scientific advice produced by the International Council for the Exploration of the Sea in May.
The relevant details are set out in the Commission’s proposals to put such quotas into Community law. This should be adopted at the Agriculture and Fisheries Council on 20 and 21 December 2005.
Madam President, I should like to thank Mr Alexander for his answer. I would have preferred, however, to receive a clearer response to the substance of my question, which related to the rules governing the sharing of quotas and closed seasons. It is high time that the annual negotiations in this field were based on objective and convincing findings. I do not believe that the advice to which Mr Alexander referred meets these criteria. As we are all aware, the scope of research into fish stocks in the Baltic has so far been limited by an inadequate number of fishing surveys, and by what essentially amounts to a lack of consensus on the methodological basis for biomass assessments. When Mr Alexander grows weary of airports, I should like to invite him to the Baltic. We would be delighted to welcome him there.
. The Council will meet on 20 and 21 December to agree next year’s fishing deal for European Union waters. I referred the honourable Member to the relevant details that have been set out in the Commission’s proposals and, for his assistance, I would recommend document COM(2005)0598, which sets out the relevant details for the Commission’s proposals to put such quotas into Community law.
It may also be of assistance to the honourable Member to be aware that there will be two separate regulations, one for the north-east Atlantic, but one, which I judge to be his primary interest, for the Baltic, in particular.
Children are European citizens and have the same right as adults to be spared violence. If they are nonetheless exposed to it, there must be legislation to protect them. However, progress on the adoption of legislation banning corporal punishment of children in EU Member States is slow. 17 Member States have no such legislation.
What measures will be taken within the EU to ensure that children enjoy the same rights throughout the EU?
. There is at present no proposal before the Council to establish a European Union ban on corporal punishment of children in European Union Member States. The Council does not have information on, nor does it deem it appropriate to comment on the state of the domestic legislation of Member States in this regard.
– Thank you for that very succinct answer. We do have a community of values in the EU. I wonder if it is conceivable that, just as they have done regarding the social situation in France, the EU countries, headed by the Council, might alter their practice so that children are not exposed to violence in the home or at school in our democratic European countries.
. I would reiterate that the Council does not deem it appropriate to comment on the state of domestic legislation of individual Member States, but I would certainly recognise that the use of corporal punishment in individual Member States and the rights of children are not within the competence of the European Union, which explains the brevity of my response.
Madam President, unfortunately I have to say that I did not find Mr Alexander’s response very convincing. The Council has done very little to encourage the EU Member States to ratify the Hague Convention on parental responsibility and measures for the protection of children, which regulates such issues. We are all aware that only six Member States have ratified this Convention. The other Member States have not yet done so, which means that such forms of punishment can still be used. I should like to ask what action the Council has taken in this respect.
. In relation to this question, I would suggest that this is not a matter for the Presidency. Member States are signatories to conventions individually, rather than collectively.
I would, however, refute the allegation that no action has been taken on the general issue of child welfare. Over the past few years, the European Union institutions, working with Member States, have made significant progress on children’s rights. The European Union Charter of Fundamental Rights (2000) explicitly recognises the rights of children as fundamental to European values. Article 24 of the Charter is based on the United Nations Convention on the Rights of the Child (1989), which has been ratified by all Member States of the European Union.
Madam President, I too am not satisfied with the answer given by the President-in-Office, on the grounds that, even if the Presidency of the Council has not given priority to this issue during its term in office, I do believe – as probably everyone here in this House does – that we, in the European Union, live in a community founded upon values, and that violence aimed at children, which includes corporal punishment, really is a crime committed against them. I ask emphatically that there should in future be action on this front with the support of the Member States.
. Nobody is denying that there can be a community of values. What, I sense, is an issue between me and the honourable Member is whether there is a legal basis for the Council to take action in this regard. In that sense, I would simply reiterate the points that I have made previously, that I judge this not to be a matter for the Presidency. Member States are signatories to conventions individually, rather than collectively.
As the author is not present, Question 21 lapses.
When will the period of reflection, introduced following the results of the referenda in Holland and France, come to an end?
Is the Council now prepared to consider proposals for reform which happen to be included within the EU Constitutional Treaty?
. Given that the period of reflection will itself extend beyond the British Presidency, it somehow seems fitting that the final question that I answer in this Parliament, as the representative of the British Presidency, anticipates what will be an important subject in the months to come.
Perhaps with your indulgence, Madam President, I could also take this opportunity – given that you have intimated that this is the final question to be answered – to thank all the members of the Council secretariat for their very considerable hard work in producing the draft replies in the course of our Presidency to the questions that have been raised by Members of this Parliament. Rather like an author in the foreword to a book, I would, at this point, respectfully say that all the mistakes are entirely my own, and I am sure all the factual accuracy is reflective of the considerable expertise of the Council secretariat.
To address myself directly to the honourable Member’s question, as he is aware, Heads of State and Government agreed on 17 June that there was a need for a period of reflection to enable a broad debate to take place within each Member State. Provisions for reform within the Constitutional Treaty – and I have certainly experienced this in the course of our Presidency – may be sensible to one Member State but controversial to another. Therefore, the focus of the United Kingdom Presidency has been to engage consciously in a wider debate about the future of Europe. It was agreed to come back to the matter in the first half of 2006, in the Spring Council of the Austrian Presidency, to make an overall assessment of the national debates and agree on how to proceed at that stage.
If you indulge me, may I take the opportunity to thank the representatives of the Presidency for all the help and assistance they have given my colleagues over the recent months.
May I thank the President-in-Office in particular; I have much enjoyed these exchanges over the recent weeks, taking place in a rather empty public library though, sometimes it may seem.
I welcome the opportunity to come back to an oft-repeated subject. Every head of government has publicly supported the principle that the Council should meet in public when it is debating legislative acts. If the fine words and good intentions of the President-in-Office could deliver firm results, the Council would have ensured that changes in its Rules of Procedure were now on the way to being put into practice. Instead we have the suggestion that the Council will review the functioning of these measures in future presidencies and examine how further to increase openness and transparency, including the possibility of amending the Rules of Procedure.
Will the President-in-Office say where the substance is in this proposal?
. Let me seek to answer the honourable Member’s question directly. Firstly, we will both recall the terms of the statement made by our Prime Minister before this Assembly at the outset of the British Presidency and that has informed the approach that I have taken to this issue of transparency in the Council. It explained the basis on which I first sought the agreement of colleagues within the United Kingdom Government and the process on that basis that we then took forward with other countries in the course of our Presidency.
The Presidency tabled an options paper on improving Council transparency in November 2005. The proposals have been discussed by the Antici Group and by both Coreper I and II, and we now aim to agree Council conclusions on 20 December. The honourable Member will have to wait a little longer before, I hope, we secure the kind of agreement that will give him the satisfaction he seeks this evening.
On the wider package of the Constitutional Treaty as a whole, does the President-in-Office of the Council accept that the European Council was right, in the light of the fact that a majority of Member States have actually ratified this Constitutional Treaty? It was right not to declare the text dead, but to inaugurate a period of reflection – one which has been much more about the context than about the text. Does he agree that in due course, once we are in a new context, we will have to return to the question of the text and what to do about it, if not in 2006, then in 2007?
. I find myself in agreement and sympathy with the point the honourable Member makes. The British Government, even before assuming the office of the Presidency of the European Union, argued for the need for a period of reflection. We did not feel it was appropriate for any one government to make a unilateral declaration as to the status of the draft Constitutional Treaty, given the fact that the Constitutional Treaty was owned by the totality of the members of the European Union.
It is right to recognise that, even before the decisive votes in France and the Netherlands, there had been, in the case of Spain, a referendum which had found in favour of the draft Constitutional Treaty and a whole range of other countries had in turn ratified the draft Constitutional Treaty by parliamentary procedure. That is why I hold to the position that was first articulated immediately prior to the British Presidency. During our Presidency we have maintained that position.
In the course of that Presidency our Prime Minister has made clear his personal judgement that he believes it is necessary to get the politics in a better place before returning to the institutional question. But in the course of this Presidency we have also made it clear that we regard it as necessary to have the kind of practical, sensible reforms that will allow a Union of 25 to operate more effectively than on the basis of the present Treaty arrangements.
If I could join with other colleagues from the United Kingdom to thank you for your efforts over the last six months and also say that, in connection with the Constitution, we were delighted that there were two ‘no’ votes in Holland and France and we will not – unexpectedly to you – be demanding a referendum in the United Kingdom if any part of the Constitution is proposed for bringing forward in future.
. I am deeply conscious of my responsibilities, not least in my final answer, to seek to answer on behalf of the Presidency and not simply indulge in what would be a fascinating debate with a domestic political opponent in relation to their present position, not only in terms of where they sit within this Chamber but where they sit on the issue of the draft Constitutional Treaty.
The statement I have just heard is clearly in contradiction to at least some of the assertions that have come from other Conservative colleagues in relation to some of the practical and sensible changes of which I have just spoken. However, I have a clear feeling that there are much bigger issues at stake for the modern Conservative Party in terms of its engagement with Europe than even the answer we have just heard.
I wondered whether the Minister would like to make any comment on the possibility of British Conservative MEPs sitting on the same bench as Mrs Mussolini?
. If I can manage just under the wire before the conclusion, let me simply say this. Kenneth Clarke is a serious figure within the United Kingdom, a figure well known to this Chamber. He has described the modern British Conservative Party under its new leader as being faced with a proposal – and I quote directly – that is ‘head-banging’ in its extremism. He has said that the modern Conservative Party is more extreme than the Conservative Party under William Hague or indeed Iain Duncan Smith.
It is up to the honourable Members on the Conservative benches in this Chamber to decide whether to marginalise themselves further, not simply within the United Kingdom, but also within the European Union.
I have already paid generous tribute to the work of one of the British Conservatives in this Chamber today, who through his role as a rapporteur in relation to the accession of one of the potential candidate countries of the European Union, has undertaken important work on behalf of this Parliament. The marginalisation of what was once a great political party, as envisaged by its new leader, would be a diminution not simply of the Conservative Party but of Britain’s national interest. But ultimately it is not the only misjudgement they will make. I fear it will be the first of many by the new Conservative leader.
Question 23 lapses on the grounds that it relates to a problem that we have discussed this afternoon.
Since the period of time allotted to questions has expired, Questions 24 to 54 will be answered in writing (for questions not taken see the ‘Question Time’ annex).
Perhaps I might be permitted to close with a personal comment. Mr Alexander, you have discovered today that you get not only criticism from this House, but also praise for the work you do. I wish you a successful career in office, a relaxing holiday, and thank you for your cooperation.
Question Time is closed.
– The next item is the recommendation for second reading (A6-0338/2005), on behalf of the Committee on the Internal Market and Consumer Protection, on the Council common position for adopting a directive of the European Parliament and of the Council on machinery, and amending Directive 95/16/EC [5786/2/2005 – C6-0267/2005 – 2001/0004(COD)] (rapporteur: Andreas Schwab).
.   Mr President, Commissioner, ladies and gentlemen, before turning to the Machinery Directive itself, I should like to start by extending very warm thanks to all those involved in this process, and especially to the shadow rapporteurs of the various other groups. They were prepared to make many compromises, and I am particularly grateful to them for that fact. I should also like to thank the Commissioner responsible, who is present in the Chamber today, for his willingness to compromise on many points of detail that were of crucial significance for Parliament. This will make it a great deal easier for Members to vote in favour of a slightly amended version of the Common Position.
I should like to address five issues that we regard as being of paramount importance. The directive – which, it must be admitted in a spirit of self-criticism, is not immediately comprehensible to the general public – was aimed at establishing a clearer distinction between this and other directives. One problem has arisen in this regard, however, namely the Tractor Directive. Whereas tractors did not previously fall under the scope of the Machinery Directive as well as that of the Tractor Directive, they are now covered by both. This is a heavy double burden to impose on manufacturers, and one that we would have liked to avoid. The Tractor Seats Directive is of course a further issue, and Mr Verheugen cannot have failed to notice the reports in German newspapers claiming that this Directive is regarded, both in Germany and elsewhere, as nothing less than a bureaucratic monstrosity. It is for this reason that I am extremely grateful to him for working together with us towards our goal, even though the work is perhaps not progressing quite as quickly as we might all have liked. This goal is to achieve a solution whereby machinery falls under the scope of only one directive, or in other words whereby the Tractor Directive applies only to tractors, and the Machinery Directive applies to all other types of machinery.
Our task now is to ensure that we achieve this goal as soon as possible. My wish would of course be for the revision of the Tractor Directive, and the incorporation of all the risks not yet addressed, to be completed within the 18 months that the Member States will need to implement the Machinery Directive. I am aware that such wishes cannot always be granted immediately, but I should like to set a goal of 18 months, which would take us up to the deadline for implementation.
It goes without saying that I would have liked to make more headway on certain issues in my capacity as rapporteur. An example of one such issue is the granting of exemptions for harmless types of machinery such as wristwatches. In the end, however, I withdrew my amendment to this effect in response to the serious concerns, most of which were voiced by the Commission, over the safety loopholes that could arise as a result.
At the same time, however, Parliament has made a considerable step forward from the original Common Position as far as the confidentiality of trade secrets is concerned, and in my opinion the same also applies to the scrapping of machinery. We are of course all aware that sustainable production is crucially important for Europe, with a view to meeting the Lisbon goals, but there can be no question that we were right to avoid making manufacturers responsible across the board, as it were, for the scrapping of machinery, since it is genuinely impossible for them to know all the details of the scrapping process in advance. Furthermore, these manufacturers are often small and medium-sized enterprises. It is also my belief that we still have more work to do together on the matter of certification, and especially third-party certification, since the position outlined in the Common Position with regard to the CE marking was in no way acceptable for the Members of this House. Regardless of the number of meetings that were needed to draft this Common Position, in our opinion it is not enough for the Council to cater to the lowest common denominator, and to put forward formal compromises worded in such a way that it is hard for anyone to understand them, let alone a member of the public or an SME owner.
Needless to say, we too are aware of the difficulties faced in this respect, for example with regard to translation. In spite of this, however, our goal must be to draft legislative texts that the general public can understand, and indeed this is a cause that Mr Verheugen has made his own.
I am delighted that we have taken a small step forward on the issue of the CE marking. Although in my opinion we still need to do more, you did in fact make express reference to the ‘new approach’ to the CE marking in your 2006 work programme, so I do not want to spend too much time complaining about it now. I believe that the time has now come to take a broader and more coherent approach and to ensure that the regulations governing the use of the CE marking are the same in all sectors. Not only would this be advantageous in itself, but in my opinion it would also fall under the heading of better regulation. Nevertheless, when drafting this legislation we must once again give serious thought to the role of the CE marking in the European Union, to the quality and safety standards that we associate with it and to the bodies that are responsible for monitoring these standards. The reason I say this is because I believe that we still have work ahead of us in the Member States in terms of explaining and debating the issue of market surveillance. It must not be the case that the European Union is made responsible for any problems that arise, even when the Member States have shirked their duties with regard to the time spent on surveillance.
All in all, I should like to reiterate my warm thanks. I believe that we have made a certain amount of progress in terms of achieving better regulation and reducing red tape, but that much remains for us to do. In this connection, I am counting on the Commission to make good headway with new proposals, in particular on the subject of tractors, in order to bring us closer to our goal of better regulation.
. Mr President, ladies and gentlemen, I should like to start by thanking the rapporteur, Mr Schwab, and the shadow rapporteurs for their commitment and their constructive cooperation, without which an agreement would not have been reached at second reading.
The situation in which we find ourselves today could be aptly summed up by the famous proverb, ‘good things come to those who wait’. The history of the revision of the Machinery Directive is a very long one. It originally began with a recommendation by the ‘Molitor group’, which was a forerunner of the present Commission’s ‘better regulation’ initiative.
When the Commission presented its proposal for a directive in early 2001, following lengthy discussions with all those involved, no one expected that it would take five years and a record-breaking 43 Council working group meetings to complete this revision, to say nothing of Parliament’s work. The length of these discussions was due to the considerable size and complexity of the sector affected by the directive, by which I mean the mechanical engineering sector, which covers a very diverse range of products, including machinery, mechanical appliances and their components. At the same time, however, it is also a sector that is of crucial importance to the EU economy, and one of the best-performing industrial sectors. In 2004, the mechanical engineering sector in the European Union produced goods worth EUR 402 billion and employed over 2.6 million engineers, technicians and other workers, most of whom were highly qualified. Mechanical engineering production in the EU exceeds that in Japan and the USA by a long way. The European Union is the world’s largest exporter of machinery and mechanical appliances with exports worth EUR 150 billion, which puts us ahead of the USA with EUR 62 billion and Japan with EUR 67 billion. This is proof that we are dealing with a sector which can rightly be called a jewel of European industry, and which therefore really does merit particular attention.
Now that we have a recommendation concerning amendments to the Common Position, we are very close to completing the legislative process involved in drafting a new Machinery Directive. I am delighted to be able to tell you that the Commission can accept in full the compromise reached by Parliament and the Council. In actual fact, the outcome of this compromise represents a significant improvement over the Machinery Directive 98/37/EC that is currently in force, and, as Mr Schwab has already mentioned, it is an excellent example of better regulation.
The scope has now been defined in more detail and ambiguities ironed out, which means that legal certainty has been improved. The Directive had previously been given a number of different interpretations, which will no longer be the case. A much clearer distinction has been made between this and other directives, such as the Lift Directive or the Low Voltage Directive. Implementation of the Directive, including market surveillance and the monitoring of bodies charged with the task of certification by the Member States and notified to the Commission as such, has been made more efficient as a result of Parliament’s far-reaching amendments at first reading.
The manufacturers of certain types of machinery which the scope of the Directive has been extended to cover will now also reap the benefits of the internal market. Users and workers will benefit from improved health protection and consumer protection, with such improvements having been made on the basis of our experience with the present Directive.
Turning to the highly contentious matter of the relation in which other markings stand to the CE marking, I should like to confirm that this issue will be resolved in the course of the revision of the ‘new approach’, as stated in the following Commission declaration. I shall read out the Commission’s formal declaration once again:
‘Without prejudice to respect for Community legislation, the Commission, within the context of the revision of the new approach planned for mid-2006, will clarify the conditions for the affixing of other markings, whether national, European or private, in relation to the CE marking.’
As far as the equally contentious issue of tractors is concerned, I should like to make it known that the Commission is absolutely committed to the principles set out in the two declarations, which I should also like to read out again.
The first declaration reads:
‘Parliament, the Council and the Commission declare that, in order to cover all aspects related to the health and safety of agricultural and forestry tractors in one harmonising directive, Directive 2003/37/EC on type-approval of agricultural and forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units needs to be modified so as to address all the relevant risks of the Machinery Directive. Such a modification of Directive 2003/37/EC should include an amendment of the Machinery Directive, in order to delete the expression ‘for the risks’ in Article 1(2)(e), first indent.’
The second declaration is as follows: ‘The Commission recognises the need to include in the Agricultural and Forestry Tractors Directives further requirements for risks not yet covered by those directives. To that end, the Commission is considering appropriate measures that include references to the United Nations regulations, CN and ISO standards, and OECD codes.’
I hope that that answers any remaining questions to everyone’s satisfaction. I should like to reiterate my thanks for the genuinely positive and constructive cooperation afforded by the House, and also to thank you for your attention.
. Mr President, first of all I would like to congratulate my colleague, Mr Schwab, on the excellent job he has done on a very complex and difficult text, made more difficult because he took it over from our previous rapporteur and colleague, Mr Wieland. I am very pleased with what the Commissioner said and with the agreement that we have reached to secure a second reading confirmation with the Council.
I would like to pick up one or two of the policy issues. As the Commissioner indicated, it has been a long and sometimes bumpy road towards the final agreement on this very complex text. Looking forward, and in the light of his determined commitment to the better regulation agenda, we need to keep a close eye on the implementation and effectiveness of this directive. I fear that it may be extremely costly to implement and we need to make sure that his services are keeping an eye on it and that it is not being duplicated by the national regulation. I welcome what he said about different marks, but we need to give serious consideration to the cost of regulatory compliance.
In that connection, I want to make two other points. I am pleased that the Council has recognised that it has to speed through the issue of tractors, because the lack of a harmonised type-approval process for a very important sector is scandalous, and Member States should be ashamed of their foot-dragging on this.
I want to draw his attention to another crucial machinery category, which is also partly affected by this directive, which is the whole issue about road-going machinery. I recently went to a conference of construction equipment manufacturers. They told me that, on their estimates, 70% of their research and development costs are absorbed by complying with regulation. How can we run a competitive European economy when we saddle a major industry with those sorts of compliance costs? I think we may have problems with this machinery directive, but the Commissioner must address that. I want to bring a delegation from the construction equipment manufacturers to see him as soon as possible to address their issues as well.
. – Mr President, Commissioner, ladies and gentlemen, there can be no question that 18 months is a long time for a debate to go on within the Council. Yet this is no time at all in comparison to the service lives of machinery. Speaking as someone who has worked in the field of mechanical engineering for 20 years, I am of course aware of the significance of this directive, in terms of making legislation more consistent. Although many users were initially sceptical, it is my belief that more or less all doubts have now been dispelled. The first letters have arrived from people expressing their approval, and since our aim is to focus on the user and not to ignore public opinion, this approval is important.
This directive is not only important for users, however, but also for millions of consumers, since it contains legal provisions that are of crucial significance for their health and safety. As the Commissioner said, one of the reasons why this revision was necessary was because earlier directives did not go far enough. Further reasons included the need to improve the necessary legal certainty, to define the scope in more detail and to safeguard the free movement of goods at the same time as ensuring a high level of health and safety protection for consumers. This should also be a priority goal for European industrial policy.
I should like to thank the Members of this House and, above all, the Commission and the Council for their excellent cooperation. It was nonetheless necessary for the Social Democrats to incorporate a number of key considerations, and indeed this meant that we had more in common with the Council during most of the rounds of discussion. For example, we want the Commission to develop guidelines to help the Member States to increase their capacities. This would enable effective market surveillance with a view to the uniform application of the directive.
At the same time, however, the Social Democrats also believed that confidentiality and trade secrets must not have a negative impact on personal health and safety. Another of our goals, and one which we have now achieved, was to lighten the burden on SMEs, without affecting the substance of the Directive or imposing additional costs. A further important aim for us was to ensure that the standards for disabled people using lifts were not compromised as a result of the revision of the Directive. We have achieved all these goals. We were opposed to agricultural and forestry tractors not being included, but we accept the Commissioner’s explanation. We would have preferred him to set a date, and to set a date of 2008, but since we will all still be Members of this Parliament at that point we will be able to ensure that the necessary steps are taken.
We do not want to exclude small appliances, Mr Schwab, because it is not just wristwatches that we are talking about, but fire extinguishers and similar small appliances that are relatively dangerous. Nevertheless, I believe that we have achieved a good compromise. The Social Democrats will vote in favour of it, and for once this week I should like to praise the British – and such praise is not something that can be taken for granted – since our cooperation with the British Presidency on this matter has also been excellent.
. – Mr President, Commissioner, ladies and gentlemen, the directive on machinery we are looking at today revises a directive, as you said, dating from 1998. It is a highly technical subject, but it will have a major impact on the European engineering industry and on the European economy as a whole. I would like to remind you of the figures that Mr Verheugen has already quoted, which, in fact, are even better than the ones I had. I cannot resist reminding you that the annual turnover in the sector is EUR 402 billion, of which EUR 113 billion a year comes from exports to third countries.
The first reading reflected a reasonable compromise reached after years of debates. I well remember that simply laying down the definitions of machinery and partly completed machinery took considerable commitment during the previous mandate. During the second reading, for my part, I paid particular attention to the provisions of that directive relating to CE marking, as I felt that the wording was insufficiently clear in legal terms.
I am grateful to the Council for having accepted my amendment, but I am delighted that the Commission is working on this subject, which still needs to be looked into more deeply. I would like to thank the rapporteur for the way he led the negotiations. We were able to make considerable progress towards a common position thanks to the informal three-way talks he arranged, bringing together the chairman of the Committee on the Internal Market and Consumer Protection, the shadow rapporteurs, the representatives of the European Commission and those of the Council.
We have reached a consensus awaited by all those in the industry. There are still some points that need to be clarified, particularly with regard to tractors, but I remain optimistic and I hope that the problems will be resolved by the effective implementation of this directive. As a consequence of this, the Group of the Alliance of Liberals and Democrats for Europe will vote for the compromise.
Mr President, ladies and gentlemen, we have just heard that mechanical engineering is a crucially important sector of the European economy. Although this is the case throughout the European Union, there can be no question that it holds particularly true in my home country. An interesting point that should therefore be stressed in this connection is that this Directive was drafted, , in response to calls from industry, which went to a great deal of effort to get this Directive on the table, with the slogan of ‘one product, one regulation for the internal market’. It goes without saying that this is a positive development, given that one of the advantages of this legislation is that the same type of machinery, with the same design, can be put into circulation anywhere in the internal market. Additional tests in the various EU Member States would of course be unnecessary.
On the occasion of this second reading, and with the debate on the Services Directive in mind, I should like to make the following comment. If we were always to take this approach as our starting point for debates on the Services Directive, we would doubtless also make progress with that dossier. In this connection, I cannot help but mention that mechanical engineering in Europe is in fact particularly dependent on the Services Directive, because services as well as products are sold with machinery.
While on the subject, I should like to make a second comment of a political nature. It has been reiterated during today’s debate that this Directive was a very long time – five years, to be precise – in the making. For most of this time, the European Union had only 15 Member States. As we are all aware, the EU is now operating with 25 Member States. In view of this fact, and also in view of the planned reduction in the number of regulations, it should be noted that it will probably take a great deal longer to reach agreement on similar regulations in the future, and both industry and the political bodies responsible for such matters should be aware of this fact. The principle of ‘less is sometimes more’ also applies in this instance. If I may, therefore, I should like to emphasise once again how much I welcome this Directive.
Mr President, Commissioner, ladies and gentlemen, I too should like to join in thanking Mr Schwab for his excellent work. I should also like to thank Mrs Weiler and Mrs De Vits, who have shown a high level of commitment and involvement on behalf of my group, thus ensuring that a certain amount of progress has been made in the course of their work with Mr Schwab.
Previous speakers have already referred to such key considerations as health, safety and consumer protection. These considerations are the basis for the quality characteristics that ensure that products such as machinery are market leaders, and that mean that our manufacturers are able to capture a large global market for their products. This is very much to be welcomed.
In this context, I can only agree with Mrs Weiler, who said that legal certainty is crucial in this connection. What legal certainty means is that mechanical engineers know exactly what rules they have to follow and what regulations are actually in force, and that they are not left in the dark. This in turn would also make it possible for us to have a well-functioning market in this sector.
At the same time, however, legal certainty also means that we must avoid a situation in which several different directives apply to one product. It means that we should push forward measures to put in place a uniform regime, especially in the case of the tractor directives. It is far from ideal that manufacturers should have to juggle different regulations, and it is also highly regrettable that we were unable to gain approval for our proposal that this issue should finally be resolved by 2008 at the latest. This is a real shame. I have not forgotten that we were told, when we discussed this issue once before with the Commission and the Council at first reading, that the goal was to have everything settled within the next six months. That was eighteen months ago. We were told the same during this year’s debate on the issue, namely that it would all be sorted out within the next six months.
I would therefore call on all those involved to ensure that this problem really is resolved without delay. We should not leave people in the dark, and this includes mechanical engineers.
Mr President, Commissioner, ladies and gentlemen, I regard the Machinery Directive, on which we have to deliver a verdict, as much more than simply a technical internal market directive. It illustrates that we in the European Union can make social legislation, even though we like to give it an economic twist. The upshot of the negotiations illustrates that Parliament very much has what it takes to make the difference, and I am indebted to the rapporteur, Mr Schwab, and to Mrs Weiler for the way in which they have dealt with this issue.
It is thanks to Parliament that consumers can no longer be led up the garden path and that the administrative burden for our companies will, as a result of markings other than CE, no longer be excessive. Parliament also made sure that real inspection of the most dangerous machinery becomes possible and that this will not be a formality, but it is now up to the Member States to really make something of this directive and turn it into an ambitious working instrument. That is why all Member States must get down to effective market control, for without this market control, this directive remains a paper tiger, as was already the case with the previous directive.
I would like to say to the Commissioner that the Commission should, in my view, closely monitor the Member States’ commitment, check whether they carry out this market inspection and if necessary in future, take an initiative if it were to transpire that they fail to deliver on their promises, in the interest of workers, consumers and manufacturers alike. Our work is done for now, and I think that we will therefore be able to approve this directive tomorrow.
– The debate is closed.
The vote will take place tomorrow at 10 a.m.
– The next item is the report by Mrs Attwooll (A6-0341/2005), on behalf of the Committee on Fisheries, on women's networks: fishing, farming and diversification (2004/2263(INI)).
. Mr President, frequently in this House, speakers in a debate will pay some kind of tribute to the rapporteur. This ranges from a rather guarded expression of thanks for a great deal of hard work, to the offer of congratulations on the production of an excellent report. Were I in that situation on the present occasion, I could not in all honesty take the congratulatory line, for I believe the report to have some obvious shortcomings. That is not to say that it does not make very valuable points, or that there is anything in it with which I am in substantive disagreement. I am very grateful, too, to colleagues for the interest that they have taken.
My concern is two-fold: first, the extent of redundancy in the text – there may be circumstances in which repetition is used to good effect, but I do not consider that this is one of them; secondly, the range of issues covered – I believe that the European Parliament should be taking seriously all aspects of the lives of women in the fisheries sector and doing its best to address the problems that affect them. But the original intention of this report was to concentrate on the role of women’s networks and their potential to contribute to the socio-economic fabric of fisheries-dependent communities. We have mentioned two of the parallels between their situation and that of women similarly engaged in the agricultural sector and of the possibility of joint action on their parts. That focus has been lost. I find that unfortunate, since women’s networks are central to achieving the other objectives itemised in the report.
So, I shall state quite simply and briefly what my own message to the Commission and Council would be: please give your encouragement and support to the creation and development of women’s networks, at both domestic and pan-European levels. Please also give your encouragement and support to their activities in diversifying local economies, in contributing to the development of the common fisheries policy and in providing a coordinated approach to tackling issues of common concern.
Encouragement and support, however, call for more than just a few kind words; they entail active assistance in accessing the necessary financial means and specific measures to remove all existing social and administrative barriers to women’s full participation and progress in all areas of the fisheries sector.
Commissioner, thank you for listening. I thank you, too, in anticipation of concrete actions to come.
. Mr President, first of all I would like to congratulate the rapporteur for her report. I welcome the initiative of the European Parliament and share the rapporteur’s commitment to equal opportunities in the fisheries sector. I also share her opinion that the participation of women’s networks is particularly important in this context.
In the next programming period, 2007-2013, the Commission will attach great importance to promoting the role of women in the fisheries sector. The proposed European Fisheries Fund reflects the Commission’s commitment to equal opportunities. The future fund is even more specific about the role of women in fisheries than the current Financial Instrument for Fisheries Guidance. The integration of the gender perspective is promoted during the various stages of implementing the Fund. We will ask the Member States to ensure that operations to enhance the role of women in the fisheries sector are promoted. The report under consideration calls on the Commission to provide active support for existing women’s networks and the creation of new networks.
I am very pleased to inform you that the European Fisheries Fund proposal will support specific actions like networking and the exchange of experience and best practice among organisations promoting equal opportunities between men and women.
For the next programming period, the Commission suggests including the actions relating to networking and the exchange of experiences among organisations promoting equal opportunities in the Member States’ operational programmes. This replaces our past approach of launching calls for proposals for innovative actions directly managed by the Commission. We believe that this option will have more added value than funding small-scale projects, which was the case under the innovative actions formula.
An ex-post evaluation of transnational projects for innovative actions was conducted in 2005. One of the main findings of the evaluation was that the operational programme projects were more highly performing than the innovative action projects. The evaluation also showed that the EU added value of the innovative actions, as well as the exchange of experiences and good practices were fairly limited.
In your report you called on the Commission to promote more vocational training and education specifically geared to the activities of women working in the sector. I am pleased to announce that the European Fisheries Fund’s new priority – the sustainable development of fisheries areas – will make an important contribution to these needs.
Support can be granted for the diversification of activities and the promotion of multiple employment opportunities for fishers outside the sector. Measures, such as the promotion and the improvement of professional skills, worker adaptability and access to employment, particularly in favour of women, are foreseen. The measures aimed at the diversification of economic activities, as well as education and professional training, will be of particular benefit for women in fisheries-dependent areas.
The Commission also shares with you the concern about the difficulty in recruiting young people in the fisheries sector. The sector suffers from a poor image with the younger generation and an effort has to be made to attract young people to join the profession. In this regard under the European Fisheries Fund, we are considering more incentives for young fishers, in addition to the measures already foreseen under the Financial Instrument for Fisheries Guidance such as training, including training on health and safety, and the upgrading of professional skills. There will also be limited assistance offered under the EFF for first-time young fishers entering the profession. In addition, there will be increased possibilities for the participation of women in the decision-making process.
The new priority ‘sustainable development of fisheries areas’ will be implemented through a bottom-up approach. The local actors, including women’s associations, will be the motor in designing and implementing the local development strategies. This new approach is a further opportunity for women at local level to get involved in decision-making and to ensure that their specific concerns are taken into account in the local development strategies. Likewise, for the establishment of the National Strategic Plans, a wide partnership with all relevant actors, including women’s representatives, is foreseen. Women’s organisations should therefore give their input for the analysis of the trends in the fisheries sector and the development of a strategy for its sustainable development.
Women and their representatives are also encouraged to participate in the regional advisory councils, which are the cornerstone of the ‘governance’ pillar of the reformed common fisheries policy. For instance, women’s associations already have a seat in the North Sea RAC, which was the first to be created as a result of the common fisheries policy reform in 2002. Women are also represented in the North Western Waters RAC.
Finally, following the conference on the role of women in fisheries organised in January 2003, I am pleased to inform you that the Commission is planning to organise another conference on equal opportunities in 2006. This conference will take stock of the situation of women in the fisheries sector and reflect on ways further to improve the situation and make further progress. I hope that the views of this Parliament will also find reflection in the proceedings of the conference.
In conclusion, I would like to underline the Commission’s determination to attribute great importance to equal opportunities in our policy. However, in order to make equal opportunities a reality, all policy-making levels need to take responsibility: the Commission, and national as well as regional and local levels. Your own commitment to this objective will assist in keeping and furthering the importance given to equal opportunities at all levels.
. – Mr President, I am speaking on behalf of the Committee on Women’s Rights and Gender Equality, and I would like to join with the rapporteur and the Commissioner in saying that the role of women in the fisheries sector should be better recognised.
Although just 3% of people employed in extractive fishing are women, women do participate actively in all the other activities relating to fishing. As a result of their invisibility, many women working in the sector do not enjoy social and economic rights.
We would therefore call upon the Commission, together with the Member States, to take the necessary measures to guarantee fully the rights of these women.
We also agree that they should have access to professional training, to funding and to credits under the same conditions as men. It is also necessary to increase the participation of women in decision-making processes, and therefore a recommendation from the Commission to the relevant bodies so that they take the necessary action in this regard would be very positive.
It is essential to help women’s organisations and networks, and we therefore welcome the Commission’s commitment to carry on actively supporting existing ones and the creation of new ones, since they are absolutely essential tools for the exchange of information and for good practices.
Ladies and gentlemen, I must not end without mentioning in particular shellfish gatherers, the majority of whom are women of over 50 years old whose health suffers directly as a result of their work and who in many cases do not have the right to unemployment benefits, to health services or to job security.
We cannot allow groups such as this to carry on with so little protection and, as a member of the Committee on Women’s Rights and Gender Equality, I would call for greater recognition of the work of women in the sector and that we provide solutions to the problems resulting from this work without delay.
. – Mr President, as a representative in this Parliament of a European region in which the presence of women in the fishing sector is extremely high, including in the extractive sector, through activities such as shellfish gathering, I would like to thank Mrs Attwooll for her report, which stresses an extraordinary formula that will re-evaluate the role played by women in society and allow them to take more advantage of the different possibilities that are opening up to improve their training, their degree of specialisation and their future prospects.
I am proud to be able to say that, over recent years, the fisheries authorities in my region have paid particular attention to the role of women, promoting ― and indeed calling urgently for ― the creation of associations and unreservedly supporting the integration of those associations into the existing networks, and arranging international forums and conferences to strengthen them and create new ones, with a view to the exchange of knowledge and experience amongst women from all parts of Europe.
The results are spectacular, particularly with regard to making women themselves more aware of the economic and social importance of their work, moving on from seeing their role as one of supporting the family economy, which had traditionally fallen to them, to demanding the compensation to which they have a right as workers: better salaries, social benefits and training.
The report by Mrs Attwooll accurately illustrates the role that they have played and the role that women’s networks may yet play in this field and calls upon national administrations and the Commission to continue providing and intensifying their support. For all of these reasons, our political group supports the fundamental points of this report and hopes that the plenary of this Parliament will support it as well.
. Mr President, I would like to begin by expressing my agreement, as shadow rapporteur for this report, with the words of the rapporteur, Mrs Attwooll.
I believe that we can see from reading this report that women’s networks play numerous roles in fishing areas and could play a greater and better role in the future. It is important to make the extremely important work carried out by women in this sector more visible and thereby to ensure that these activities are better valued and remunerated since, in many cases — as has already been said — women work for nothing and sometimes without any social protection. We still have a long way to go.
The report also acknowledges the effort that the Commission has already made, holding the Conference on the role of women in the fisheries sector in 2003. We eagerly await the conference scheduled for 2006.
There is still a lot to do, however. I am therefore pleased to have noted a change of emphasis on the part of the Commissioner, and this is very necessary for women in the fisheries sector.
I believe that the measures that the Commission must take in order to support these networks must be aimed in four directions, which are indicated in the report: information, funding, representativeness and training.
A more exhaustive report must be produced. I agree with the rapporteur that the report on women’s networks does not impress us very much. An exhaustive report must be drawn up, which accurately reflects the situation of the existing networks, and their development must then be monitored.
Funding is required, since these networks are playing, and can play in future, more and better roles of public interest, from economic, social and also ecological points of view, and they therefore deserve funding instruments.
The training that the Commissioner mentioned is needed. Aware of the important work done by women in the fisheries sector, the Commission should promote the education and training of young people in these activities so that they can take over this work in the future.
As has already been demonstrated, certain situations provide examples, such as the situation of the shellfish gatherers. I therefore believe that we must support organisations of women that form around networks, so that they can achieve and consolidate better living conditions.
I would like to announce that my Group is also going to support Mrs Attwooll’s report.
Mr President, I too should like to add my warm thanks to Mrs Attwooll for her work, her report and the way in which she has put the women’s networks in Europe on the map. I am also indebted to the Commissioner. It is not the first time that he displays great social concern in the fisheries sector. I should also like to thank him for the way in which he wants to actively involve all social strata within the fisheries industry.
Why is that so important? There are three points why it is vital that the scope of fisheries is widened to include factors other than economic ones. What is apparent to me from the shrimp crisis in my own region, and the role that VinVis has played in this, is that the women’s network has contributed towards a solution, and I have to conclude quite simply that it is very much to be welcomed that the fisheries sector is being broadened socially speaking.
I am also delighted that this network has now been given its rightful place in the regional advisory council for the North Sea. It is of particular importance, though, in the area of training, social position, and economic impact on the fisheries industry. If I consider the high fuel prices and a number of other factors which certainly have social implications within the fisheries industry, then I consider it to be a good thing that the women’s network, VinVis, but also other organisations, are given their rightful place.
In that respect, I was also very taken with the hearing which the rapporteur organised in July that involved a large number of women’s organisations, and I think it would be good if activities of this kind were also organised by Parliament and the Commission.
I would once again like to thank the rapporteur for this report and I hope that the Commissioner will also follow up the recommendations. His response in this respect creates reasonably positive expectations to this effect, and I hope that we politicians will also ensure that all social strata within the fisheries industry are given their rightful place within the sector.
– Mr President, I too should like in turn to congratulate and thank the rapporteur for the exceptional work which she has done in her report.
We all know that women engaged in coastal fisheries are at a disadvantage, because their work in this sector is classified as supplementary work rather than as a profession. What is missing is the recognition of their work, at both a legal and social level. We need to support and to safeguard the social and economic rights of women in all sectors of the fishing industry: equal pay, pension rights, social security and access to public health services.
We need to step up efforts to implement policies which support initiatives to create women's networks throughout the European Union, especially in remote island areas. The development of these networks should not be based merely on voluntary or one-off actions. These networks must be institutionalised so that their role in the areas in which they develop can be strengthened and they can act as advisors and experts on the councils in their areas.
As far as the full application of the principle of equal treatment and equal opportunities in the fisheries sector is concerned, I consider that we have fallen a long way behind. I think that the time has come for a bold decision, so that the contribution of women to the development of fisheries and of economic life in general is recognised. Let us not address women's networks merely with sympathy and understanding. Let us turn them into an important tool, which will promote fisheries policy, sustainable development and respect for the environment, ecosystems and man.
– Mr President, all the previous speakers recognised the need to maintain fishing not only as an economic activity but also as a social and, one might say, a cultural activity.
The traditional role of women in fisheries and the various modern forms of participation in the women's job market by areas with fishing activities were certainly strengthened decisively following the Commission conference in 2003 and the start of networking of this specific category of workers.
We cannot but welcome the initiative by the Committee on Fisheries and, more importantly, by the excessively modest Mrs Attwooll, in drafting the report. I, in all events, as shadow rapporteur for my party in the Committee on Women's Rights and Gender Equality, thank her for including most of my committee's comments. All that remains, therefore, is for us to trust that the Commission will help at the new conference in 2006 to integrate a pan-European network of women engaged in fisheries.
Not only the European Fisheries Fund but also the Structural Funds and other programmes, such as FEMMES and LEADER, can become tools for special actions, in parallel to educational development and the development of professional skills, the development of adaptability, research programmes into the impact of restructuring in the fishing and farming industries, innovation in production and the promotion of consumption with environmental awareness and respect for biodiversity. It depends on these actions as to whether or not young boys and girls remain in fishing areas, so that traditions, with valuable, long-standing practices, can be maintained with new technology and can bring about added value for the European Union. However, added value will also come from maintaining everything provided for in Council Directive 86/613 and I would ask you, Commissioner, to address its extension to the fisheries sector. The application of the principle of equal treatment of men and women engaged in an activity in a self-employed capacity, including agriculture, and protection during pregnancy are important sectors and the Gender Institute being set up will have a role to play with special research into the matter.
Mr President, first of all I should like to extend warm thanks to Mrs Attwooll for managing to pinpoint exactly what the role and significance of women in the fisheries industry can be. The work of women is often invisible, and Mrs Attwooll’s report helps at any rate to bring it into the light.
The fisheries industry is a heavy industry, one with regrettably long working hours and also dangerous work. More women on the ships can help improve working conditions there. Work that is too heavy or dangerous for women is often detrimental to men too. In many sectors, it has turned out that, as soon as women joined their ranks, the working conditions improved. Greater involvement of women in the safety of ships is essential to make actual progress in this area.
A concern for sustainability is something else we can expect from women and women’s networks. Sustainable fishing is essential to provide future generations with fish. Sustainable catching methods with minimal bycatch and sound monitoring are essential. The quotas will be laid down this month, and it is very important to take the scientific recommendations into consideration; if not, future generations will be fishing behind the net, something of which women often bear the brunt.
It may be time to adopt fresh policy, to experiment with fish reserves for a few years, to put fish reserves on the map, or to give fish stocks the chance to recover. The maritime strategy that is now being prepared is an appropriate time to hold the discussion on this. I would invite everyone to involve women in particular in this discussion in all countries.
Women often trade in, and buy, fish. The viability of sustainable fishing is dependent on the full involvement of consumers, as also on the introduction of quality marks that guarantee quality and sustainability. It is good to involve women in this as much as possible. In short, like Mrs Attwooll, I have great expectations where women are concerned.
. Mr President, I thank the rapporteur again for her report. I would also like to thank all the speakers for their remarks, for the determination they have shown on the subject of equal opportunities for women in fisheries, and for the proposals that they have made to the Commission.
On women’s networks, let me state again that the European Fisheries Fund aims to support networking and the exchange of experience and best practice among organisations promoting equal opportunities. The European Fisheries Fund will also provide for educational and social needs in the fisheries sector, with particular emphasis on women.
Women’s networks in fisheries are already benefiting from Community funding under programmes such as EQUAL, and certainly this funding will be enhanced with the entry into force of the European Fisheries Fund. The focus in the fund on young fishers will also help in the field of equal opportunities.
An important milestone in the reform of the common fisheries policy was in the field of governance through the creation of the regional advisory councils. I can only express the hope that women’s organisations will take up their place in the regional advisory councils in the same way as they have already done in two out of the three existing regional advisory councils. Participation in such governance fora will see benefits for equal opportunities at various levels.
On the point raised with regard to shellfish gatherers, I would like to point out that they benefit from assistance from the FIFG under the Spanish operational programme. I trust that such funding may also be requested by the Spanish authorities under the European Fisheries Fund and I am confident that the Commission can continue to support such activities. In fact, such an example can certainly be promoted further.
In conjunction with the Commissioner responsible for equal opportunities, I will do my utmost constantly to underline to Member States the importance of promoting equal opportunities in the fisheries sector. As I stated before, there will be another conference in 2006, following the conference of 2003. The purpose behind that conference is to take stock of the situation concerning equal opportunities in the fisheries sector and then to consider what further initiatives can be taken in conjunction therewith. I look forward to Parliament’s constructive contribution to that conference.
– The debate is closed.
The vote will take place tomorrow at 10 a.m.
– The next item is the report by Mrs Stihler (A6-0340/2005), on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea [COM(2005)0117 – C6-0131/2005 – 2005/0045(CNS)].
. Mr President, first of all, I would like to thank the honourable Member for her report on the proposal for a Council regulation establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea. The funding proposed by this regulation will be an essential part of the fisheries financial perspectives package for 2007-2013. Next to the European Fisheries Fund, this regulation represents the legal basis for most other expenditure allowing the continuation of the common fisheries policy and, based on the Commission’s original proposal for a financial perspective, it will cover more than EUR 2.5 billion worth of spending in the seven year period from 2007-2013.
The proposal aims to provide a more transparent and simplified framework for the execution of Community financial interventions. It is geared towards improving the effectiveness of financial interventions in the field of control and enforcement, in the area of data collection and scientific advice, in the strengthening of the governance of the common fisheries policy, and in the area of international relations and the Law of the Sea.
Let me now turn to the amendments proposed in the report before us. The Commission can accept Amendment 1 and will continue to do what is possible within its competence to work towards ensuring the sustainability of the resources in third countries.
Whereas the Commission is in agreement in principle on the substance of Amendment 2, it has difficulty accepting the form of such an amendment. The proposed amendment could have the effect of restricting the scope of what is designed to be a broad and general paragraph dealing with the crucial aspect of control capacities of third counties. Furthermore, the Commission plans to concentrate on developing common objectives with third countries, rather than prescribing to them detailed means as to how to get to those objectives as different countries have different needs.
Amendments 3 to 8 should be considered together with Amendment 17, since they quote objectives which were already covered in the Council’s conclusions of 19 July 2004, regarding fisheries partnership agreements. However, the legal provisions of this regulation are not the right place for policy statements. The Commission therefore considers that a reference to these conclusions in the recitals of the proposed regulation, as proposed by Amendment 17, is the most appropriate way to include these aspects and can therefore accept Amendment 17. As a consequence, the scope of Amendments 3 to 8 will be covered through this recital.
Since the Natura 2000 network falls under the Community’s environmental policy, the Commission cannot accept Amendment 9 in a regulation which exclusively concerns the common fisheries policy. The Commission will, however, ensure coherence of the common fisheries policy with environmental objectives.
For similar reasons, the Commission cannot accept Amendment 10. In the framework of fisheries partnership agreements, the Council conclusions referred to earlier require coherence between the objectives of the CFP and the objectives of other Community policies such as environmental objectives.
The Commission appreciates the support the Committee on Fisheries has demonstrated and continues to demonstrate towards the regional advisory councils. The proposed Amendment 11 clearly sets out the desire of the Committee to see the role of the regional advisory councils facilitated through indefinite funding. Whereas the Commission is willing to explore options for funding beyond the currently prescribed five-year period, a commitment cannot be made at this stage since this would not be in line with the current regulation that has established the regional advisory councils, but this request can be reconsidered in the first evaluation of the functioning of the regional advisory councils three years after their establishment.
On the cost of commissioning scientific advice, the Commission is already paying independent and credible bodies to deliver the scientific advice. RACs are welcome to highlight to the Commission any need for scientific advice. However, the Commission reserves its right to decide on the justification of such a request on a case-by-case basis and will lead the process of obtaining this advice.
Although the Commission is in agreement in principle on the substance of Amendment 12, it has difficulty accepting the form of such an amendment. The proposed amendment could have the effect of restricting the scope of what is designed to be a broad and general paragraph dealing with the objectives for fisheries partnership agreements. Value for money is just one of the principles mentioned in the Council conclusions of 19 July 2004 regarding fisheries partnership agreements, and it should not be highlighted individually to the detriment of the other principles and objectives defined in the Council.
The Commission has difficulty in accepting Amendment 13. Most of the aspects mentioned in the amendment are covered either by the Council conclusions on fisheries partnership agreements, or by the Financial Regulation applicable to the general budget of the European Communities.
The Commission agrees on the substance of Amendment 14, but not on the form. In principle, the Commission agrees to provide summaries and aggregations of the collected data on request or for specific needs, but it is not planned at this point automatically to issue this data in the form of a periodic publication or report.
Amendment 15 cannot be accepted by the Commission, as fisheries partnership agreements are in essence based on a commercial relationship. The third country is responsible for and sovereign to spend its revenue under the agreement, in whole or in part, in support of its fisheries policy for the purposes jointly agreed in a common approach with the Community. The parties will jointly review the results obtained by this policy. However, in this context, the Commission cannot impose financial audits or on-the-spot checks on third countries without their agreement.
For similar reasons, the Commission cannot accept Amendment 16. Each fisheries partnership agreement contains provisions on the payment of funds, as well as on the use of the share of these funds foreseen for the fisheries policy of the third country. On the basis of indicators and benchmarks, both parties will jointly evaluate the results of this policy and, where appropriate, will make the necessary adjustments. As regards its national budget and financial administration, however, the third country is sovereign.
As said before, the Commission can accept Amendment 17.
Concerning Amendment 18, the Commission welcomes the support from Parliament to reinforce the budget for the common fisheries policy in the course of the negotiations on the 2007–2013 financial perspective. The proposed regulation, by definition, can be adopted only once the financial perspective has, hopefully, been agreed. Therefore, adding a recital, as proposed in this amendment, is probably obsolete.
The Commission agrees on the substance of Amendment 19, but not on the form. Small-scale fisheries, as part of the catching sector, are already included as RAC members by virtue of the RAC decision. Thus the Commission already promotes their participation in RACs as full members.
. Mr President, I should like to thank all colleagues for their support so far for my report. This report replaces a number of existing legal measures which provide the basis for current funding beyond monies provided by the European Fisheries Fund. This is in line with the policy of achieving better regulation and simplification of legislation. It sets out objectives for: expenditure, rules for eligibility of expenditure, the level of the Commission contribution and control measures. The key areas covered are: control and enforcement, data collection, scientific advice, governance of the CFP and international matters. The total budget foreseen for 2007-2013 is EUR 2 625 million, although the actual amounts, as the Commissioner has said, will depend on the EU budget negotiations.
On control and enforcement, the aim is to improve the control of fishing activities in order to combat those fishing activities that are damaging the conservation of resources within and outside Community waters. This is to be achieved by providing Community financial support to Member States to reduce weaknesses in their fisheries control programmes and by assisting coordination of control measures, particularly via the Community Fisheries Control Agency.
Within the area of data collection and scientific advice, Community support will allow for the collection and management of the data needed to evaluate the state of fisheries resources and the fishing industry within and outside Community waters. This will assist the Member States to establish multiannual, aggregated and science-based data sets which incorporate biological, environmental and economic information.
In the area of governance, the goal is to ensure the involvement of stakeholders at all stages of policy development up to and including implementation.
In the area of international relations and the law of the sea, Community financial support is given for the conclusion of fisheries agreements with third countries, including partnership agreements, and participation in international organisations relating to fisheries or the law of the sea. This area is allocated the lion’s share of the budget – EUR 1 592.5 million, of which EUR 1 522.5 million will go to fisheries agreements. In addition, some money has been allocated to technical and administrative assistance, including related staff costs.
However, although the sums allocated by the Commission have been increased in committee, MEPs expressed concern that the allocation would not cover all the tasks required. These have been increased by enlargement and the need to collect data on the new seas – for example, current data on the Black Sea scarcely exists.
Uncertainty over funding – not least as we await a new EU budget – poses the question of whether more funds can be made available, and if so, how they should be allocated. If more funding is not available, then the question of whether funding is appropriately allocated by this proposal arises.
The creation of RACs is a vital and most welcome development. They will play a key role in the management of the CFP. However, we need to ensure that the RAC areas are adequately supported. They are unlikely to generate sufficient resources of their own after the start-up phase and, indeed, the operating costs are certain to increase after the start-up phase, as the RACs and their working groups – the North Sea RAC already has four of them – progressively generate and implement new projects in support of management guidance to the Commission. Even in the start-up phase, the level of support to the RACs from the Commission diminishes progressively and steeply and continues to do so, year on year, as the RAC itself is expected to become increasingly self-supporting. Moreover, the secretariats of the RACs have only limited capacity to seek alternative sources of funding, notably from Member States.
There is only limited opportunity – or justification – to pass the burden of cost on to the stakeholders – members of the general assembly and executive committees – especially as individual stakeholders – such as NGOs – seek to be involved in several RACs simultaneously, which incurs significant resource costs. It is vital to press for finance to be available for RACs beyond the initial five-year period.
The financial support for the collection of data on the impact of fisheries on the environment in relation to adopting an ecosystem-based approach is also important. Almost 60% of all the money goes on international fishing agreements, and it is only right that we make sure this amounts to value for money and is a fair development.
Expenditure on agreements should be eligible for Community financing only if it has been recommended as value for money under an evaluation report on the relevant agreement. It is also important to develop control capacities of third countries to ensure sustainable fishing monitoring and control of fishing activities.
If cuts need to be made in the Commission’s indicative budget, savings should be found from the international relations area, the largest budget area.
I thank colleagues for their support and urge them to support this report tomorrow, and I wish everybody a Happy Christmas.
. – Mr President, although this is a premature discussion, since the financial perspective has not yet been approved, I believe that we should approve Mrs Stihler’s report as an anticipatory measure, but I would like to make several comments, some of which coincide with those of the Commissioner.
Firstly, we do not agree with the rapporteur’s statement that, in the event of a reduction of the appropriations laid down in the Commission’s proposal, they should be taken without any justification whatsoever from the heading corresponding to fisheries agreements, despite the fact that the rapporteur appears to have forgotten that the majority of these funds are now intended to meet the costs of development aid, and not the commercial part of those agreements.
Furthermore, the usual cliché of linking the funding of fisheries agreements to prior cost-benefit analyses is not practical at this stage. Firstly, the and studies carried out by the Commission for each protocol show that the agreements are still bringing benefits that are greater than the cost to the European Union and, at the same time, due to their new status as association agreements, we need to take account of other parameters which cannot be measured by means of a mere cost-benefit analysis.
Secondly, neither do we agree that Natura 2000 network measures should be funded by means of CFP funds. In this regard, I would refer to what this Parliament said in the Böge report on the financial perspective.
Finally, and with regard to the regional fisheries committees, I do not believe that there is any justification, for the moment at least, for extending the period for their funding laid down in Community legislation, particularly when the majority of the RACs are not yet operating, since less than half of those planned have been set up. The logical thing is for the RAC to be an instrument that will eventually be self-funding, if it is as useful as we hope, and not to become an additional burden for contributors, particularly within a policy for which the financial contribution is always below the minimums.
. Mr President, I would more or less follow on from Mrs Fraga’s last sentence. I do not know why it is precisely the common policy with the least funds that is most besieged by requests of all kinds. In this regard, although I am genuinely grateful for the work of the rapporteur ― as she knows ― I feel obliged to make a series of comments, or rather discrepancies, in relation to the text that has been approved in committee and on which we are going to vote tomorrow.
I am referring specifically to Amendments 6, 9, 11, 12 and 13, on which I shall comment briefly. Within the context of this Regulation, and aware of the beneficial consequences of international agreements in the Community’s regions in terms of employment, I understand the Commission’s position on this issue. Maintaining employment is a specific objective that nobody questions. To set this objective without specifically mentioning the Community, as Mrs Stihler does, could be a mistake. It is a laudable desire, but it does not fall within the scope of the CFP and furthermore it does not seem to me to be a realistic objective.
With regard to data collection for Natura 2000, proposed in Amendment 9, I believe that it should be financed by means of funds intended for the environment policy ― as I have always said ― and not by means of the CFP. Those of us who deal with the CFP know that through this policy we are paying for other obligations laid down within other Community policies, as demonstrated by the increasing economic weight of development cooperation within the fisheries agreements.
Furthermore, when, in Amendment 12, Mrs Stihler proposes the criterion of providing value for money as a determining factor in fisheries agreements, I feel obliged to ask what kind of value for money she is referring to. Value for money for the third country? Furthermore, Mrs Stihler, I believe that, if we work on the basis of this criterion of value for money, I do not know whether we will be able to implement the cooperation policy to which I have just referred, and to which you yourself refer. I genuinely do not know whether or not you, as rapporteur, have given this criterion of value for money, which I find so difficult to understand, sufficient thought.
I accept the two amendments presented by Mr Guerreiro, as well as Amendment 17, presented by Mrs Stihler.
. Mr President, on this occasion I would like to offer very genuine and heartfelt congratulations to the rapporteur and thank her for her support for the ALDE amendments. These largely related to the issue of international fisheries agreements. I have to say, Commissioner, I was rather disappointed by your response to them.
We do not deny the importance of these agreements, but we believe that if we are expending European taxpayers’ money, whether for targeted assistance or in relation to fishing rights, we should know exactly how this money is being expended. Amendment 16 in particular was crafted very carefully to get over the international legal difficulties in that respect.
We are talking about fisheries partnership agreements with obligations on both sides. If we do not have this information, if we cannot evaluate what is going on, how can we decide whether we should renew them when the time comes? There are serious concerns about what is going on in some third-country waters. Only last week, the Environmental Justice Foundation published a report on illegal fishing in Guinea and its links to the European Union. A telling statistic cited in the report is that Guinea is losing over 34 000 tonnes of fish every year to illegal fishing, worth an estimated USD 110 million. The EU fleet is only one of several implicated in this, but it is implicated all the same.
It seems to me that this one example demonstrates why it is crucial that care is taken with regard to the EU’s fishing agreements, ensuring that the Union is helping to improve governance in third-country waters, but also addressing the urgent need on all sides to step up the quality of monitoring and enforcement. Several of the amendments in this report would help the Union move towards more responsible fishing agreements.
On a slightly different topic, the ALDE Group welcomes Amendment 11 proposing that funding for the operating costs of regional advisory councils should not be restricted to the first five years. As the Commissioner has said, they are the cornerstone of the governance of the revised common fisheries policy.
. – I should like to highlight an issue that was raised in the debate in committee. The funding provided for in the Commission’s proposal will not enable us to achieve the objectives set out in this regulation, such as the financing of control and enforcement measures, conservation measures, data collection and improvement of scientific advice, governance, international relations and the Law of the Sea.
The financial resources for this important common fisheries policy instrument must be increased, in light of the enlargement of the EU and the more ambitious objectives that have been set out. Yet no such increase is forthcoming. The British Presidency’s proposal is just another in the series of cuts being made to the 2007-2013 Community budget. Accordingly, we have tabled a proposal for an amendment stating that the global financial envelope for fisheries, and specifically for this proposal for a regulation, is woefully inadequate if we are to address the economic and social crisis facing the sector and to meet the needs arising from the 2002 review of the common fisheries policy, and proposing adequate financial resources for the fisheries sector.
That being said, given that, in our view, it is of key importance that fishermen be involved in setting out and implementing the common fisheries policy at every level, we have also tabled a proposal that support should be provided for setting up or promoting representative associations of small coastal fishing, far and away the most important part of the sector, and that such fishermen be involved in decision-making processes in regional advisory councils.
Lastly, I wish to say that the regulation continues to be guided by the idea that the sole factor in conserving fisheries resources is to reduce fishing activities at EU level, disregarding other determining factors.
As far as we are concerned, the primary objective should be to promote sustainable modernisation and development in the sector. It is also essential that the balance of fisheries resources be maintained so as to guarantee that fish supplies to the public are not interrupted, jobs are not lost and fishermen’s living and working conditions are improved.
. Mr President, the common fisheries policy affects the UK more than many other Member States. A UK minister in the late 1940s once remarked that Britain’s economy was safe for years to come because, he said, we live on an island of coal, surrounded by fish. The coal is still there, if we care to use it, but the fish have almost gone, due to the disaster that is common fisheries policy.
Designed to conserve fish stocks, this misbegotten scheme has reduced some species to near extinction. Among the most depleted are the plentiful stocks once found in the North Sea and Irish Box, up until 1973 the exclusive province of British fishermen who looked after the fishing grounds and reaped a rich harvest. Then we joined the common market and the CFP, and now these seas are a marine desert in the making, if not already so.
Fair shares for all under the CFP, do I hear? If so, why does Britain have lower quotas in the waters around our shores than some other countries from further afield? And what does it profit anyone to fish our waters out? Too many boats taking too few fish is the cry. Just so. Under the CFP vast fleets of trawlers from countries previously excluded are rapaciously fishing these grounds to extinction, while fertiliser factory ships vacuum up vast quantities of marine life on the seabed, destroying the bottom of the food chain.
How could any sane person devise the CFP scheme of quotas resulting in fish caught in excess being thrown back? Do you not know that the discarded fish are dead when they are thrown back? Do you not know that for some species the annual weight of useless discards is as much as the weight of the fish legally landed? Compare that to Norway and Iceland who both refused to join the EU: their fish stocks remain plentiful and their fishing industries flourish because they look after them, forbidding discards. Meanwhile, the British fishing fleet has sunk to less than a quarter of its previous size.
Destruction of the fishing industry means that the fishermen are out of work and on benefit. It means that fishing ports are in terminal decline, so structural funds are poured in. It means that the social and economic fabric around the ports declines, while the EU claims to be combating this particular misery.
If you think this is a purely British complaint, think again. The fishing industry is a factor in the UK’s GDP to which contributions to the EU budget are geared, and that comes on top of the destruction of a priceless natural resource. And so, another Christmas goose reduces its output of golden eggs!
– Mr President, ladies and gentlemen, Commissioner, these are difficult times for Europe and the economic crisis has not gone away. The EU must now focus on how to manage and distribute its budget accordingly. In order to pursue a sound, sensitive and sustainable strategy, we need to have tools at our disposal allowing us to take appropriate action, in line with what I believe were the wishes of all of us.
This proposal for a regulation establishes a framework of measures for the purposes of implementing the common fisheries policy, complementing the proposal for a Council regulation on the European Fisheries Fund (EFF), which we debated in the Chamber some months ago. As I said of the EFF at the time, it is crucial that the funds earmarked for these regulations be consistent with the actual needs of an integrated fisheries sector within an enlarged Europe facing fresh challenges.
Although I welcome the Commission’s efforts to make the financial agreements under the common fisheries policy (CFP) clearer and more coherent, I must express my displeasure at the mismatch between the professed objectives and the funds set aside. Given that objectives following the EU’s enlargement need to be more ambitious and farther-reaching, I feel that it is inappropriate to impose a 6.3% cut on this financial instrument.
I wish to highlight the fact that 60% of the budget of EUR 2 625 million, spread across four main operational objectives, has been set aside for international fisheries agreements. The strand relating to partnership agreements on fisheries is vitally important on account of its prominence in the budget. This report maintains the consistency between the conclusions of the recent Fisheries and Agriculture Councils regarding the new CFP and the EU’s international relations, and this strikes me as being of paramount importance.
Lastly, the setting up and maintaining of regional advisory councils (RACs) are key to the new CFP. It is therefore vital to ensure not only that funding is available to cover the start-up costs of the RACs, but also that the councils remain viable. To this end, the Commission must clarify more clearly to what extent all areas relating to the RACs are to be funded.
Mr President, ladies and gentlemen, fishing – just like agriculture – is not an economic sector like any other. Fishing contributes to improving quality of life at European level and to protecting the coastline and the environment. In many cases, small-scale fishing even helps to bolster tourism.
It is worth emphasising that the fishing community plays an important role. The job they do with such passion is demanding, tough and dangerous and their income is dependent on too many uncertainties. Often in debt, and subject to the continually rising price of diesel, fishermen and their families live with the fear of not being able to make ends meet and of losing their jobs.
Throughout its existence, the common fisheries policy has failed to relieve their fears. On the contrary, it has contributed to the loss of thousands of small-scale fishing jobs and to the social insecurity of fishermen, without achieving convincing results with respect to the conservation of resources. What is worse, this policy has often given the impression of being subject to the law of the lobbies, who are more interested in cultivating their media images and in chasing subsidies than in making a serious effort to protect the environment.
That, Commissioner, is why fishermen are fed up with continually being suspected of being the criminals of the sea, by a European Commission that, in contrast, is far too lenient on the real pirates of the sea, by which I mean flags of convenience. Commissioner, contrary to the prejudices of your learned assembly of scientists, nobody is more committed to conserving fishery resources than fishermen. It is their livelihood, their heritage and the future of their children. They have had more than enough of a situation in which quotas for fishing days and catch sizes, often laid down without a real scientific basis and traded any old how between the States, are involved in establishing fishing zones. The Commission must not continue to favour fishermen of one nationality over those of another. Everyone must be on an equal footing within Europe.
It is true that your text represents a certain amount of progress in the field, in setting as one of its formal objectives the involvement of all stakeholders, but you will forgive me for describing it as vague and timid. We cannot save fishing and fishery resources without the fishermen and their professional associations and trade unions. Fishermen, through their representatives, must be truly involved in all decisions affecting them. The Union must also provide financial aid to the Member States to help them protect their territorial waters against illegal fishing. I am thinking in particular of the territorial waters of the outermost regions of the EU.
Insofar as there is a real problem of funding a fair, sustainable and bold European fisheries policy, we must not forget that one of the threats to resources comes from pollution caused by maritime transport. The system of flags of convenience is behind this pollution. If, therefore, we can point the finger at those responsible for this ongoing ecological disaster, we will be in a position to launch a really ambitious policy.
. Mr President, first of all I would like to say that funding has in fact been increased under this instrument. This is due to a number of reasons: enlargement, new technologies, broader scope of data, the new control agencies and the establishment of the regional advisory councils. On the latter point, I wish to say, as I said before, that the Commission is willing to consider the funding of the regional advisory councils during the review to be undertaken after the third year of their operation.
With regard to the extent of the funds, were more funds to be made available the Commission would surely not complain. However, in reality we will hopefully have a 150% increase in control and enforcement, a 160% increase in data collection and scientific advice, a 110% increase in governance and a 120% increase in international relations. If all goes well, there will be an overall increase of 130% if one compares the 2000-2006 financial period and the 2007-2013 financial period.
If there is a reduction, we have a cushion to some extent, so we do not have to deduct from any one specific heading. If there is going to be a drastic cut, all headings will be affected linearly. We will know hopefully before the end of the week what the situation is going to be. So far, from the indications we have, the cuts envisaged under the financial perspective as regards fisheries are relatively small, especially in the second instrument, and hopefully it will stay that way.
On the international agreements, the Commission believes that the proposal strikes the balance between internal and external policies, between international agreements and conservation, control and governance. At this juncture I wish to highlight that the allocations to the various areas are only indicative and based on current forecasts. Adjustments for each programme will in any case be submitted and adopted every year in the annual budgetary procedure.
I would like to pick up on the point made by Mrs Attwooll with regard to Amendment 16. Since these are commercial relationships, the monies often go directly to the treasury budget as part of the budget of the state. However, we intend to strengthen our dialogue with the Commission’s development services, to enhance the effectiveness of these monies in these countries’ general development objectives, in particular in the fisheries sector.
With particular reference to the fisheries partnership agreements, I need to underline that each fisheries partnership agreement contains provisions on the payment of funds under the agreement, as well as on the use of the financial share foreseen for the fisheries policy of the third country. On the basis of indicators and benchmarks, as I have said before, both parties will jointly evaluate the results of this policy and where appropriate will make the necessary adjustments.
With regard to the remarks made by Mr Clark, I cannot agree with his assertions. The lower stocks of fish are the result of year upon year of uncontrolled over-fishing and not of the common fisheries policy. That policy, through its measures, seeks to address the need for balance between the availability of stocks and the fleets that target them.
Finally, the point on coastal fisheries and small-scale fisheries is better addressed under the European Fisheries Fund, which will hopefully be adopted early in 2006.
– The debate is closed.
The vote will take place tomorrow at 10 a.m.
– The next item is the joint debate on
- the report by Paulo Casaca (A6-0339/2005), on behalf of the Committee on Fisheries, on the proposal for a Council decision amending Decision 2004/465/EC on a Community financial contribution towards Member States’ fisheries control programmes [COM(2005)0328 – C6-0273/2005 – 2005/0136(CNS)]; and
- the oral question to the Commission by Philippe Morillon (O-0111/2005 – B6-0344/2005), on behalf of the Committee on Fisheries, on Community sanctions in the fisheries sector.
. – Mr President, Commissioner, there is increasing agreement between scientists, researchers and environmental NGOs that sustainable fishing requires a stable, long-term link between fishermen and their environment, and between this economic activity and controlling and sanctioning predatory practices.
In her excellent paper on the functioning of a fisheries association in Cangas, in the Spanish region of Galicia, Dora Jesus noted that when that particular fishing community enjoyed exclusive fishing rights in the area, or, more precisely, when it took on the rights and duties of owning natural resources and began to manage its own primary control and sanction systems, it succeeded in recovering stocks of goose barnacle and in making the species ecologically and economically sustainable in the area covered by the association.
Sadly, the EU has opted for a diverse policy, of enormous variations between fishing rights. Europe is exclusively responsible for granting those rights and, for some species, they are determined for virtually the whole of Europe’s sea area, yet control and sanction systems are left to individual discretion.
The funds and take-up rates proposed by the Commission to support investment in fisheries control by the Member States have been cut to EUR 32 million in 2006, a small amount given the responsibilities awarded to some regions and Member States. Furthermore there is no Community assistance for controlling and monitoring the CFP. In this connection, I should point out that Portugal, for example, accounts for little more than 2% of Europe’s population, but over 50% of the area covered by the European Economic Exclusive Zones (EEZs). What is more, the Azores region alone is a bigger EEZ than that of any Member State, even though it only has 250 000 inhabitants.
In this context, the waters off the Azores have only been controlled once since they were liberalised on 1 August 2004, in spite of the fact that many dozens of external vessels have been detected by the Vessel Monitoring System (VMS) in this EEZ during that time, and that there have sometimes been two dozen at once. This is in stark contrast to the numerous inspections carried out on the traditional Azores fleet by the regional, national and Community authorities, on land or not far offshore.
In the absence of any kind of VMS, there is still, as we have just said, no effective protection against unregistered fishing boats and, indeed, legally registered boats, in the poorest and outermost areas of Europe. The reason why the VMS is functioning so incredibly badly is because of a number of derogations from key areas, and because the high-seas control system is so inactive and ineffective.
At a conference on Maritime Policy and European Sea Strategy held last week by the Socialist Group in the European Parliament in Ponta Delgada, we learned that around 150 different species have been found in the waters off the Azores, many of which are native to the area and some of which can live for literally thousands of years. These include dense black coral forests, some more than two metres in height. The value of these corals and other deep-sea organisms to our heritage will be seen over time and it is widely acknowledged that they have huge biotechnological potential. Whilst it is true that bottom trawls and bottom gillnets have been banned in the region, it is difficult to ascertain whether these bans have been effective, when the Community has done little or nothing to monitor, control and protect these European treasures.
The announcement of the Commission’s proposed maritime strategy gave us all hope that we would see some changes in this state of affairs, but to our great dismay we discovered that this proposal envisages zero Community financing. In other words, it advocates the same approach as before, whereby everyone in Europe can enjoy maritime resources, whereas the responsibility for protecting those resources falls entirely on the people who live in the regions in question.
As regards maritime security and environmental protection, in the Azores we are currently facing a tragedy of enormous proportions. A huge container vessel carrying a number of containers with dangerous chemicals, and flying a flag of convenience, has run aground on a reef designated a site of Community interest as part of the Natura 2000 network. In spite of the various packages, in the wake of the and the , and despite the creation of the European Maritime Safety Agency, Europe still does not have the capacity to respond either to these disasters, or to tragedies arising from unsustainable fishing.
We therefore feel that a European Coast Guard must be set up as a matter of urgent priority, whereby fisheries control would be integrated with other sea control operations and fisheries would be opened up to the entire European fleet; an effective, modern and harmonised system of control and sanction. The liberalisation of access to waters is totally unacceptable unless these requirements are met. Otherwise there can only be one outcome – Europe’s natural maritime heritage will fall into rapid decay.
. Mr President, the issue of sanctions is of some urgency. A level playing field is essential to giving fishermen faith in the fairness of the common fisheries policy. Without that faith it becomes much more difficult to put well considered and effective management tools in place.
The Commission’s latest report on behaviour that has seriously infringed the rules of the common fisheries policy demonstrates once again how uneven the playing field currently is. In 2003 there was a range within Member States of between 24% and 100% of the infringements that were actually followed by a sanction. Average finds for the same offence also vary considerably between Member States: for example, for keeping prohibited fishing gear on board, between EUR 451 and EUR 9 000; for unauthorised fishing, between EUR 375 and EUR 8 379, and for falsifying data, between EUR 98 and EUR 132 056.
Over three years ago my own report on infringements urged the Commission ‘to examine the possibility of introducing a uniform system of minimum penalties across the European Union ... to strengthen fishers’ confidence in the fundamental principle of equal treatment, which implies objective criteria for classification and rating, as well as for infringements and penalties’. I accept that it is agreed minima to which we look, as there must be some room to align the penalty to the value of the catch and to penalise repeat offences more seriously than first offences, but I believe that we need greater uniformity in both the level of penalties and the type of penalties and procedures involved.
Members of the Committee on Fisheries would be grateful for the Commissioner’s answer to our question, bearing in mind that the preliminary statement should be clarified to the fact that what it is stating is that 86% of all offences are currently covered by administrative sanctions and 14% by penal ones. We would be grateful for the Commission’s view on the issues that we have raised.
. Mr President, I wish to thank the rapporteur and the Committee on Fisheries for its report on this proposal from the Commission. I am pleased to note that the committee has given a favourable assessment to this scheme, which is aimed at improving the Member States’ control capabilities, and that it fully supports the extension of its validity for a further year. I also note that the committee is favourable to financing, under the Community budget, administrative arrangements with the Joint Research Centre with a view to developing new technologies in the area of control, and to the financing of studies on control-related areas, to be carried out at the Commission’s initiative.
The committee has, however, tabled seven amendments to the proposal. I regret that it is very difficult to accept any of the amendments, mainly for formal reasons, which I would like to explain.
Amendment 2 proposes a change to the time limit for the presentation of national programmes. We would like to keep the existing date of 31 January, as the submission of requests early on in the year will allow the Commission to adopt a decision granting the financial contribution in the first semester. This will, in turn, ease the planning requirements for national administrations. It should also be noted that the national administrations are already fully aware of this time limit.
On Amendment 3 and the related Amendments 1 and 6, the Commission shares the committee’s view that these expenses should be financed under a different heading. This can be done through a budgetary arrangement. However, it is not possible to finance these two new actions if they were not foreseen in the legal text. The Commission deems that this proposal is the appropriate legal text to introduce them and cannot, therefore, accept these amendments.
In Amendment 4, the committee asks the Commission to establish criteria in order to allocate grants when the amount of request exceeds the available appropriations. The Commission’s policy is to allocate grants only when the need for investment has been proven, namely through the national report on control activities, irrespective of the overall amount requested. Establishing criteria will introduce some rigidity to the selection of projects and could entail a risk that grants will be given for projects that are not of general interest. This amendment cannot, therefore, be accepted.
Amendment 5 refers to the contribution rate for the most expensive items, i.e. patrol vessels and aircraft. Increasing the rate to up to 75% of the eligible expenditure will reduce appropriations for other actions. The Commission considers a rate not exceeding 50% to be appropriate, as a general rule, for all kinds of investment. It cannot, therefore, accept this amendment.
Finally, the Commission cannot accept 7, since at the end of 2006 most of the projects will not yet have been completed, meaning a report on the decision will be of little use. I should like to recall that the Commission will present a report on this decision to the European Parliament by 30 June 2008 at the latest.
Concerning Mr Morillon’s oral question to the Commission, may I say that I fully share the view that sanctions, including in the fisheries sector, must be proportionate to the seriousness of the offences committed. They must also effectively discourage any further infringement of the same nature. Moreover, sanctions should be non-discriminatory between nationals and non-nationals of Member States. We cannot achieve compliance with the rules of the common fisheries policy without creating a level playing field across the European Union for all fishermen.
With a view to promoting transparency and to encouraging the application of adequate and dissuasive sanctions against those who commit serious infringements, the Commission publishes an annual communication on serious infringements to the rules of the community fisheries policy.
The Commission has published four of these communications so far. In its comments on the tables annexed to the communications, the Commission stressed the need to reduce existing disparities regarding the level of sanctions imposed across the Community.
On the same communications, the Commission has also declared its preference for the use of administrative procedures and sanctions when dealing with breaches of the common fisheries policy rules, since they are imposed in a swifter manner and are more effective. The Commission believes that a sanction, such as the suspension of an authorisation to fish, decided by the administrative authority and entering into force immediately, subject to the possibility of a judicial review, is a stronger deterrent. The choice, however, between a penal or administrative procedure lies with the Member State.
In conformity with Article 25(4) of Council Regulation (EC) No 2371/2002, the basic regulation on the CFP, the Commission intends to present in due time a proposal aimed at harmonising at Community level sanctions for serious infringements.
. – Mr President, ladies and gentlemen, Commissioner, fisheries control is an important factor in sustaining the sector. In view of the need to recover certain at-risk fish stocks, support for the Member States must continue in such a way that they can meet their obligations to control, monitor and inspect fisheries activities in the areas under their jurisdiction.
The strategic discussion of 2001, when control strategies were among the most important axes of the Green Paper of that year, led to the Fisheries Control Agency being set up in April 2005, and this may yet, in my view, herald a new era. Although this agency organises and coordinates the control and inspection activities carried out by the Member States, it has not taken the Member States’ powers and obligations away altogether.
As we await a decision on the financial perspective and the new Community framework for 2007-2013, these amounts are as yet unknown and as such Decision 465/2004 should be extended.
I wish to congratulate my compatriot Mr Casaca on his excellent work as rapporteur on this issue. Commissioner, despite your remarks, I feel that the amendments made to the original text are indeed appropriate; they would help strike a better balance and make the text more consistent with what it is actually trying to achieve. Nevertheless, although I lend my wholehearted support to this document I should once again like to draw attention to the fact that it remains extremely difficult, from a financial point of view, for the Member States to implement all of the desired measures.
The Commission’s 2003 communication and reports of non-compliance with the common fisheries policy (CFP) are evidence that much remains to be done. In order to ensure that the Member States honour their commitments to comply with the rules laid down by the CFP the Commission must continue to support its commitment to control and inspection.
. Mr President, there can be no doubt that Decision 2004/465/EC, on a Community financial contribution towards Member States’ fisheries control programmes, has helped to improve both control structures and the provision of funding for controls in the individual Member States, and to make the flow of information more efficient. It has also made it possible to confer greater powers on EU inspectors in the field of monitoring and control. Control programmes are always and everywhere regarded as a nuisance, and often as discrimination, by those who have to undergo the controls. It is an unfortunate fact, however, that controls on fishing activities under the common fisheries policy are indispensable, as we have learnt from experience. The success of any legal framework depends on the effectiveness and ease of controls on compliance with the rules it lays down. It goes without saying that the measures carried out in the framework of these control programmes cost money, and that the necessary funding should accordingly be provided for them.
We therefore support the rapporteur’s proposal to extend the period of validity of Decision 2004/465/EC by one year. This would safeguard the Community financial contribution towards the fisheries control programmes at least until the end of 2006, even if the budgetary environment changes.
We concur with the rapporteur’s assessment of the amendments outlined by the Commission in the proposal for a decision, and we should also like to thank him.
. Mr President, I would like to thank the author of the oral question and Mrs Attwooll for presenting it, particularly as she is missing her group’s Christmas party this evening by being here, which shows her true dedication.
The question of sanctions and whether they are criminal or administrative is very important. Obviously nobody within this House would condone a breach of the regulations or rules. It is appropriate that we are having this debate as a joint debate with the Casaca report, because the whole issue of fishery control measures and what is required is one that not only can deliver more environmentally and economically sustainable fisheries; it can also give certainty to many fishing families, so that they can continue to live their lives in the way that they have enjoyed up to now.
However, outside the question regarding the effects on stocks and stocking levels, and the new rules and regulations with regard to fishing effort and everything else, there is a further layer of bureaucracy which has a direct impact on the fishermen’s ability to make a living.
Commissioner, you have stated on a number of occasions that you have a preference for administrative sanctions as against criminal sanctions. There has also been the question of giving certainty with regard to some form of uniformity: not a harmonisation but a uniformity of sanctions and penalties as they apply across the Member States. Mrs Attwooll mentioned some of the divergences in her presentation. I would like to give you a few more figures from the last Commission report received relating to fisheries offences.
There were 1 785 offences in Spain; 1 641 of them were dealt with by administrative sanctions. There were 1 579 offences in Portugal; three of them were dealt with by criminal sanctions. Out of a total of 26 offences in my own country, Ireland, 20 were dealt with by the criminal courts. The average fine in Portugal was EUR 491; the average fine in Spain was EUR 2 126. The average fine in Ireland was EUR 11 978, which under proposed new legislation to be introduced next year will increase to EUR 220 000.
Obviously, there must be some fairness and equity with regard to the way that these fines and penalties are imposed. Ultimately, it is up to the Member States to put in place the legislation to transpose properly the ideology behind the fisheries regulations and directives. There must also be equity and proportionality within that sanction regime. There must be a preference towards administrative sanctions rather than criminal sanctions.
There has been some talk recently in certain quarters that the Commission was considering taking action against Ireland for failure to implement new legislation, which is currently going through the national parliament in Ireland. Indeed, officials from your own office, Commissioner, recently met representatives of the fisheries committee in the Irish Parliament, as well as meeting members of the Committee on Fisheries here in the European Parliament, to discuss the issue of criminal sanctions and administrative sanctions. I hope these rumours of so-called financial sanctions to be taken against Ireland are untrue.
I hope that tonight you could encourage us with the legislation that exists in Malta, where for a small offence, a small sanction applies – administrative only. For a larger offence, a larger administrative sanction applies. For a serious offence, a criminal sanction will apply. For a continuous offender, then there should be the most rigorous enforcement of criminal sanctions.
But there is no equity or fairness when a logbook offence in one country leads to a fine of only EUR 96, whereas in another country this could lead to the confiscation of boat, catch and gear. There must be proportionality.
Mr President, I am somewhat intrigued by the background giving rise to the oral question before the House. Since 1999, countries that obey the rules have been honouring Council Regulation (EC) No 1447/1999, which required proportional, effective and dissuasive penalties with regard to serious infringements of the common fisheries policy.
It is no surprise to find that the United Kingdom is at the top of the class in its dedication to meeting the Commission’s demands, whereas some of those countries that speak the loudest about their commitment to the European project – such as Spain and Germany – are among the main defaulters. The latest figures of serious CFP infringements are – as we have heard – those published by the Commission for 2003. They show that the average fine in the United Kingdom was almost EUR 78 000 whereas the EU average was a mere EUR 4 500. On the serious matter of falsifying records, the UK average fine was EUR 132 000 while in Germany it was a derisory EUR 98 – but EUR 98 more than in the Republic of Ireland which, according to those official Commission figures, had no penalties to declare in 2003, although it belatedly admitted that it had 103 serious infringements! Wherever the last speaker conjured up his figures, he certainly did not conjure them up from the published Commission figures. It is not without significance that only when a red-faced Dublin Government published proposals for penalties to deal with this issue that, at the behest of Irish MEPs and others, this oral question was raised.
Let me make it clear: I see merit in equitable and proportionate penalties across the EU, but I am less than impressed by the fact that, so long as the fishermen of the United Kingdom were bearing the brunt of punitive action, nobody cared. But once one of the free-wheeling states is asked to pedal, then there are cries for equity, for fairness and for a level playing field.
The disparity that has been in operation for years has a practical detriment for those states that have been complying. Take the situation in the Irish Sea, where most of the fishermen from my country, Northern Ireland, have to compete to fish. There, we compete with fishermen from the Republic of Ireland, whereas the Northern Ireland fisherman for years has been subject to those draconian UK penalties. Indeed, at present, some Ulster fishermen are awaiting trial in Liverpool Crown Court. Yet, for years it seems that their southern counterparts have had the benefit of flouting the rules without serious penalty. Think what that does to competitiveness. Every time the Northern Ireland fisherman goes to sea, he has to factor in the risk of savage penalty if he seriously infringes the CFP, but, according to the Commission’s figures, the Republic of Ireland fisherman in the same waters has no worries at all. Until now, his government has not seemed to bother about serious infringement.
So, by all means, let us have parity of treatment, but let us understand the detriment suffered to date by those who, for years, have kept to the rules on pain of savage punishment. How, Commissioner, is that historic wrong to be righted? You said tonight that you very much favour administrative sanctions. If that is so, would you now publicly support and encourage the United Kingdom to discontinue its present prosecutions? That would greatly help.
Mr President, I welcome the opportunity to take part in this debate, as I believe it gives us the chance to raise the difficult degrees of sanctions imposed on the fishing fleets in different Member States of the European Union. We have heard from various Members about the disparities in fines and controls in Member States, which I do not have enough time to address now.
In the United Kingdom, draconian measures have been introduced. Now draconian measures are being proposed in the Republic of Ireland. As the previous speaker said, the British Government has had these implemented perfectly from day one, as it always does, while everybody else lags behind. There is nothing new in that, however, and we should not be surprised at it. Our fishermen and farmers, and many other industries, have suffered this state of affairs, whilst the situation in other states barely compares.
The result of this European Directive, implemented by the Member States, is a total disparity among the Member States. This is unacceptable and unworkable. Like the previous speaker, I come from Northern Ireland. A very small off-shore fleet operates in Box 7A in the Irish Sea, subject to the draconian rules imposed by the British Government. They are now going to be facing the draconian rules introduced by the Republic of Ireland Government. At times they fish in those waters and there is great cooperation among the fishermen in those areas. However, that is of little use to the fishermen if, as the previous speaker says, they find themselves before the courts.
This is the type of directive that brings the European Union into total disrepute in the Member States, as there is no semblance of a level playing field. You talked about a level playing field. It does not exist. There should be proportionality and equal treatment. I realise that there is no easy solution. You know that yourself, as you recently visited Northern Ireland. I understand that, but I believe the Commission must urgently review this entire issue of sanctions in the fisheries sector. Let me make it clear. I believe we require sanctions and controls. There is no question about that and we are not advocating anything else. However, we must be realistic and they must be able to be implemented, unlike these present and unacceptable proposals. As the fishing industry goes to Brussels next week to look to its future and fate on tax and quotas, this is the type of problem they do not need to face.
I would like to leave you with one point, if you will allow me. I want to put one question to the Commission. It does not help us to stand in this House tonight and trade insults with each other, about what this or that Member State does. In the long term, we need each Member State to respect each other’s position. You said you were going to harmonise sanctions. So when are you going to come forward with the proposals?
– Mr President, I listened to your speech, Commissioner, with enormous interest, and, with the greatest of respect, I should like you to clarify your highly ambivalent position on Amendments 2 and 6, which were repeatedly supported by the Commission in the clearest terms, both in the Committee on Fisheries and via email. It was on the basis of this explicit support that we jointly drew up the budgetary amendments with the aim of adapting these very amendments – 2 and 6 – and now you tell us that the Commission does not support what it has been saying all along it supports.
It would appear that there have been some confusing messages on this matter, and I should like you to clarify matters, Commissioner. Otherwise, I shall have a great deal of difficulty in working with the Commission in future.
. Mr President, I wish to begin by saying – on the previous point made by Mr Casaca – that when preparing the allocation of grants, the Commission examines the requests submitted by Member States, taking into account the needs and efficiencies of each Member State, as they result mainly from the national programme and from the earlier report on control activities, which each Member State must transmit to the Commission. Priority is given to those investments which are deemed more cost-effective, bearing in mind the general interest in achieving a high level of control throughout the Community. Therefore, priority may change over the years and be different for different Member States.
I totally agree with Mr Kindermann that control and enforcement is a cornerstone of the effectiveness of the common fisheries policy. I am committed to continuing to strengthen control and enforcement activities. The establishment of the control agency this year will certainly make an important contribution in this area.
On the points raised by Mrs Attwooll, Mr Crowley and other speakers with regard to the whole question of sanctions, let me say that the main trend, as published in the communication, shows that the total number of serious infringements has varied considerably from one year to another – from 4 180 in 2000 to 9 502 in 2003. It is difficult to know if this increase in the infringements detected means that the rate of detection of serious infringements is improving or if the number of infringements committed has increased.
One notable element of progress with regard to deterrence is the fact that the average amount of fines imposed has increased from EUR 1 757 in 2002 to EUR 4 664 in 2003 – that is an increase in one year of 165%. However, the fact that fines imposed in 2003 amount to only 0.004% of the value of landings in 2002, makes us think that fines remain too modest to represent a real deterrent for rule breakers. Having said that, this is a general statement, and one would have to look into the various subsectors and offences with regard to which these fines have been imposed.
Some conclusions from the previous communications are, firstly, that there are substantial differences between the average penalties applied – as a number of Members have made clear tonight – and that the amount of penalties remains too low to represent an effective deterrent against non-compliance with the rules of the common fisheries policy.
Regarding whether criminal procedures or administrative procedures are the best option, Article 25 of Regulation (EC) No 2371/2002 foresees that Member States are to take appropriate measures against responsible persons when the common fisheries rules have not been respected.
Member States can prosecute infringements through criminal or administrative procedures, provided that these measures are effective and proportionate to the seriousness of the infringements. The Commission cannot otherwise interfere in the choice of the instrument by individual Member States. This could touch upon the sensitive issue of state sovereignty.
Having said that, I repeat that it is the Commission’s view that administrative procedures – and thus administrative sanctions – are preferable. They are preferable because they can be imposed swiftly by an administrative authority, as this does not require the lengthy process involved in establishing liability before sanctions can be imposed in criminal proceedings. They are less expensive than judicial proceedings. Non-criminal sanctions can be swiftly imposed and have been seen to be more effective than more severe penal sanctions. For instance, an administrative sanction, such as suspension of a fishing permit, may be an effective way to encourage compliance, as it can be applied quickly. I regret that the majority of Member States do not use this tool more often.
The sanction – be it criminal or administrative – must be tailored to the seriousness of the infringement. Mitigating or aggravating factors include: a negative impact of the violation on fisheries resources or type of fish; previous conduct of the violators; repetition of the same infringement; and the estimated economic benefits deriving from the infringement.
The Commission has launched a consultation process on improving the quality of data collected and reported and the analysis of this data, in order to compare the situation between Member States. Furthermore, the Commission intends to propose a catalogue of sanctions to be imposed in cases of serious infringements, for adoption by the Council, as foreseen in Article 25(4) of Council Regulation (EC) No 2371/2002. The catalogue should help to increase the level of sanctions and contribute to the establishment of a more level playing field. This catalogue is scheduled to be presented by the Commission in the second half of 2007.
As I have already said, the discrepancies are, therefore, large and our preference is for administrative sanctions, since they are more effective and can be implemented quickly.
In reply to a specific point that was made, I would say that our proposal for the harmonisation of sanctions for serious infringements will be published in 2007. We hope that this will create a more level playing field and, at the same time, address the issue of proportionality.
With regard to the last point, which was raised by Mr Casaca, concerning Amendments 2 and 6, I apologise. The information that I have is that these amendments were not supported in committee. However, I will look into this and contact him tomorrow before the vote.
– The joint debate is closed.
The vote will take place tomorrow at 10 a.m.
– The next item is the report by Mr Morillon (A6-0385/2005), on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles [COM(2005)0421 – C6-0321/2005 – 2005/0173(CNS)].
. Mr President, before I outline the Commission’s position on this dossier let me first extend my gratitude to the Committee on Fisheries, and especially to its Chairman and rapporteur Mr Morillon for his excellent work carried out within the very tight deadlines.
As you are all aware, the Commission procedures have delayed the finalisation of this proposal. The Commission is endeavouring to prevent similar delays occurring in the future. We are currently undertaking internal consultations to see how best to overcome the delays which result in very short timeframes being given to the European Parliament to consider the reports. I hope to be able to report to the Committee on Fisheries on possible solutions in the near future. In the meantime I want to apologise to the rapporteur for the very tight deadlines he had to work within, and I personally commit myself to discuss with him and to search for and find a solution with regard to the future modus operandi.
On this dossier I would like to say that we informed the Seychelles authorities of the delay in the adoption procedure at an early stage. The Seychelles authorities have shown great understanding.
As the honourable Members are aware, the Community has a long-standing relation with the Seychelles in the fisheries area. The first fisheries agreement with the country dates back to 1985 and this is one of the most important tuna agreements in financial terms. It is also the cornerstone of the network of our tuna agreements in the Indian Ocean.
This new Protocol is the first one that fully reflects the new partnership approach. Both parties subscribe to a political dialogue on fisheries issues and in particular the fisheries sector policy defined by the Government of the Seychelles. More than one third of the financial contribution has been earmarked in support of the Seychelles fisheries policy.
In line with this desire, the Commission has had a joint committee meeting in April and two technical meetings in July and September 2005 with the Seychelles authorities in order to start the political dialogue on the establishment of a multiannual sector programme to support the development of responsible fisheries in the Seychelles. This work includes the establishment of annual and multiannual objectives, the distribution of a part of the financial compensation, the aims to be attained and criteria and procedures to be followed, in order to allow for an evaluation of the yearly results obtained in accordance with Article 7 of the Protocol. In this manner, both parties are firmly committed to responsible fishing and sustainable fisheries in the Seychelles waters.
The new Protocol covers a six-year period from 18 January 2005 to 17 January 2011. It grants fishing opportunities for 40 tuna seiners and 12 surface longliners and foresees a financial contribution of EUR 4 125 000 per year. The Protocol is of mutual benefit to both parties.
I shall now turn to the amendments. On Amendment 1 we fully share Parliament’s concern and appreciate the speedy procedure undertaken notwithstanding the short time-frames given to them. As I said before, the Commission informed the Seychelles authorities of this delay at an early stage. The Seychelles authorities have shown great understanding and have accepted to receive the payment of the financial compensation for the first year of the agreement at a later date.
As I have stated above, the delays in the transmission result mainly from the nature of negotiations, but also because of the length of time involved in internal procedures. In view of this and of my commitment to find a solution, I seek the rapporteur’s understanding of our inability to accept this amendment.
On Amendment 2, as stated in Article 7 of the Protocol, it is up to the coastal state, in agreement with the Community, to decide on the way the financial contribution will be used in support of its fisheries policy. It is therefore the responsibility of the Seychelles authorities to identify the main priorities of their fisheries policy to be implemented with the assistance of the Fisheries Protocol. Therefore I am unable to accept this amendment.
As regards Amendments 3 and 5, the Commission is entirely in agreement with their spirit. However, the Commission already complies with the transmission of this kind of information, in line with both the current interinstitutional arrangements and in particular with the framework agreement between the Commission and the European Parliament. The Commission therefore considers that these amendments are not really necessary, if my information is right.
Amendment 4 cannot be accepted by the Commission. May I recall the basic Community provisions concerning the mandate of the Commission to negotiate on behalf of the Community. The Council has authorised the Commission to negotiate fisheries arrangements between the Community and the Seychelles. Against this background, the periodic renewal does not require a new mandate each time. There is no need for a new mandate, given that the existing mandate covers these negotiations’ objectives.
On Amendment 6, the new Protocol does not contain any targeted measures but a support to the Seychelles fisheries policy – Article 7 of the Protocol –promoting responsible fishing and sustainable fisheries in Seychelles waters. We fully share the concern to keep the EP informed on the various aspects of the implementation of the Protocol. However, the Commission already complies with the transmission of such information in line with the current interinstitutional arrangements. Therefore the Commission considers that this amendment is not really necessary.
. – Mr President, Commissioner, you have already outlined the contents of the partnership agreement and explained to us that it is one of the first – if not the first – to be negotiated by the Commission as part of the new philosophy agreed by the Council in July 2004. I am sure General Morillon will be pleased when I convey to him your commitment to trying to find a resolution to the problem of timing. The Committee on Fisheries would like you to think again about your acceptance of amendments.
We had the final proposal submitted to us on 18 October this year, 14 days after the deadline for first payment. I accept that you had already spoken about it with officials in the Seychelles and they were very understanding, but this again was nine months after the agreement was due to come into force. We appreciate the exigencies of negotiating a new type of agreement but we on the Fisheries Committee feel that we want to be kept better informed about what is going on. We also want to have some kind of input into the kind of agreement that is being reached, hence the emphasis that the financial contribution must be used for the development of coastal populations living on fisheries.
I revert to the point I made earlier this evening that we are now talking about fisheries partnership agreements in which both sides acquire rights but also take on obligations. There is a feeling on the part of the Fisheries Committee that we want to know what is going on, we want the Commission to submit a report to us and to the Council on the application of the agreement and on the conditions under which it was implemented, and to include a cost/benefit analysis. If we do not have that kind of information, when it comes to renewal, how can we give a considered opinion on the merits of the new agreement?
Please, Commissioner, with regard to our amendments, I would be very grateful if you could see what the Fisheries Committee is trying to achieve in this respect: fuller involvement of the European Parliament, not an attempt to take over the Commission’s negotiating mandate, but to have a real input into what is being decided. It is European taxpayers’ money that is involved. We are sure that the Commission is doing its very best to ensure that it is put to good use, but we are part of the budgetary authority. We would like to be reassured that we can have the observation and control, which is part of our mandate.
Please, Commissioner, think again about those amendments. I am sure that the Members of the Fisheries Committee and General Morillon, in particular, would be most grateful to you.
. – Mr President, thank you very much for your words, Commissioner. I believe that the Fisheries Agreement with the Seychelles demonstrates clearly that the objectives of this Community policy are in very good health, despite the criticisms from some quarters, and that this kind of protocol is still essential in order to maintain competitiveness and employment for the Community sector, while it is increasingly involved in the promotion of more responsible fisheries systems outside of Community seas.
The activity planned for 40 seiners and 12 long liners will enable the Seychelles to benefit, as has been said, from more than EUR 4 million per year, of which 36% will be intended to support their fisheries sector.
If we add the contribution of shipowners through various elements, however, such as advances for licences, levies, taxes, provisions and the salaries of island seamen, this figure rises, as indicated in the Commission’s assessment report, Mrs Attwooll, to between EUR 17 and 20 million, since, furthermore, Victoria, which is the base port for the whole of the tuna fleet in the Indian Ocean, creates great wealth for the Seychelles.
In view of this, Commissioner, I believe that this is the time to demand that the Commission give better treatment to shipowners, through the implementation, once and for all, of agreements of a regional nature, which prevent unnecessary multiplications of certain aspects that appear in all of the protocols of the region, in this case the Indian Ocean, such as the need to have an agent in each country, or to take on board seamen in each coastal State and also observers for each of the protocols, while, through rotating systems, all of the countries could benefit equally without leading to ridiculous and indiscriminate increases in costs for shipowners.
For some time the Commission itself has recognised the need to establish this kind of agreement for fleets that fish within a single area, and I would therefore call upon the Commission, together with Community tuna shipowners, to work to take steps forward that can bee seen as significant in this area.
. Mr President, I shall comment very briefly on this agreement, since it is very late and this is not the time. I would like to thank the Commissioner for what he has said, because I believe that his views largely coincide with my own, and everybody in this House is well aware that I am one of the Members of this Parliament who are very pleased every time that a new fisheries agreement is signed.
The EEC/Seychelles Fisheries Agreement is the most significant tuna agreement that the European Community has reached with a third country, and, as I believe some Members have said, it is the cornerstone of the Community fleet’s activity and presence in the Indian Ocean. So it is not that this agreement is important in itself, which it is, but also that it has many not just economic, but also geostrategic, implications, because the Seychelles, and specifically the port of Victoria, are an obligatory stop-off point for our fleet operating in this ocean, both for unloading and for docking and provisions.
Nevertheless, Commissioner, though I am happy about the signature of this agreement, I feel I must criticise the slowness and delays with which the procedure has been applied in this case. The first payment of financial compensation – and I believe that this has also been mentioned – should have happened in September and, at that time, the formal consultation of the European Parliament had not even arrived. Our internal procedure must be carefully reviewed, so that we can identify our deficiencies and put them right, because it is not logical for our fleet to be fishing as a result of the good will of the third country. The delays only reduce the European Union’s credibility in the eyes of other powers such as, in this case, Japan, which are much quicker to fulfil their obligations.
. – Mr President, the Court of Auditors recently remarked that 90% of EU activity is open to fraud. So, we come to the award of fishing rights to the EU fleets in waters around the Seychelles. A loophole exists in these agreements, whereby EU fleet owners have been known to complete a trawler’s fishing to gain full hulls, and then declare technical problems. They are then allowed to replace this trawler with a new one on the same licence, so they get two trawlers full for the price of one. It does not stop there: they repeat it time and again, on the same licence, citing this bogus technical problem several times over – and one wonders why fish stocks are depleted!
The second half of this scam is to declare ‘zero catch’, so there are no EU contributions to the country in question, and deprivation becomes acute. People from several African countries say that everyone knows the huge fraud taking place in their waters under these EU agreements.
On top of that, we have the new Seychelles agreement, following the agreements for Martinique, Madagascar and the Cape Verde Islands, agreed and approved in this House within the last year – and may I say, to the shame of this House. Modern, big EU trawlers force these local fishermen out of business, landing catches at prices with which they cannot compete. A good slice of the economy of a third world country is destroyed, all because EU fleets, due to their reckless rape of their own seas, now move on to other targets.
I note that Commissioner Borg disagreed with me in my last speech, saying that the problem was over-fishing, which is precisely what I said in my own comments. It is not long before the new waters around these islands are fished out. The EU trawlers then move on, leaving a deeply wounded economy: fishermen out of work and waters deprived of stock, so that the locals cannot restart properly.
And the EU says it wants to help the third world!
Mr President, I must confess I rise to speak in this debate feeling a sense of anger, not least that it is 11.35 p.m. and many of us have missed our Christmas parties, but because we are here debating the eighth renewal of the fisheries agreement between the EU and the Seychelles, which would normally be considered a matter of simple routine.
This agreement, as other speakers have said, was due to enter into force on 18 January 2005. EU fishing vessels have been fishing continuously in the Seychelles' waters since January 2005. However, the Seychelles Government has not yet received a single euro, as we have heard. We are taking their fish without paying them a cent.
We must remember that the Seychelles was one of the countries affected on 26 December last year by the tsunami. As we know, it was the fishing communities that were hardest hit by that disaster. Here we are, in the European Union, exacerbating the problem by allowing our distant-water European fleet to fish in their waters, yet a year later we still have not paid them one cent.
How is it possible that this protocol was not submitted to the European Parliament until mid-October 2005, 10 months after the commencement of the agreement and two weeks after the first payment was due? The second instalment under this agreement is due next month and yet we are here at 11.40 p.m. still debating the text of the protocol, all our amendments to which the Commissioner has rejected. What are we doing here? Are we here simply to rubber-stamp a Commission proposal when there is not even the slightest hint of humility, of acknowledgement of this delay and acceptance of the Fisheries Committee’s amendments?
The Council says it is anxious that Parliament should deliver its opinion as soon as possible. The new protocol was signed by the two parties on 23 September 2004, and yet the Council did not request that Parliament should be consulted until 14 October 2005, more than a year later. I am well aware of all the internal procedural problems. I am well aware that we have to seek 21 different translations of all these protocols, but we have been aware of these shortcomings for a long time. Steps should have been taken to ensure that this process was speeded up. This situation is intolerable. It is grossly unfair to fish in the waters of the Seychelles or any other country while withholding payment from them. We have to ensure that this never happens again.
. Mr President, first of all, with regard to the four amendments that have been tabled, I repeat that, concerning acceptance or otherwise of Amendment 1, which is to a recital, it would not give any added value. I undertake to discuss this with the president of the Committee on Fisheries and with the committee itself, in order to find some solution on a permanent basis, so that the situation can be resolved, hopefully, once and for all, and the Fisheries Committee will have sufficient time to make its necessary evaluation and give its advice on the proposed agreements accordingly.
Concerning Amendment 2, as stated in Article 7 of the Protocol, it is up to the coastal State, in agreement with the Community, to decide on the way the financial contribution will be used in support of its fisheries policy. It is, therefore, the responsibility of the Seychelles authorities to identify the main priorities of their fisheries policy to be implemented with the assistance of the Fisheries Agreement. Therefore, the scope of Amendment 2 would run against such a right exercised by the third country with which such agreements are negotiated, although we try to influence and have indications within the parameters of the agreement reached on the uses of the funds. Certainly, the development of coastal populations living on fisheries is an area which we try to impress upon the States concerned and which should be given top priority.
On Amendment 3, we fully share the concern to keep the European Parliament informed of the various aspects of the implementation of the Protocol. The Commission already complies with the transmission of such information in line with the current interinstitutional arrangements. However, I will look at ways and means to improve this communication and discussion process with the European Parliament. I cannot, however, commit myself here and now to accepting the amendment before I assess the full implications on the resources available at my DG, with the increased responsibilities that we have, without any increase in the number of people. This task was a problem – we are speaking about some 30 agreements – and I need to carry out an assessment of what this would imply before I can give positive commitments. I will certainly try to find ways and means whereby we can improve this process and hopefully have that included in future agreements; once we include it in one, it will become a standard feature in all agreements. I need to underline that I must be certain that if we undertake commitments, we will be able physically to fulfil them.
The problem that we have faced so far lies in the length of the internal procedures, the consultations at an early stage with the Member States, and the translation requirements that have increased considerably – Mr Stevenson made reference to that. We hope to find a solution in the short term and I will be discussing it with General Morillon in January, so that we can work out a solution which I hope will be acceptable to the Fisheries Committee and will not have a repeat of such occurrences, which are embarrassing to the Commission and leave the European Parliament without real time to effect its rightful functions.
– The debate is closed.
The vote will take place tomorrow at 10 a.m.